Highly Confidential - Subject to Further Confidentiality Review

 1             UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF OHIO
 2                   EASTERN DIVISION
 3   IN RE: NATIONAL             )    MDL No. 2804
     PRESCRIPTION OPIATE         )
 4   LITIGATION,                 )    Case No.
                                 )    1:17-MD-2804
 5                               )
     THIS DOCUMENT RELATES TO    )    Hon. Dan A.
 6   ALL CASES                   )    Polster
                                 )
 7
 8                        __ __ __
 9                 Thursday, April 25, 2019
                          __ __ __
10
         HIGHLY CONFIDENTIAL - SUBJECT TO FURTHER
11                CONFIDENTIALITY REVIEW
                         __ __ __
12
13
14
15           Videotaped Deposition of DAVID S.
       EGILMAN, M.D., MPH, held at the Providence
16     Marriott Downtown, 1 Orms Street, Providence,
       Rhode Island, commencing at 9:08 a.m., on the
17     above date, before Debra A. Dibble, Certified
       Court Reporter, Registered Diplomate
18     Reporter, Certified Realtime Captioner,
       Certified Realtime Reporter and Notary
19     Public.
20
                             __ __ __
21
22
23               GOLKOW LITIGATION SERVICES
              877.370.3377 ph | fax 917.591.5672
24                    deps@golkow.com

Golkow Litigation Services                               Page 1
Highly Confidential - Subject to Further Confidentiality Review

 1                 A P P E A R A N C E S:
 2
           SPECIAL MASTER:    David A. Cohen
 3
 4         SIMMONS HANLY CONROY, LLC
           BY: JAYNE CONROY, ESQUIRE
 5              jconroy@simmonsfirm.com
                ELLYN HURD, ESQUIRE
 6              ehurd@simmonsfirm.com
                RICK KROEGER, ESQUIRE
 7              (appearing telephonically)
                rkroeger@simmonsfirm.com
 8              SANFORD SMOKLER, ESQUIRE
                (appearing telephonically)
 9              ssmokler@simmonsfirm.com
                LAURA FITZPATRICK, ESQUIRE
10              (appearing telephonically)
                lfitzpatrick@simmonsfirm.com
11         One Court Street
           Alton, Illinois 62002
12         (618) 259-6621
           Counsel for MDL Plaintiffs
13
14         MOTLEY RICE, LLC
           BY: DONALD A. MIGLIORI, ESQUIRE
15              dmigliori@motleyrice.com
           28 Bridgeside Boulevard
16         Mt. Pleasant, South Carolina 29464
           (843) 216-9241
17         Counsel for Summit County and
           Plaintiffs
18
19         NAPOLI SHKOLNIK, PLLC
           BY: SHAYNA E. SACKS, ESQUIRE
20              shayna@napolilaw.com
           360 Lexington Avenue
21         11th Floor
           New York, New York 10017
22         Counsel for Cuyahoga County and
           Plaintiffs
23
24

Golkow Litigation Services                               Page 2
Highly Confidential - Subject to Further Confidentiality Review

 1         HOLLAND & KNIGHT, LLP
           BY: MATTHEW DONOHUE, ESQUIRE
 2              matthew.donohue@hklaw.com
                JESSICA FARMER, ESQUIRE
 3              jessica.farmer@hklaw.com
           800 17th Street N.W.
 4         Suite 1100
           Washington, DC 20006
 5         (202) 469-5222
           Counsel for Insys Therapeutics
 6
 7         COVINGTON & BURLING, LLP
           BY: JENNIFER L. SAULINO, ESQUIRE
 8             jsaulino@cov.com
               GREGORY L. HALPERIN, ESQUIRE
 9             ghalperin@cov.com
               CLAYTON L. BAILEY, ESQUIRE
10             cbailey@cov.com
           One CityCenter
11         850 Tenth Street, NW
           Washington DC 20001-4956
12         (202) 662-5305
           Counsel for McKesson
13
14         WILLIAMS & CONNOLLY, LLP
           BY: JOSEPH S. BUSHUR, ESQUIRE
15              jbushur@wc.com
                (appearing telephonically)
16         725 Twelfth Street, NW
           Washington D.C. 20005
17         (202) 434-5092
           Counsel for Cardinal Health, Inc.
18
19         DECHERT, LLP
           BY: TIMOTHY C. BLANK, ESQUIRE
20              timothy.blank@dechert.com
                JENNA NEWMARK, ESQUIRE
21              jenna.newmark@dechert.com
           Three Bryant Park
22         1095 Avenue of the Americas
           New York, New York 10036-6797
23         (212) 698-3500
           Counsel for Purdue Pharma L.P.,
24         Purdue Pharma, Inc.

Golkow Litigation Services                               Page 3
Highly Confidential - Subject to Further Confidentiality Review

 1         JONES DAY
           BY: TARA FUMERTON, ESQUIRE
 2              tfumerton@jonesday.com
           77 West Wacker
 3         Chicago, Illinois 60601-1692
           (312) 782-1692
 4         Counsel for Walmart
 5
           MARCUS & SHAPIRA, LLP
 6         (appearing telephonically)
           BY: PAUL MANNIX, ESQUIRE
 7              pmannix@marcus-shapira.com
           301 Grant Street
 8         35th Floor
           Pittsburgh, Pennsylvania 15219-6401
 9         (412) 338-4690
           Counsel for HBC
10
11         KIRKLAND & ELLIS, LLP
           BY: PRATIK K. GHOSH, ESQUIRE
12              pratik.ghosh@kirkland.com
                DONNA WELCH, ESQUIRE
13              donna.welch@kirkland.com
           300 North LaSalle
14         Chicago, Illinois 60654
           (312) 862-3671
15         Counsel for Allergan Finance, LLC
16
           MORGAN, LEWIS & BOCKIUS, LLP
17         BY:    BRIAN M. ERCOLE ESQUIRE
                  brian.ercole@morganlewis.com
18         200 S. Biscayne Boulevard, Suite 5300
           Miami, Florida 33131-2339
19         (305) 415-3416
           Counsel for Teva Pharmaceuticals USA,
20         Inc.; Cephalon, Inc.; Watson
           Laboratories, Inc.; Actavis, LLC;
21         Actavis Pharma, Inc.; f/k/a Watson
           Pharma, Inc.
22
23
24

Golkow Litigation Services                               Page 4
Highly Confidential - Subject to Further Confidentiality Review

 1           ARNOLD & PORTER KAYE SCHOLER, LLP
             (appearing telephonically)
 2           BY: ANGEL TANG NAKAMURA, ESQUIRE
                  Angel.Nakamura@arnoldporter.com
 3           777 South Figueroa Street
             44th Floor
 4           Los Angeles, California 90017-5844
             (213) 243-4000
 5           Counsel for Endo Health Solutions Inc.;
             Endo Pharmaceuticals Inc.; Par
 6           Pharmaceuticals, Inc.; Par
             Pharmaceutical Companies, Inc. formerly
 7           known as Par Pharmaceutical Holdings,
             Inc.
 8
 9           ROPES & GRAY, LLP
             BY: JOSH GOLDSTEIN, ESQUIRE
10                joshua.goldstein@ropesgray.com
             800 Boylston Street
11           Boston, Massachusetts 02199-3600
             (617) 951-7000
12           Counsel for Mallinckrodt
13
             MORGAN, LEWIS & BOCKIUS, LLP
14           BY: ELISA P. MCENROE, ESQUIRE
                  elisa.mcenroe@morganlewis.com
15           1701 Market Street
             Philadelphia, PA 19103-2921
16           (215) 963-5917
             Counsel for Rite Aid
17
18           LOCKE LORD, LLP
             BY: ANNA K. FINGER, ESQUIRE
19                anna.finger@lockelord.com
             (appearing telephonically)
20           2200 Ross Avenue
             Suite 2800,
21           Dallas, Texas 75201
             (214) 740-8558
22           Counsel for Henry Schein, Incorporated
             and Henry Schein Medical Facility,
23           Incorporated
24

Golkow Litigation Services                               Page 5
Highly Confidential - Subject to Further Confidentiality Review

 1           ZUCKERMAN SPAEDER, LLP
             BY: PAUL B. HYNES, JR., ESQUIRE
 2                phynes@zuckerman.com
             1800 M Street, Suite 1000
 3           Washington, DC 20036
             Counsel for CVS Indiana LLC and CVS Rx
 4           Services, Inc.
 5
 6           BARTLIT BECK LLP
             BY: KATHERINE M. SWIFT, ESQUIRE
 7                kate.swift@bartlit-beck.com
             54 West Hubbard Street
 8           Suite 300
             Chicago, Illinois 60654
 9           Counsel for Walgreens
10
             O'MELVENY & MYERS LLP
11           BY: AMY R. LUCAS, ESQUIRE
                  alucas@omm.com
12           1999 Avenue of The Stars, 8th Floor
             Los Angeles, CA 90067
13           (310) 246-6705
             Counsel for Janssen and Johnson &
14           Johnson
15           BARNES & THORNBURG, LLP
             BY: WILLIAM A. HAHN, II, ESQUIRE
16                william.hahn@btlaw.com
             11 South Meridian Street
17           Indianapolis, Indiana 46204
             (317) 231-7501
18           Counsel for H.D. Smith
19
20
21     ALSO PRESENT:
22           Jonathan Jaffe
23
24

Golkow Litigation Services                               Page 6
Highly Confidential - Subject to Further Confidentiality Review

 1     APPEARING VIA VIDEO STREAM:
 2           Kevin Reardon
             kevin.j.reardon@gmail.com
 3

             Jay Lichter
 4           jlichter@baronbudd.com
 5

             Charles Bachmann
 6           cbachmann@seegerweiss.com
 7

             Scott Siegel
 8           ssiegel@seegerweiss.com
 9

10     VIDEOGRAPHER:
11          Bill Geigert
12

                             __ __ __
13                   __ __ __ __ __ __
14

15

16

17

18

19

20

21

22

23

24

Golkow Litigation Services                               Page 7
Highly Confidential - Subject to Further Confidentiality Review

 1
 2                      I N D E X
 3   DAVID S. EGILMAN, M.D., MPH                        PAGE
 4     EXAMINATION BY MR. DONOHUE                        14
       EXAMINATION BY MS. SAULINO                       140
 5     EXAMINATION BY MR. MCGARRIGLE                    423
 6
                       E X H I B I T S
 7
          No.                  Description              Page
 8
          Egilman 1A      Egilman Expert                 19
 9                        Report and Exhibits,
                          Volume 1 of 3 binder
10
          Egilman 1B      Egilman Expert                 19
11                        Report and Exhibits,
                          Volume 2 of 3 binder
12
          Egilman 1C      Egilman Expert                 19
13                        Report and Exhibits,
                          Volume 3 of 3 binder
14
          Egilman 1D      Egilman Opinions               19
15                        Received 4-23-2019
                          binder
16
          Egilman 1E      thumb drive,                   20
17                        (DECHERT1)
18        Egilman 1F      5-25-19 Report of              20
                          David S. Egilman MD,
19                        MPH
20        Egilman 1G      thumb drive                    20
21
22
23
24

Golkow Litigation Services                               Page 8
Highly Confidential - Subject to Further Confidentiality Review

 1          Egilman 2     Poster (8.5 x 11               93
                          copy) Deconstructing
 2                        the myth that
                          prescribed opioids
 3                        have a low risk of
                          addiction by Daniel
 4                        K. Cho, Mark
                          Hocevar, Brown
 5                        University
 6          Egilman 3     IMS Data, David               120
                          Egilman
 7
            Egilman 4     Green folder marked           141
 8                        20 - Distribute =
                          Manufacturers
 9
            Egilman 5     My Assignment                 164
10
            Egilman 6     Folder 26 arrow up            232
11                        does = arrow up
                          death
12
            Egilman 7     B.85                          253
13
            Egilman 8     Opinion - McKesson            272
14                        blames manufacturers
                          and avoids its own
15                        responsibility
16          Egilman 9     Opinion - HDMA was            276
                          responsible for sale
17                        of unapproved
                          opioids
18
           Egilman 10     Opinion -                     283
19                        Distributor
                          marketing drove
20                        sales
21
22
23
24

Golkow Litigation Services                               Page 9
Highly Confidential - Subject to Further Confidentiality Review

 1         Egilman 11     Opinion - WAG                 287
                          solution to red
 2                        flagged stores was
                          to find a
 3                        distributor who
                          would sell to them.
 4                        All 3 WAG
                          distributor
 5                        facilities failed to
                          implement SOM
 6                        procedures
           Egilman 12     Definition -              296
 7                        "Venture" refers to
                          all defendants
 8                        (including their
                          associated
 9                        individuals and/or
                          organizations) and
10                        covers all aspects
                          of marketing,
11                        distribution, and
                          supply they engaged
12                        in
13         Egilman 14     Opinion - these are           306
                          the members on the
14                        "venture" with two
                          Redweld folders"
15
           Egilman 15     Opinion B.489                 311
16                        Redweld folder
17         Egilman 16     The "venture" should          329
                          have known that
18                        higher doses kill
                          and warned about
19                        this
20
21
22
23
24

Golkow Litigation Services                                Page 10
Highly Confidential - Subject to Further Confidentiality Review

 1         Egilman 17     All for one and one           340
                          for all - the
 2                        "venture" knew
                          collective marketing
 3                        increased the size
                          of the opioid pie.
 4                        Similarly had any
                          "venture" member
 5                        broken ranks, the
                          opioid market would
 6                        have slowed or if
                          the complete truth
 7                        was told (no
                          efficacy and high
 8                        addiction risk) the
                          market would have
 9                        crashed
           Egilman 18     Opinion - When the            347
10                        FDA tried to limit
                          use in 2001 by
11                        changing the label
                          from "more than a
12                        few days" to
                          "extended period of
13                        time," the "venture"
                          used this language
14                        to increase the
                          market
15
           Egilman 19     Opinion - the                 361
16                        "venture" corrupted
                          the FDA and Salem --
17                        News.com FDA
                          Corruption Worsens
18                        as Death Toll Mounts
                          in Drug Epidemic!
19                        article
20         Egilman 20     Opinion - "venture"           374
                          member McKesson
21                        marketed opioids
22         Egilman 21     Login to McKesson             383
                          Connect
23
           Egilman 22     Opinion B.385                 393
24

Golkow Litigation Services                              Page 11
Highly Confidential - Subject to Further Confidentiality Review

 1         Egilman 23     Compilation of                391
                          Redweld folders
 2
           Egilman 24     Opinion-McKesson had          398
 3                        marketing agreements
                          with Mallinckrodt,
 4                        Purdue and Teva
 5         Egilman 25     Opinion - the                 404
                          "Venture" -
 6                        McKesson's SOM was
                          inadequate
 7
           Egilman 26     Dr. Egilman's                 414
 8                        reference folders
 9         Egilman 27     Dr. Egilman's notes           415
                          Dr. Egilman's                 415
10         Egilman 28     opinion folders with
                          stickies and
11                        notations
12         Egilman 29     USA Oxycodone                 417
                          consumption
13                        (mg/capita) 1980 --
                          2015
14
           Exhibit 30     Opinion-                      439
15                        AmerisourceBergen
                          ("ABC") was light on
16                        order monitoring.
                          The ABC focus is
17                        only on rapid
                          growth, not steady
18                        sales Focus on big
                          accounts only for
19                        suspicious order
                          monitoring
20
21
22
23
24

Golkow Litigation Services                              Page 12
Highly Confidential - Subject to Further Confidentiality Review

 1        Egilman 30A   Opinion-                        439
                        AmerisourceBergen
 2                      ("ABC") was light on
                        order monitoring.
 3                      The ABC focus is
                        only on rapid
 4                      growth, not steady
                        sales Focus on big
 5                      accounts only for
                        suspicious order
 6                      monitoring, with
                        revisions
 7         Egilman 31   Opinion-                         440
                        AmerisourceBergen
 8                      ("ABC") wanted to
                        'low key' (HIDE) its
 9                      association with
                        Pain Care Forum
10                      ("PCF") with
                        attachments
11                      PPLP004210521-
                        4210523,
12                      PPLP004279424-
                        4279425,
13                      PPLP004303453,
                        PPLP004303456-
14                      4303457,
                        PPLPC018001477198-
15                      1477200,
                        PPLPC022000926958-
16                      22000926959, was
                        marked for
17                      identification.)
18                  __ __ __ __ __ __
19
20
21
22
23
24

Golkow Litigation Services                              Page 13
Highly Confidential - Subject to Further Confidentiality Review

 1                        PROCEEDINGS
 2                    (April 25, 2019 at 9:08 a.m.)
 3                    THE VIDEOGRAPHER:    Good
 4           morning.    We are now on the record.
 5           My name is Bill Geigert.      I'm a
 6           videographer for Golkow Litigation
 7           Services.    Today's date is April 25th,
 8           2019, and the time is 9:09 a.m.       This
 9           video deposition is being held in
10           Providence, Rhode Island, in the
11           matter of National Opioid Litigation.
12                    The deponent is Dr. David
13           Egilman.    The court reporter is Debbie
14           Dibble, and she will now swear in the
15           witness.
16                DAVID S. EGILMAN, M.D., MPH,
17     having first been duly sworn, was examined
18     and testified as follows:
19                        EXAMINATION
20     BY MR. DONOHUE:
21           Q.       Good morning, Dr. Egilman.     My
22     name is Matt Donohue.     I represent Insys.
23                    I apologize, but we do have to
24     do some housekeeping before we start the

Golkow Litigation Services                                Page 14
Highly Confidential - Subject to Further Confidentiality Review

 1     questioning.    So I'm going to ask everybody
 2     that's in the room to identify yourself for
 3     the court reporter because there are a number
 4     of people that she needs to know where you're
 5     sitting.   So if you can identify yourself and
 6     then endeavor to sit in the same spot
 7     throughout the day, that will aid in the
 8     accuracy of the transcript.
 9                    So I'll start.
10                    Matt Donohue with Holland &
11     Knight representing Insys.
12                    MS. FARMER:    Jessica Farmer
13     with Holland & Knight representing Insys.
14                    MS. SAULINO:    Jennifer Saulino
15     from Covington and Burling for McKesson.
16                    MR. HALPERIN:    Greg Halperin.
17                    MS. SWIFT:    Kate Swift for
18     Walgreens.
19                    MS. McENROE:    Elisa McEnroe
20     from Morgan Lewis for RiteAid.
21                    MR. HYNES:    Paul Hynes of
22     Zuckerman Spaeder, for CVS.
23                    MR. BLANK:    Timothy Blank with
24     Dechert for Purdue.

Golkow Litigation Services                               Page 15
Highly Confidential - Subject to Further Confidentiality Review

 1                   MS. NEWMARK:    Jenna Newmark
 2     with Dechert for Purdue.
 3                   MR. ERCOL:    Brian Ercol from
 4     Morgan Lewis for the Teva defendants.
 5                   MS. WELCH:    Donna Welch
 6     Kirkland & Ellis for Allergan defendants.
 7                   MR. JAFFE:    Jonathan Jaffe,
 8     plaintiffs consultant.
 9                   MS. CONROY:    Jayne Conroy,
10           Simmons Hanly Conroy, plaintiffs.
11                   MS. LUCAS:    Amy Lucas,
12           O'Melveny and Myers for Janssen and
13           Johnson & Johnson.
14                   MS. NAKAMURA:    Angel Nakamura
15           of Arnold and Porter, the Endo and
16           Parr defendants.
17                   MS. FULMERTON:     Tara Fulmerton,
18           Jones Day, on behalf of Wal-mart.
19                   MR. BAILEY:    Clayton Bailey
20           Covington & Burling for McKesson.
21                   MS. SACKS:    Shayna Sacks,
22           Napoli Shkolnik for plaintiffs
23           Cuyahoga County.
24                   MR. HAHN:    Bill Hahn, Barnes &

Golkow Litigation Services                              Page 16
Highly Confidential - Subject to Further Confidentiality Review

 1           Thornburg on behalf of H.D. Smith.
 2                   MS. HURD:    Ellyn Hurd, Simmons
 3           Hanly Conroy for the plaintiffs.
 4                   MR. MIGLIORI:    Donald Migliori,
 5           Motley Rice, on behalf of Summit
 6           County and plaintiffs.
 7                   MR. KROEGER:    Rick Kroeger.
 8           Simmons Hanly Conroy on behalf of
 9           plaintiffs.
10                   MR. GOLDSTEIN:     Josh Goldstein,
11           Ropes & Gray on behalf of
12           Mallinckrodt, LLC.
13                   MR. GHOSH:    Pratik Ghosh,
14           Kirkland and Ellis, Allergan
15           defendants.
16                   SPECIAL MASTER COHEN:      Special
17           Master David Cohen.
18                   Hey, there's air conditioning
19           in this room, and I can tell you that
20           Debbie cannot hear you if you're back
21           there, so speak very loudly, please.
22                   MR. DONOHUE:    And then we have
23           a number of people on the telephone,
24           but you already have those, right?

Golkow Litigation Services                                Page 17
Highly Confidential - Subject to Further Confidentiality Review

 1                    THE REPORTER:    Are you all
 2           right if I just indicate those on the
 3           transcript appearances?
 4                    MR. DONOHUE:    I'm fine with
 5           that.
 6                    Next, just housekeeping matter
 7           is, I want to explain on the record
 8           what we've marked as our first
 9           exhibit.
10                    So marked as Exhibit 1A, is a
11           binder entitled "Egilman Report and
12           Exhibits Volume 1 of 3."      Marked as
13           Exhibit 1B is a black binder entitled
14           "Egilman Report and Exhibits, Volume 2
15           of 3."
16                    Marked as Exhibit 1C is a black
17           binder entitled "Egilman Report and
18           Exhibits, Volume 3 of 3."
19                    Marked as Exhibit 1D is a
20           binder entitled "Egilman Opinions
21           Revised."    And that captures the
22           revised material that we got produced
23           by plaintiffs.
24                    Marked as Exhibit 1E is a flash

Golkow Litigation Services                              Page 18
Highly Confidential - Subject to Further Confidentiality Review

 1           drive.    It has written on it
 2           "Dechert 1," and it contains Excel
 3           spreadsheets as part of Dr. Egilman's
 4           report.
 5                    And marked as Exhibit 1G is a
 6           black flash drive.     This contains
 7           Dr. Egilman's report, exhibits, the
 8           notice of deposition, and resource
 9           materials.
10                    (Whereupon, Deposition Exhibit
11           Egilman 1A, Egilman Expert Report and
12           Exhibits, Volume 1 of 3 binder, was
13           marked for identification.)
14                    (Whereupon, Deposition Exhibit
15           Egilman 1B, Egilman Expert Report and
16           Exhibits, Volume 2 of 3 binder, was
17           marked for identification.)
18                    (Whereupon, Deposition Exhibit
19           Egilman 1C, Egilman Expert Report and
20           Exhibits, Volume 3 of 3 binder, was
21           marked for identification.)
22                    (Whereupon, Deposition Exhibit
23           Egilman 1D, Egilman Opinions Received
24           4-23-2019 binder, was marked for

Golkow Litigation Services                              Page 19
Highly Confidential - Subject to Further Confidentiality Review

 1           identification.)
 2                   (Whereupon, Deposition Exhibit
 3           Egilman 1E, thumb drive, (DECHERT1),
 4           was marked for identification.)
 5                   (Whereupon, Deposition Exhibit
 6           Egilman 1F, 5-25-19 Report of David S.
 7           Egilman MD, MPH, was marked for
 8           identification.)
 9                   (Whereupon, Deposition Exhibit
10           Egilman 1G, thumb drive, was marked
11           for identification.)
12           Q.      (BY MR. DONOHUE)     So that was
13     all part of Dr. Egilman's report and
14     accompanying materials.
15                   This is -- if anyone needs to
16     look at the report or the exhibits
17     electronically, I have that hooked up to my
18     computer right now.    And so that's what we'll
19     be looking at, 1G, if we do that.
20                   And then finally, marked as
21     Exhibit 1F is just the report of Dr. Egilman
22     dated March 25, 2019, and it's in a spiral
23     binding for easy access.
24                   Sorry about that distraction.

Golkow Litigation Services                              Page 20
Highly Confidential - Subject to Further Confidentiality Review

 1                   Dr. Egilman, when were you
 2     retained in this litigation?
 3           A.      November of last year?
 4           Q.      Do you recall --
 5                   UNIDENTIFIED SPEAKER:      Can you
 6           speak up please?      We cannot hear you
 7           down here.      To the witness.
 8                   THE WITNESS:     November of last
 9           year.
10           Q.      (BY MR. DONOHUE) Do you recall
11     when in November of 2018 you were retained?
12           A.      Second or third week.
13           Q.      Second or third week.
14                   Who retained you?
15           A.      Ms. Conroy.
16                   SPECIAL MASTER COHEN:      Let me
17           interrupt and ask if there's any way
18           to mic the witness, because this room
19           has that -- the loud air conditioning.
20           It's hard for me to hear him, so I
21           know those folks can't.
22                   MR. BLANK:     We can't hear a
23           word.
24                   MR. DONOHUE:     I don't know if

Golkow Litigation Services                                Page 21
Highly Confidential - Subject to Further Confidentiality Review

 1            the videographer has a mic.
 2                   UNIDENTIFIED SPEAKER:      It's
 3            very difficult to hear on the phone.
 4                   MR. DONOHUE:    Let's go off the
 5            record for a second and see if we can
 6            fix this.
 7                   THE VIDEOGRAPHER:     Off the
 8            record.   The time is 9:16.
 9                   (Recess taken, 9:15 a.m. to
10            9:24 a.m.)
11                   THE VIDEOGRAPHER:     We are back
12            on the record at 9:25.
13            Q.     (BY MR. DONOHUE)     Dr. Egilman,
14     before the break, you had testified that
15     Ms. Conroy retained you in the second or
16     third week of November 2018 for this
17     engagement.   Do I have that right?
18            A.     Yes.
19            Q.     And how did Ms. Conroy retain
20     you?
21            A.     I think it was a phone call.
22            Q.     And what were you retained to
23     do?
24            A.     Somewhere here I have printed

Golkow Litigation Services                               Page 22
Highly Confidential - Subject to Further Confidentiality Review

 1     assignments.
 2                    There it is.
 3                    Okay.   So I was asked to
 4     determine within a reasonable degree of
 5     medical and scientific certainty whether or
 6     not various defendants working together
 7     and/or separately were significant factors of
 8     causing the opioid epidemic.
 9           Q.       Were you retained to do
10     anything else?
11           A.       That was my assignment.
12           Q.       Did you enter into a written
13     engagement with Ms. Conroy?
14           A.       No.
15           Q.       Do you have an oral agreement
16     with respect to your engagement here?
17           A.       Yes.
18           Q.       What are the terms of the oral
19     agreement that you have with Ms. Conroy with
20     respect to your engagement?
21           A.       I'm not sure I understand the
22     question.
23           Q.       Well, with respect to your
24     engagement in this litigation, first of all,

Golkow Litigation Services                              Page 23
Highly Confidential - Subject to Further Confidentiality Review

 1     what do you understand you are retained to do
 2     in the litigation -- strike that.
 3                    With respect to your engagement
 4     in this litigation, what case or cases are
 5     you retained as an expert on?
 6           A.       In the MDL, Cuyahoga and Summit
 7     County case.
 8           Q.       Are you retained as an expert
 9     by Ms. Conroy in any other case?
10           A.       No.
11                    MS. CONROY:    Objection.
12           Q.       (BY MR. DONOHUE)    Are you
13     currently retained as an expert by any of the
14     plaintiffs' firms in the MDL action in any
15     other case?
16           A.       No.
17           Q.       Have you been providing, with
18     respect to your engagement in this
19     litigation, any consulting advice?
20                    MS. CONROY:    Objection.
21                    THE WITNESS:    I'm not sure I
22           understand the -- what you mean by
23           "consulting advice."
24           Q.       (BY MR. DONOHUE)    is it your

Golkow Litigation Services                              Page 24
Highly Confidential - Subject to Further Confidentiality Review

 1     understanding that you've been retained in
 2     this litigation as a testifying expert?
 3             A.       Yes.
 4             Q.       Do you understand, if I use the
 5     term "consulting expert," what that means?
 6             A.       Yes.
 7             Q.       Have you been retained as a
 8     consulting expert in this litigation?
 9             A.       Maybe I understood what it
10     means, because my understanding was that
11     you're either a testifying or a consulting
12     expert.      So if I'm a testifying expert, I
13     can't be a consulting expert at the same
14     time.    So maybe I didn't understand the
15     difference.      But that was my understanding of
16     the difference.
17             Q.       Prior to this engagement, have
18     you done any other engagements with
19     plaintiffs' counsel?
20                      MS. CONROY:    Objection.
21                      THE WITNESS:    Please define
22             "engagement."
23             Q.       (BY MR. DONOHUE) In other
24     words, have plaintiffs' counsel retained you

Golkow Litigation Services                               Page 25
Highly Confidential - Subject to Further Confidentiality Review

 1     in the past for expert services in
 2     litigation?
 3           A.      Do you mean Ms. Conroy?
 4           Q.      We can start with Ms. Conroy.
 5           A.      Yes.
 6           Q.      How many times?
 7           A.      I think there were three cases
 8     for Federal-Mogul, and there were three
 9     opioid cases to 2003, 2005.      Those are Purdue
10     cases.
11                   I think that's all I've done at
12     her request working with her.
13           Q.      With respect to the three
14     opioid cases that you were retained by
15     Ms. Conroy's firm, what was the nature of
16     your expert testimony in those cases?
17           A.      Well, do you want the short
18     answer or a long answer?
19           Q.      Well --
20           A.      I mean, I have the transcript
21     of the deposition here.     I have my -- part of
22     my report is incorporated in this report.
23                   That's the short answer.      I can
24     give you the long answer that goes through

Golkow Litigation Services                              Page 26
Highly Confidential - Subject to Further Confidentiality Review

 1     the details of what I can recall testifying
 2     about.
 3           Q.       No, I don't want the long
 4     answer, but if you could tell us what your
 5     assignment was in those three opioid cases
 6     that you were retained in 2003 to 2005, that
 7     would be helpful.
 8           A.       I don't remember a specific --
 9     what the specific assignment was at this
10     time, but the report, the deposition, there
11     were, I think, several reports and
12     depositions would have been my response to
13     the assignment.    I don't know if I explicitly
14     was asked for my assignment in a deposition,
15     or whether I included that in the report.        I
16     don't recall.
17           Q.       In the past, have you been
18     hired as an expert for litigation services by
19     Motley Rice?
20           A.       I'm not sure who I was retained
21     by, but I was in a case that Motley Rice
22     tried.   I was retained by Orrick, I think, in
23     that case.   And there was the -- I'm sorry,
24     the asbestos trust case against the tobacco

Golkow Litigation Services                              Page 27
Highly Confidential - Subject to Further Confidentiality Review

 1     companies.
 2                   I don't think I've testified in
 3     any cases or given depositions in any cases
 4     at the request of Motley Rice.      It's possible
 5     that there was an asbestos case.
 6           Q.      Have you been retained by the
 7     past -- excuse me, in the past for litigation
 8     services by the law firm of Spangenberg,
 9     Sibley & Lancione?
10           A.      Not that I can recall.
11           Q.      Have you been retained in the
12     past for litigation services as an expert by
13     Skikos Crawford?
14           A.      No.
15           Q.      Have you been retained in the
16     past for litigation services by the law firm
17     Mitchell Rafferty & Proctor?
18           A.      Not that I can remember.
19           Q.      Have you --
20           A.      Let me just frame this a little
21     bit, but it's come to my attention over time
22     that law firms have listed me in a case
23     without my knowledge or permission.       So it's
24     possible that that may have happened, but I

Golkow Litigation Services                              Page 28
Highly Confidential - Subject to Further Confidentiality Review

 1     don't know whether it happened or not.
 2                   I know there are -- I know of
 3     some instances where that's happened, but I
 4     was never contacted by any of those firms to
 5     work on any cases.    Whether they listed me on
 6     cases without any knowledge or consent, I
 7     don't know.
 8           Q.      Do you recall specifically what
 9     law firm listed you without your permission
10     in their case?
11           A.      There are many.     But one of
12     them is Farano.    Farano, I think, listed me
13     in 15,000 cases, as I recall, without my
14     knowledge or consent.
15           Q.      Are there any other instances
16     of where you were listed as an expert without
17     your knowledge and consent other than the
18     Farano case that you can remember?
19           A.      There are others.     I can't
20     remember all of them.
21           Q.      Do you have any understanding
22     why you were listed as an expert without your
23     consent in those cases?
24           A.      I assume they thought adding my

Golkow Litigation Services                              Page 29
Highly Confidential - Subject to Further Confidentiality Review

 1     name to the list of witnesses would add value
 2     to the case for them.
 3                   But I don't know that.      In some
 4     way, shape, or form, they saw some advantage
 5     to listing me as a witness.
 6           Q.      Have you ever been compensated
 7     by a plaintiff's law firm for being listed as
 8     an expert in any of those cases?
 9                   MS. CONROY:    Objection.
10                   THE WITNESS:    Which cases are
11           you talking?    The Farano cases?
12           Q.      (BY MR. DONOHUE)     Yes, the
13     Farano cases or other cases where you were
14     listed without your permission or consent.
15     Have you ever been compensated by those
16     plaintiffs' law firms for that act?
17           A.      No.
18           Q.      In the past have you been
19     retained as an expert for litigation services
20     by the Napoli Shkolnik firm?
21           A.      No.
22           Q.      So with respect to this
23     engagement that we're here for today, how
24     many hours have you personally spent?

Golkow Litigation Services                              Page 30
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      384.
 2           Q.      And what is the hourly rate
 3     that you're charging for your services in
 4     this litigation?
 5           A.      For deposition?     $650 an hour.
 6                   For everything else, it's $600
 7     an hour.
 8                   (Thomas J. McGarrigle from
 9           Reed Smith for AmerisourceBergen
10           joined.)
11           Q.      (BY MR. DONOHUE) Have you had
12     others assisting you in this engagement?
13           A.      Yes.
14           Q.      Who have you had assist you in
15     the engagement?
16           A.      I have three or four staff, and
17     I hired some students to do -- to assist.
18           Q.      And could you tell us who are
19     the staff that have assisted you in the
20     engagement?
21           A.      Sure.   Donna Barbarita.
22           Q.      Could you spell the last name
23     for the court reporter, please?
24           A.      B-A-R-B-A-R-I-T-A.

Golkow Litigation Services                               Page 31
Highly Confidential - Subject to Further Confidentiality Review

 1                   Samson Egilman.
 2                   Joan Steffen, S-T-E-F-F-E-N.
 3                   Muna Yiman, Y-I-M-A-N.
 4           Q.      Can you do the first name,
 5     spell it, please?
 6           A.      M-U-N-A.
 7                   Kevin Reardon.
 8                   And Alexis Biccirrilo.      And I
 9     cannot spell her last name.
10                   But I could get it to you at a
11     break, probably.
12           Q.      Okay.   So the list of six
13     people --
14           A.      Oh, and one more.
15           Q.      I'm sorry.
16           A.      Triet Tran.    T-R-I-E-T, Tran.
17     T-R-A-N.
18           Q.      So the seven people that you
19     just listed, does that include both staff and
20     students?
21           A.      No, that's staff.
22           Q.      All right.    Could you please
23     list out students that have assisted you in
24     the engagement?

Golkow Litigation Services                               Page 32
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      Sure.   Emma McMillan, Emma
 2     Cavanish, Max Kozlow, Dan Cho.      Lindsay,
 3     whose last name I can't remember, but I can
 4     get you that at a break.
 5                   And Mark Hocevar,
 6     H-O-E-V-E-N-E-R. (sic)
 7           Q.      And I apologize, the first two
 8     students that you listed, they were both
 9     Emmas?
10           A.      They are both Emmas.
11           Q.      So Emma --
12           A.      It does get confusing.
13           Q.      So with Emma No. 1, what's her
14     last name again?
15           A.      I don't know which order I gave
16     them to you, but one is named McMillan and
17     one is named Cavanish.     Last name.
18           Q.      Now, with respect to the seven
19     staff members that you listed, are those
20     staff that you employ?
21           A.      Yes.
22           Q.      What is Donna Barbarita's
23     position?
24           A.      Office manager.

Golkow Litigation Services                              Page 33
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.       And how did Ms. Barbarita
 2     assist you in the engagement?
 3           A.       She did copying.    Organizing of
 4     documents.
 5                    She may have helped search for
 6     some texts.    She did scanning of documents.
 7                    That would be, I think, most of
 8     the things that she did.
 9           Q.       And with respect to Samson
10     Egilman, is that a relation of yours?
11           A.       It is.
12           Q.       And what relation?
13           A.       He is my son.
14           Q.       And what did your son do to
15     assist you with respect to this engagement?
16           A.       Well, he did some of the same
17     things.    He also did some searching on
18     relativity for documents.
19                    Helped organize documents.     He
20     did searches for some medical literature, I
21     think.
22           Q.       And what is your son's title?
23           A.       Researcher.
24           Q.       And then with respect to

Golkow Litigation Services                                Page 34
Highly Confidential - Subject to Further Confidentiality Review

 1     Joan Steffen -- do I have that right?
 2             A.     You do.
 3             Q.     What's Ms. Steffen's title?
 4             A.     Researcher.
 5             Q.     And how did Ms. Steffen assist
 6     you in this engagement?
 7             A.     Similarly.    Did searches of the
 8     database.    Or helped organize -- she helped
 9     organize the report.
10                    They all did similar things.
11     So -- but that's what she did.      She didn't
12     work that much on this case.      She did some
13     work.
14             Q.     And with respect to Muna Yiman?
15             A.     Yiman.
16             Q.     Yiman.    I apologize.
17             A.     No problem.
18             Q.     What's her role?
19             A.     Same as Joan's.    She did some
20     searches, some organizing of documents, some
21     preparation, preparation of the organization
22     that you see in the room.      Sometimes I think
23     she -- sometimes I wanted books ordered and
24     she might order the books.      Go to the

Golkow Litigation Services                              Page 35
Highly Confidential - Subject to Further Confidentiality Review

 1     library, get articles.
 2            Q.     Okay.   With respect to
 3     Kevin Reardon, what's his title?
 4            A.     Researcher.
 5            Q.     And what was his role in
 6     assisting you with the engagement?
 7            A.     Same thing.    To do searches of
 8     the database, organize documents.       He, I
 9     think, reviewed some depositions as well.
10     Certainly he -- he read my deposition.
11                   And those are the tasks that he
12     did.   They all pretty much do the same thing.
13            Q.     Okay.   Alexis Biccirrilo?
14            A.     Yes.
15            Q.     What's her title?
16            A.     Researcher.
17            Q.     And same tasks as you listed
18     before?
19            A.     Yes.
20            Q.     And Triet Tran?     Is she also a
21     researcher?
22            A.     It's a he, and, yes.
23            Q.     I apologize.
24            A.     No problem.

Golkow Litigation Services                               Page 36
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      Same task as you've listed
 2     before for the other research?
 3           A.      Essentially.    They pretty much
 4     all do the same thing.
 5           Q.      Are all of the staff that you
 6     just listed, those seven people, full-time
 7     employees?
 8           A.      Yes.
 9           Q.      And with respect to their work
10     for you, as your staff, do they only assist
11     in litigation services?     Or do they do other
12     work for you?
13           A.      They do other work for me.
14           Q.      Okay.   What are some of the
15     other things they do if they're not assisting
16     you with your expert work in litigation?
17           A.      They do work on other
18     consulting work for companies, and they also
19     work on writing papers.     Which may not lead
20     to litigation, so they do research on --
21     academic research on various issues.
22                   They also help with the
23     non-profit that I run called Global Health
24     Education Training Service.

Golkow Litigation Services                              Page 37
Highly Confidential - Subject to Further Confidentiality Review

 1                   So we also have certain public
 2     education efforts, and they do that.
 3                   So, for example, they're --
 4     we've been recent -- I met with the FDA on
 5     talc issues, and they helped organize the
 6     materials for that presentation.
 7                   They met with Congress people
 8     with respect to talc issues on two occasions.
 9     Third occasion coming up, so two.
10                   We prepared materials for the
11     congressional subcommittee.
12                   We provide information to --
13     they help -- they help -- they all teach my
14     course, or help teach my course at Brown.        So
15     they TA the course.    Help prepare materials
16     for the course.
17                   When I give talks, they
18     generally help prepare the materials for the
19     talks, PowerPoints and other things like
20     that.
21                   That's most of what they do.
22             Q.    How many hours did your staff
23     collectively work on this engagement?
24             A.    That, I don't know.     I don't

Golkow Litigation Services                              Page 38
Highly Confidential - Subject to Further Confidentiality Review

 1     have that number.
 2           Q.       Can you estimate?
 3           A.       No.
 4           Q.       Would you say that in the last
 5     four months that you've been engaged for this
 6     litigation, your staff has worked full time
 7     on it?
 8           A.       Oh.    My staff usually works
 9     more than 40 hours a week.      Not always.    But
10     my staff has been involved in a variety of
11     issues over this time period, not related to
12     the opioids.    So I don't know.    It's
13     conceivable that they worked an average of 30
14     or 40 hours for six or eight or ten of those
15     weeks.
16                    Some of them were taking
17     vacations and other things, so I -- I really
18     don't know that.
19           Q.       Are you billing the hours that
20     your staff works on this engagement --
21           A.       Yes.
22           Q.       -- to the plaintiffs?
23           A.       Yes.
24           Q.       And how do you do that billing?

Golkow Litigation Services                              Page 39
Highly Confidential - Subject to Further Confidentiality Review

 1                   Do you prepare monthly bills?
 2           A.      No.     We just keep the
 3     cumulative hours and usually every three or
 4     four months I send the bill.
 5           Q.      And how are the cumulative
 6     hours kept?
 7           A.      Well, I keep them rolling on
 8     a -- on a phone.      So when I do hours, I put
 9     the total hours of numbers in the day and
10     change the total.
11           Q.      So your staff reports to you on
12     a daily basis the hours they've worked?
13           A.      No.     That's what I do.   I
14     actually don't know how they keep their
15     hours.   I think they do something similar.
16           Q.      How does your staff report to
17     you the hours that they've worked on this
18     engagement?
19           A.      They don't report to me the
20     hours they've worked on the engagement.
21           Q.      How do you know how much to
22     bill your staff out for this occasion?
23           A.      They report to Donna Barbarita,
24     and she generates the bill.

Golkow Litigation Services                               Page 40
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.       And what are you charging with
 2     respect to your staff members with respect to
 3     this engagement?
 4           A.       I don't know.    Usually 50 to
 5     $70 an hour.    I don't know what the billing
 6     is really.
 7           Q.       So that 50 to $75 an hour would
 8     be for the seven people that we've identified
 9     as your staff?
10           A.       Correct.
11           Q.       Did you rely on information
12     from your staff to develop the opinions in
13     your report?
14           A.       Sure.   The research that they
15     did formed the basis of some of the opinions
16     in my report.
17           Q.       How does your staff know what
18     to do?   How do you instruct them to assist
19     you in the engagement?
20           A.       Well, we meet and discuss the
21     issue generally to start.      Different staff
22     people are given different areas to do
23     research on.
24                    And then they talk to each

Golkow Litigation Services                              Page 41
Highly Confidential - Subject to Further Confidentiality Review

 1     other about the iterative searches they've
 2     done and the work they've done.      And then
 3     when I find something, generally I yell at
 4     them, out my door, because they're all right
 5     outside my door, and I say, "Hey, could
 6     somebody go get me this?"     Or "Go check
 7     that?"
 8                   And so that's -- a lot of the
 9     direction comes in that form.
10                   And they interact with each
11     other as well.   Decide amongst themselves
12     what they think are important, sharing
13     documents back and forth.     And they try to
14     co-create -- as we go through, we try to
15     create various outlines which go in a --
16     well, like this thing.     This 3M thing, we
17     have a sticky thing.    It's not a sticky
18     thing, but I have several sticky ones.       So we
19     might write different topics up, and people's
20     names get attached to those topics.       We do a
21     little research on those things.
22                   Sometimes -- I may give you an
23     example.   For example, I was interested in
24     the anthropology of pain and sociology of

Golkow Litigation Services                              Page 42
Highly Confidential - Subject to Further Confidentiality Review

 1     pain.    So Alexis was a sociology major.     Joan
 2     was an anthropology major.      So I had Alexis
 3     put together -- or go get me sociology on the
 4     anthropology of pain and organize that.
 5                    So that's how things happen.
 6     It's a fairly non-linear organizational
 7     management style, I would say.
 8             Q.     Do you provide instructions --
 9     written instructions to your staff to assist
10     you in this engagement?
11             A.     No.    I yell at them.
12             Q.     With respect to the flip charts
13     that you mentioned, where their outlines are
14     created, do you have those as part of your
15     file with respect to this engagement?
16             A.     I don't think so.    Because we
17     generally don't keep them up.      I may have one
18     or two.
19             Q.     But you haven't kept the flip
20     charts as part of your expert file?
21             A.     No, not as a -- not on a
22     regular basis.    We may have one in my office
23     now.
24             Q.     Do you ever give your staff

Golkow Litigation Services                               Page 43
Highly Confidential - Subject to Further Confidentiality Review

 1     instructions by e-mail with respect to
 2     engagements?
 3           A.       Sometimes.
 4           Q.       Did you give your staff any
 5     instructions to assist in this engagement?
 6           A.       Yes.
 7           Q.       Do you still have those
 8     e-mails?
 9           A.       Well, that wasn't done by
10     e-mail.
11           Q.       Maybe I got confused.     Let me
12     ask again.
13                    As part of this engagement, did
14     you provide instructions to your staff on how
15     to assist you?
16           A.       From time to time, over the
17     past four months, I'm sure I've sent them
18     e-mails saying "Get me this" or "Get me
19     that."    But most of my communications with
20     them is by yelling.
21           Q.       With respect to the students
22     that you listed, which I think there were six
23     students, are there --
24           A.       There's a couple of others.      We

Golkow Litigation Services                               Page 44
Highly Confidential - Subject to Further Confidentiality Review

 1     did some manual work too, but I don't
 2     remember their names.     I can't spell them.
 3            Q.     Let's talk about the work
 4     that's -- the six students that you mentioned
 5     did.
 6                   How did the students assist you
 7     in this engagement?
 8            A.     Well, differently.     They had
 9     different -- they more or less had research
10     tasks.   So -- because I tried to make the
11     work academic for them in their area of
12     interest.
13                   So Emma Cavanish had worked at
14     a marketing company, so she helped put
15     together the marketing literature.       So I have
16     a lot of marketing literature.      One of the
17     things she did was organize all of that
18     marketing literature.     And she did some
19     researches -- oh, one of the searches she
20     did, she did -- she came up with a list of
21     sex terms.   And she did searches to the
22     database for sex terms.     Hookers, tootsies,
23     things like that.
24                   So she did a specific search

Golkow Litigation Services                              Page 45
Highly Confidential - Subject to Further Confidentiality Review

 1     for sex terms.
 2                    And so that was one thing she
 3     did.
 4                    Eva -- Emma McMillan was
 5     interested in epidemiology, so I worked with
 6     her to look at the whole issue of the
 7     pay-for-play, impact in action that generated
 8     EERW.   And that criticism of the EERW that's
 9     in the report came out of that work.
10                    Dan Shaw and Mark Hocevar
11     worked on deconstructing the Fishbain paper
12     from 2008.    And that work resulted in the
13     poster that's here that they presented at the
14     All Ivy conference on Saturday.      And so that
15     was -- that was their work.      So they had to
16     do a lot of digging, because a lot of the
17     citations in the Fishbain work in 2008 were
18     unfindable.    Because I don't know if they
19     existed or not, but he couldn't find two of
20     the 23 papers that he cited as evidence for
21     the dictionaries, and then they did the
22     reanalysis.    So I worked with them on that
23     poster presentation.
24                    And they're working on a paper

Golkow Litigation Services                               Page 46
Highly Confidential - Subject to Further Confidentiality Review

 1     now they were -- draft paper they're working
 2     on that will also be submitted along with --
 3     after the -- sometime now.
 4                    So -- was that what you wanted
 5     to know?    Think there was something I left
 6     out.
 7            Q.      Did you get Max and Lindsay?
 8            A.      Oh, yeah.   Max.   Max -- Max
 9     deconstructed the complaint and went through
10     the complaint.    Tried to make sure we had all
11     the documents that were cited on the
12     complaint.    Tried to organize them by themes.
13                    As you know, I -- the
14     complaints had about nine or ten, for want of
15     a better word, bad acts, which I condensed
16     into basically two in my analysis of what was
17     going on.
18                    And so he went through the
19     complaint and tried to place those bad -- the
20     way the plaintiffs had done it.      And we also
21     did the Massachusetts complaint, in
22     reorganizing in that portion in the way that
23     I conceived of the -- of the cause of the
24     opioid epidemic.

Golkow Litigation Services                              Page 47
Highly Confidential - Subject to Further Confidentiality Review

 1                   Max also did some -- we did
 2     some cross-checking of language.      I think you
 3     saw that probably in your report, where
 4     duplicate language was taken from Purdue and
 5     used in marketing materials produced by some
 6     of the front organizations.      So he did some
 7     searches, looking for where language was
 8     copied directly from manufacturers that went
 9     into -- directly into the marketing materials
10     by the -- produced by the front
11     organizations.
12                   So he did that.
13                   There was one other -- there's
14     one other poster here that he had a -- that
15     was -- that was his find.     So, you know.
16                   So that's pretty much what -- I
17     think what Max did.
18                   What was the last one?
19           Q.      Before we move to that, Max
20     presented at the All Ivy conference?
21           A.      No. Dan Cho and Mark --
22                   Dan Cho presented but the
23     poster was done by he and Mark Hocevar, who
24     are med students at Brown.

Golkow Litigation Services                               Page 48
Highly Confidential - Subject to Further Confidentiality Review

 1            Q.     And what was the nature of the
 2     presentation at the All Ivy conference?
 3            A.     I'll get it for you.
 4                   I should have -- we have a
 5     poster on that.    So it should be here.
 6                   Oh, here it is.     Yeah, here it
 7     is.
 8                   So this is the poster that he
 9     did.
10                   So this is the -- this is the
11     poster that he just presented.      So it starts
12     with a historical description of the hockey
13     stick and the epidemic.     And -- can I -- ties
14     the epidemic for addiction.      And these are
15     the specific -- this is taken from a
16     published paper.
17                   So this ties to the rise of the
18     epidemic for specific marketing acts done by
19     the manufacturers.
20                   This is the reconstruction of
21     the Fishbain paper.    Fishbain took 23 papers
22     of which -- they're not really papers.       He
23     took 23 things, two of which we could never
24     find, including communicating within him.         We

Golkow Litigation Services                               Page 49
Highly Confidential - Subject to Further Confidentiality Review

 1     couldn't find him, I think.
 2                   And so this is a breakdown of
 3     those papers.   And how many patients came
 4     from each of those papers.
 5                   And this is a -- the -- you can
 6     see the one study from Fishbain, the
 7     Milligan, Passik, and Taub paper, provides
 8     56 percent of the total participants and had
 9     a very low addiction rate.     But there was
10     another study that was also large and had a
11     stream of zero.
12                   So what we did was we tried to
13     use a standard definition for addiction,
14     because the -- where the papers had not
15     really looked for addiction, we threw them
16     out.   So an addiction rate, the reason one
17     had an addiction rate of zero was because it
18     didn't really look for addiction.
19                   So when you take the -- this is
20     the Fishbain, original Fishbain results.
21     Original Fishbain results has 2,102 patients,
22     97 percent of which are not addicted.
23     Three percent are addicted, and that's where
24     he came up with the 3.87.

Golkow Litigation Services                              Page 50
Highly Confidential - Subject to Further Confidentiality Review

 1                   But if you look at studies --
 2     if you look at the -- if you throw out the
 3     studies that you either can't find or --
 4     because they either may or may not exist, or
 5     you look at the studies where they actually
 6     look for addiction, you get a different rate.
 7     And that -- that gives you about 750
 8     patients, of which 33 percent are addicted.
 9                   So that's the gist.
10           Q.      Thank you for that.
11                   Did Mr. Cho and Mr. Hocevar
12     rely on any information that they reviewed as
13     part of this engagement to make that
14     presentation?
15           A.      They didn't rely on it, because
16     it's confidential.    They couldn't put it in.
17     But they reviewed.
18                   Now, there are things in here
19     that -- for example, Fishbain didn't disclose
20     his associations with the litigation and
21     Purdue in particular in the published paper.
22                   But what we did get --
23                   Now, I probably had this in
24     2006, but at any rate, in relative -- in the

Golkow Litigation Services                              Page 51
Highly Confidential - Subject to Further Confidentiality Review

 1     database with our documents were his reports
 2     for Purdue during the time period that he was
 3     preparing and publishing this paper.       And
 4     some of those were cited in federal cases.
 5     So we cited those federal cases as evidence
 6     that he had misrepresented his
 7     non-association with the pharmaceutical
 8     companies in the end of this -- in the end
 9     here.    Okay?
10                      But we had more information on
11     his associations with the pharmaceutical
12     manufacturers which we didn't include because
13     it was confidential.
14                      It's like we did rely on it in
15     a sense because it supported the construct
16     that he had misrepresented the nature of his
17     relationship with the manufacturers, as in
18     not mentioning it.
19             Q.       How many --
20             A.       Oh, I think one other thing.    I
21     think the students -- before we got the
22     cases, the students e-mailed Fishbain and
23     asked him if during this time period he
24     published this, he had any conflicts of

Golkow Litigation Services                               Page 52
Highly Confidential - Subject to Further Confidentiality Review

 1     interest.   And he wrote an e-mail back saying
 2     no, amongst other things.
 3                    The other things where he
 4     criticized him -- the general anticorporate
 5     construct in the -- and cynical views of the
 6     medical and scientific views toward
 7     corporations.
 8           Q.       And do you have that e-mail
 9     still?
10           A.       I don't know if I have it, but
11     Dan probably has it.
12           Q.       As part of this engagement,
13     have you kept copies of the e-mails that
14     either the students or staff have sent and
15     received?
16           A.       No, I don't keep any e-mails.
17                    You know Jones Day is in the
18     room, right?
19                    MR. DONOHUE:   I'll move to
20           strike as nonresponsive.
21           Q.       (BY MR. DONOHUE)    A number of
22     the students that you have had assisting you
23     in the -- in this engagement, how many hours
24     would you estimate that they have worked in

Golkow Litigation Services                              Page 53
Highly Confidential - Subject to Further Confidentiality Review

 1     the last four months?
 2           A.      I don't know.    Not much,
 3     because they mostly worked in January during
 4     inter-session.   But unfortunately, they
 5     actually have to go to school.      Now, Brown is
 6     pretty easy, okay?    But they still have to
 7     show up for class and do some work.       So they
 8     haven't done that much in the last couple of
 9     months.
10           Q.      And these are all students from
11     Brown?
12           A.      They're all Brown students.
13           Q.      Are the students compensated
14     for the work that they have done to assist
15     you on the engagement?
16           A.      For some.    They didn't get paid
17     to do the academic work, so.
18                   But some of this research they
19     did was for me in preparation for the report.
20     So I paid them for that, but I didn't pay
21     them for doing the poster or for writing up
22     the papers.   That's their own.
23           Q.      So what do you pay the students
24     for with respect to this engagement?

Golkow Litigation Services                              Page 54
Highly Confidential - Subject to Further Confidentiality Review

 1             A.     Well, I pay them while they're
 2     doing research for me related to the
 3     litigation.    I don't pay them for work
 4     related to generating medical publications or
 5     scientific publications.     It's in the
 6     disclosure here, so ...
 7                    It says "DKC and MH worked as
 8     paid student researchers for the -- at the
 9     request of plaintiffs in opioid litigation.
10     DKC and MH were not compensated by law firms
11     for work on the paper.     The lawyers for the
12     plaintiffs did not review the paper and had
13     no input into the content of the paper.
14     Dr. Egilman serves as an expert witness at
15     the request of cities and counties suing
16     opioid manufacturers and distributors for
17     money to help pay for the financial costs of
18     the opioid epidemic."
19                    The reason I'm in here is I'm
20     not an author of this, but they did
21     acknowledge me as helping them prepare the
22     work.
23             Q.     Do you pay the students with an
24     hourly rate?

Golkow Litigation Services                              Page 55
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      I do.
 2           Q.      What's the hourly rate?
 3           A.      $20 an hour.
 4           Q.      How much have you been paid to
 5     date for this engagement?
 6           A.      Nothing.
 7                   Well maybe I got a $10,000
 8     retainer, but that's it.
 9           Q.      Have you sent any bills to the
10     plaintiffs for your work on this engagement?
11           A.      Just the retainer bill.
12           Q.      How much are you currently owed
13     for the engagement?
14           A.      384 hours times $600.
15           Q.      What about the hours that your
16     staff has worked on the engagement?
17           A.      I don't have that number.
18           Q.      But you'll be asking for
19     compensation with respect to the
20     reimbursement for the hours that your staff
21     has worked; right?
22           A.      Yes.
23           Q.      Can you estimate for us what
24     that would be?

Golkow Litigation Services                              Page 56
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      No.
 2           Q.      Is it more than 384 hours?
 3           A.      I don't know.
 4           Q.      No idea?
 5           A.      I do not have any idea whether
 6     it is more or less than 384 hours.
 7           Q.      Do you have any idea of what
 8     ballpark of the hours is that your staff has
 9     worked?
10           A.      I do not.    It's probably
11     several hundred hours, I would say.       It's not
12     ten minutes, but I don't know how many hours.
13     And I may be off.     It may not be several
14     hundred hours.
15           Q.      When it comes time to submit a
16     bill for the hours that your staff has paid,
17     how are you going to figure that out?
18           A.      They keep track of their hours.
19     The hours go to Donna Barbarita.      Donna
20     Barbarita will send a bill.
21           Q.      So you believe Donna Barbarita
22     currently has information about the number of
23     hours your staff has worked on this
24     engagement?

Golkow Litigation Services                              Page 57
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      I don't think so.
 2                   MS. CONROY:     Objection.
 3                   THE WITNESS:     I don't know if
 4           they've given her --
 5                   I don't think they've given her
 6           the hours.      So they each have their
 7           own hours.
 8           Q.      (BY MR. DONOHUE)     And what
 9     would you estimate the number of hours that
10     your students have worked on this engagement?
11           A.      Same thing.     I don't have a
12     good idea about that.      But mostly -- I mean,
13     they work -- they work, you know, around 15
14     to 30 hours for three or four weeks in
15     January, and then after that, you know, five
16     to 15 hours, maybe -- I doubt it -- in the
17     next couple of months.
18           Q.      How much of your income last
19     year was from expert work in the litigation?
20           A.      Probably half.
21           Q.      What were your other sources of
22     income for last year?
23           A.      Consulting for companies.
24           Q.      Is that non-litigation

Golkow Litigation Services                              Page 58
Highly Confidential - Subject to Further Confidentiality Review

 1     consulting?
 2             A.    It's confidential consulting.
 3             Q.    Any other sources of income for
 4     last year?
 5             A.    Sure.
 6             Q.    What else?
 7             A.    Investments.
 8                   That's about it.
 9             Q.    Does Brown pay you anything?
10             A.    A library card.     Discount on
11     that.
12                   The library card is probably
13     worth about $50,000 to me, just to give you a
14     number.
15                   The year before I got free
16     parking, when I was teaching a course.       They
17     paid for the parking.
18             Q.    Are you currently teaching any
19     courses at Brown?
20             A.    Not this semester.
21             Q.    Do you plan on teaching next
22     semester?
23             A.    I do.   Well, no.    I plan on
24     teaching -- because of this case, I plan on

Golkow Litigation Services                              Page 59
Highly Confidential - Subject to Further Confidentiality Review

 1     teaching the next spring.
 2           Q.       Are you still practicing
 3     medicine?
 4           A.       I still have a license to
 5     practice, and I still occasionally see
 6     patients.
 7           Q.       How many patients would you say
 8     you now see?
 9           A.       Well, when I'm doing -- I
10     probably see 10 or 15 consulting patients a
11     year and maybe one or two regular patients
12     who call me up or something I've seen them
13     before for.
14           Q.       Do you have an office where you
15     practice medicine?
16           A.       I do.
17           Q.       Is it the same office you use
18     for your expert litigation?      Or different?
19           A.       It's a slightly different
20     suite.
21                    I have -- in my office I have
22     about eight rooms.     In one of the rooms I
23     have a medical setup.
24           Q.       Speaking of the protective

Golkow Litigation Services                              Page 60
Highly Confidential - Subject to Further Confidentiality Review

 1     order, were you provided the protective order
 2     in this case?
 3           A.      Yes.
 4           Q.      Did you review it?
 5           A.      Yes.
 6           Q.      And did you sign it?
 7           A.      Yes.
 8           Q.      And did you agree to be bound
 9     by it?
10           A.      Yes.
11           Q.      What about the staff that
12     you've listed as helping you on the case?
13                   Did -- were they provided the
14     protective order?
15           A.      Yes.
16           Q.      Did they sign it?
17           A.      Yes.
18           Q.      Did they agree to be bound by
19     it?
20           A.      Yes.
21           Q.      And the students that you
22     mentioned, the six students, did it -- were
23     they provided the protective order?
24           A.      Yes.

Golkow Litigation Services                              Page 61
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      Did they sign it?
 2           A.      Yes.
 3           Q.      And they agreed to be bound by
 4     it?
 5           A.      Yes.
 6           Q.      Do you have a copy of those
 7     signed protective orders?
 8           A.      Someplace.
 9           Q.      Okay.
10           A.      Not on me.
11                   I think they were all sent to
12     the plaintiff.   I'm not completely sure that
13     I kept copies.   The lawyers have copies.
14           Q.      We'll follow up on that
15     separately.
16                   Have you in the past violated
17     court orders?
18                   MS. CONROY:    Objection.
19                   THE WITNESS:    I need to look at
20           that settlement agreement to answer
21           that question.    I'm sure that -- I
22           don't recall the language exactly.
23           Q.      (BY MR. DONOHUE) What
24     settlement agreement are you referring to?

Golkow Litigation Services                              Page 62
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      Between me and Lilly.
 2           Q.      I'm sorry, I didn't hear you.
 3     Between --
 4           A.      Between me and Lilly.
 5           Q.      What case was that?
 6           A.      Zyprexa.
 7           Q.      In the Zyprexa litigation, do
 8     you recall whether the Court in that case
 9     found that you had violated the Court's
10     protective order?
11           A.      That's in dicta in a case in a
12     ruling on the TRO that I wasn't at, yes.
13     Something like that.
14           Q.      Did you violate the Court's
15     protective order in the Zyprexa case?
16           A.      I need to look at the language
17     that I wrote in the Lilly settlement before I
18     answer that question.     I need to refresh my
19     recollection.
20           Q.      Where is that settlement?
21           A.      Where is that settlement?      It's
22     in my office.
23           Q.      So you have access to it?
24                   You can refresh your

Golkow Litigation Services                              Page 63
Highly Confidential - Subject to Further Confidentiality Review

 1     recollection when you go back to your office?
 2             A.    If I went back to my office, I
 3     could find the document and I could refresh
 4     my recollection.
 5             Q.    And what is it that you need to
 6     refresh your recollection about with respect
 7     to the settlement agreement before answering?
 8             A.    Well, that was a finely crafted
 9     document.    And I need to recall exactly what
10     was in it.   And I can't recall exactly what
11     was in it.   It's been 9 -- 12 years.      So
12     before I answer questions about that, I want
13     to refresh my recollection of what actually
14     was signed and what happened.
15             Q.    All right.    Are there any other
16     instances you recall where you have violated
17     a Court's order?
18             A.    No.
19             Q.    Do you recall the Ballinger v.
20     Brush Wellman, Incorporated case?
21             A.    Correct.
22             Q.    Do you recall posting materials
23     in violation of the Court's order in that
24     case?

Golkow Litigation Services                              Page 64
Highly Confidential - Subject to Further Confidentiality Review

 1             A.      That's not what happened.
 2             Q.      What did happen?
 3             A.      Jones Day hacked my computer,
 4     downloaded materials from my computer,
 5     illegally, then -- pardon me.      Keller and
 6     Heckman in Washington, representing the
 7     Society for the Plastic Industries, hacked my
 8     computer in a case -- in the Staples case,
 9     the vinyl chloride case in Texas.       They then
10     shared the password with Kelly Stewart at
11     Jones Day.     Kelly Stewart of Jones Day then
12     hacked my computer, downloaded materials that
13     were not publicly available because my
14     computer was password-protected.
15                     Went to the judge, told the
16     judge I had violated a gag order.       He lied to
17     the judge.     And the judge believed him.
18     Okay?    The judge issued a sanction.     The
19     sanction was more or less reversed by the
20     Colorado Appellate Court, cert. denied to the
21     Supreme Court of Colorado.
22                     I filed a lawsuit against
23     Keller and Heckman, and it was thrown out on
24     the law.     It's the lead case in the

Golkow Litigation Services                              Page 65
Highly Confidential - Subject to Further Confidentiality Review

 1     Millennium hacking statute.      It's Egilman
 2     versus Keller and Heckman.
 3                   I then filed a bar complaint
 4     against Kelly Stewart in Dallas.      Kelly
 5     Stewart, at the bar complaint, admitted that
 6     he had illegally hacked my computer, a
 7     federal felony, 10 years in jail and a
 8     $50,000 fine, on videotape.      No written
 9     record.
10                   The bar in Dallas issued a
11     written sanction to him, which was not to be
12     publicly disclosed, for counseling, and found
13     that -- I think the language was that my
14     complaint had merit.    The vote was 4 to 1.
15                   So that's what happened in that
16     case.
17             Q.    When is the first time that you
18     gave expert testimony in support of
19     litigation?   Do you recall your first case?
20             A.    Yeah, my first case is Time
21     versus OCF.   It's a Third Circuit case.
22             Q.    What year was that?
23             A.    Third Circuit decision, I think
24     it was '87 or '88.    The case was, I think, in

Golkow Litigation Services                              Page 66
Highly Confidential - Subject to Further Confidentiality Review

 1     '86.
 2            Q.       Do you recall the area that you
 3     were giving expert testimony on --
 4            A.       Yes.
 5            Q.       -- in that case?
 6                     What was it?
 7            A.       Well, it was the supervisor at
 8     the Hess oil refinery in St. Croix who had
 9     been exposed to asbestos and developed
10     pleural plaques.
11                     He sued Owens Corning and a
12     variety of other asbestos product
13     manufacturers for injuries related for the
14     pleural disease that he got as a result of
15     the exposure.
16                     I testified -- there were two
17     trials.     There's -- in the first trial, the
18     first trial only went to -- week and a half,
19     and the judge got sick and unfortunately
20     passed away.
21                     I hope that doesn't happen to
22     anybody in this case.
23                     And then he -- there was a
24     second trial, and in the second trial I

Golkow Litigation Services                              Page 67
Highly Confidential - Subject to Further Confidentiality Review

 1     testified on state of the art warnings, risk
 2     communication, asbestos medicine, and a
 3     variety of other issues.
 4           Q.      How many times in your career
 5     have you been retained as an expert witness?
 6           A.      I don't know about career, but
 7     I've been retained as an expert witness in
 8     probably over 4 or 500 cases.
 9           Q.      And of the 4 or 500 cases that
10     you've been retained as an expert witness,
11     how many of those would you estimate have
12     been as a testifying expert?
13                   MS. CONROY:    Object to the
14           form.
15                   THE WITNESS:    Well, the ones I
16           gave you, that's the ones based on
17           testifying.
18           Q.      (BY MR. DONOHUE)     Okay.   Would
19     you add to that number if we included
20     retentions as a consulting expert?
21           A.      I've done other consulting
22     expert work, yes.
23           Q.      How many cases would you
24     estimate you'd been retained as a consulting

Golkow Litigation Services                                Page 68
Highly Confidential - Subject to Further Confidentiality Review

 1     expert?
 2           A.       That, I don't know.
 3           Q.       Would it be about the same
 4     number or less?
 5           A.       I do not know.
 6                    For example, I might be
 7     consulting with someone and I don't know how
 8     many cases there are.     Somebody might be
 9     sued -- a corporation might be sued for
10     thousands of cases.    My consulting might
11     relate to the general issues relating to
12     thousands of cases.    I don't know the answer
13     to that question.
14           Q.       I'm not asking about the number
15     of cases.    I'm asking about the number of
16     times you've been retained as a consulting
17     expert.
18           A.       Well, okay.   I don't know.    I
19     don't know that either.
20           Q.       Can we go to your expert
21     report?    We've marked one of the copies 1F.
22     Would you like a copy of that?      It's got a
23     spiral binding so it's easy to flip through.
24           A.       Sure.

Golkow Litigation Services                               Page 69
Highly Confidential - Subject to Further Confidentiality Review

 1            Q.      And would you mind turning to
 2     page 139 of your expert report.
 3            A.      Okay.
 4            Q.      Okay.   Page 139 is entitled
 5     "Prior Expert Testimony."     Is this a complete
 6     list of the depositions and trial testimony
 7     you've given since 2015?
 8            A.      As well as I could put it
 9     together.
10            Q.      Do you recall testifying in
11     July of 2015 in a case captioned Montgomery
12     v. Home Depot?    It was in the Southern
13     District of California.
14            A.      No, I don't believe I testified
15     in that case.
16            Q.      Okay.   Looking at page 139 --
17            A.      What year was that case?
18            Q.      2015.
19            A.      I don't recall.
20            Q.      Well, if it -- if you do have a
21     memory of it, we could add it into the list,
22     but.
23            A.      I don't have a memory of it.      I
24     can go look.

Golkow Litigation Services                              Page 70
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      Turning your attention to
 2     page 139 of your expert report.
 3                   In each of these listed cases,
 4     have you testified on behalf of the
 5     plaintiffs?
 6           A.      No.
 7           Q.      So --
 8           A.      I don't testify on behalf of
 9     anybody.
10           Q.      Let me rephrase the question.
11                   With respect to the cases
12     listed on page 139 of your report, were you
13     retained by the plaintiffs in each and every
14     one of those cases?
15           A.      I believe so.
16           Q.      You previously testified that
17     you'd estimate you've been retained 4 to 500
18     times as an expert; do you remember that?
19           A.      Yes.
20           Q.      Out of the 4 to 500 times
21     you've been retained as an expert, in each of
22     those cases have you been retained by the
23     plaintiff?
24           A.      No.

Golkow Litigation Services                              Page 71
Highly Confidential - Subject to Further Confidentiality Review

 1             Q.    How many times have you been
 2     retained by the defendant in those 4 to 500
 3     cases?
 4             A.    Probably 150.    200.
 5             Q.    When is the last time you
 6     recall being retained by a defendant as an
 7     expert in litigation services?
 8             A.    Yesterday or the day before.
 9             Q.    What case is that?
10             A.    I don't remember the case.
11     It's a Viking Pump case.     I don't know the
12     name.
13             Q.    A Viking Pump?
14             A.    Viking Pump.
15             Q.    And putting aside your
16     retention yesterday, when is the last time
17     you recall being retained by a defendant as
18     an expert?
19             A.    The week before.
20             Q.    In the last four to five years,
21     have you testified on behalf of a defendant?
22             A.    I don't testify on behalf of
23     defendants or plaintiffs.
24             Q.    Have you testified in any case

Golkow Litigation Services                              Page 72
Highly Confidential - Subject to Further Confidentiality Review

 1     in the past four years where you were
 2     retained by a defendant?
 3           A.      No, because it would be here.
 4     But I have in the past.
 5           Q.      So when is the last time you
 6     recall testifying as an expert when you've
 7     been retained by a defendant?
 8           A.      Probably about five --
 9     actually, no, there's -- there must be a case
10     missing because I think two years ago, I gave
11     a deposition at the request of a plaintiff in
12     a defense case, so there's one case specific.
13     So that's probably about two years ago.
14           Q.      So your answer said you gave a
15     deposition at the request of a plaintiff in a
16     defense case?
17           A.      Well, I was working for
18     Viking Pump, the defendant.      I was deposed by
19     the plaintiff.
20           Q.      Got it.   You mentioned the
21     Viking Pump cases.    Do you recall any other
22     defendants that have retained you as an
23     expert?
24           A.      Yes.

Golkow Litigation Services                              Page 73
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.       What other defendants?
 2           A.       Well, the ones that I mentioned
 3     when I first met Ms. Conroy.      She retained me
 4     at the request of Federal-Mogul.      Turner &
 5     Newall was the underlying company, but
 6     Federal-Mogul, I think was the owner.       So
 7     those three cases were Federal-Mogul cases.
 8                    Then I've done -- I did an A.E.
 9     Smith boiler case.
10                    I did a variety of workers'
11     compensation cases when I was running the
12     clinic in Braintree.
13                    I did a lead case when I was
14     running the clinic in Braintree.
15                    I did some other -- I think
16     it's one or two other boiler manufacturer
17     cases.    I'm sorry, pump manufacturer cases.
18                    That's what I can remember.
19           Q.       So your testimony is that out
20     of the 4 to 500 cases where you've been
21     retained, approximately 150 to 200 of those
22     you were retained by the defendant to be an
23     expert?
24           A.       Think you're -- the 4 to 500

Golkow Litigation Services                              Page 74
Highly Confidential - Subject to Further Confidentiality Review

 1     are cases I gave testimony in.       Okay?   The
 2     100 to 150, or whatever I gave for a number
 3     for the defense cases, the cases I've been
 4     retained in, in most of those cases, aside
 5     from two or three of those cases, maybe four
 6     of them, maybe five, I did not give testimony
 7     in those cases.    Those cases settled.      But I
 8     was retained and gave reports in all those
 9     cases.
10           Q.       Okay.   So let me go back.
11                    Out of the 4 to 500 cases where
12     you have testified as an expert, how many of
13     those cases have you testified when you've
14     been retained by a defendant?
15           A.       Probably 10 or so.
16                    Well, no, wait.    I gave you
17     some others.    So maybe 10 to 15.
18           Q.       And you mentioned that you
19     believe, putting aside whether you testified
20     as an expert or not, "I've been retained by
21     defendants in 150 to 200 cases"; do I have
22     that right?
23           A.       Correct.   Or more.    I currently
24     have about 50 or 60 cases for Viking Pump.

Golkow Litigation Services                                Page 75
Highly Confidential - Subject to Further Confidentiality Review

 1     And I've been working for them for five or
 2     six years, and probably that's my average
 3     caseload for them over that time period.        So
 4     I may have underestimated the total number of
 5     Viking Pump cases that I've done, I've been
 6     retained over the last four or five years,
 7     but that's my best estimate.
 8            Q.     So how many cases have you been
 9     retained as an expert by plaintiffs?
10            A.     That, I don't know.     Mostly --
11     mostly the plaintiff cases I'm retained in, I
12     give depositions and they go to trial.       Not
13     all.   I'd say the overwhelming majority go to
14     trial, so most of that number went to trial.
15                   I mean, that's just the way it
16     is.
17            Q.     With respect to your retention
18     in this engagement, how many cases have you
19     been retained as an expert by the plaintiff?
20                   In other words, how do you
21     count up the number of cases for this
22     engagement since you testified that you have
23     been engaged in the MDL?
24            A.     Again, I do not know what that

Golkow Litigation Services                                Page 76
Highly Confidential - Subject to Further Confidentiality Review

 1     question means.
 2           Q.      In your past as a testifying
 3     expert, has any court excluded your proposed
 4     expert testimony?
 5           A.      Yes.
 6           Q.      How many times has a court
 7     excluded your testimony as an expert witness?
 8           A.      Once.
 9           Q.      And what case was that?
10           A.      That's the popcorn case in
11     Spokane.
12           Q.      Any other time?
13           A.      No.
14           Q.      Have you ever withdrawn as an
15     expert in litigation after you've been
16     retained?
17           A.      I'm not sure I understand that
18     question.
19           Q.      In any of the 4 to 500 cases --
20     no, strike that.
21                   In any of the cases where
22     you've been retained as an expert, have you
23     withdrawn from those cases prior to
24     testifying as an expert?

Golkow Litigation Services                              Page 77
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      Not that I can recall.
 2                   I mean, I've not -- in cases
 3     that I've been retained and given testimony
 4     at a deposition, I've not always testified.
 5           Q.      Right.   But I'm wondering if
 6     you recall ever, after a, for example, a
 7     motion to exclude you has been filed, you
 8     withdrawing as an expert in that case.
 9           A.      Do you mean me?     Me sending a
10     letter saying I withdraw?     Or me telling a
11     lawyer I withdraw?
12           Q.      Have you ever --
13           A.      Is that what you mean?
14           Q.      Well, let's start with that.
15     Do you recall any case --
16           A.      That's never happened.      That I
17     can recall.
18           Q.      Do you recall any case where,
19     after a motion to exclude has been filed
20     against your proposed testimony, where the
21     lawyer that retained you has withdrawn you
22     from the case?
23           A.      I don't know.
24           Q.      Don't recall?

Golkow Litigation Services                                Page 78
Highly Confidential - Subject to Further Confidentiality Review

 1           A.       I don't know.
 2           Q.       So if we could go to your
 3     report again, and what we've marked as
 4     Exhibit 1F, which is in front of you.        Could
 5     you confirm that this looks to be a complete
 6     copy of your report?    I understand there's
 7     not the exhibits, but at least your report?
 8                    MS. CONROY:    Objection.
 9                    THE WITNESS:    How am I going to
10           do that?
11           Q.       (BY MR. DONOHUE)    Okay.    We'll
12     do it a different way.     Could you turn to
13     page 141?
14                    And this is a page entitled
15     "Signature."
16                    Is that your signature?
17           A.       It is.
18           Q.       And the first sentence states
19     that this is a report -- excuse me.        "This
20     report is a statement of opinions I expect to
21     express in this matter and the basis and
22     reason for those opinions."
23                    Do you see that?
24           A.       Yes.

Golkow Litigation Services                                 Page 79
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      And is that accurate?
 2           A.      You read that correctly, but it
 3     should -- understand that these are opinions
 4     that I expect to express at this deposition.
 5                   I don't think I'm going to give
 6     these opinions in court.
 7           Q.      And why don't you think you're
 8     going to give all of the opinions in court?
 9           A.      Well, for one thing, I think we
10     don't have five years to try the case.
11                   That would be the number one
12     reason.    I know I wouldn't give all of these
13     opinions.
14           Q.      Looking at the opinions in your
15     report, do you know which opinions that you
16     will be testifying at trial about, if
17     allowed?
18                   MS. CONROY:    Objection.
19                   THE WITNESS:    I -- as you know,
20           I've done some cases with Mr. Lanier,
21           and he always surprises me.
22                   So I don't have a clue.
23           Q.      (BY MR. DONOHUE)     So, before we
24     go back to that, let's put on the record what

Golkow Litigation Services                              Page 80
Highly Confidential - Subject to Further Confidentiality Review

 1     your opinions are in this report so we make
 2     sure we're all on the same page.
 3                    Let's start with the
 4     definitions that you use which are on page 51
 5     of your report.
 6           A.       Okay.
 7           Q.       Now, with respect to definition
 8     4.4, which is the, quote, Venture, capital V,
 9     end quote, you write that "The Venture refers
10     to all defendants in the opioid litigation."
11                    Do you see that?
12           A.       I do.
13           Q.       What do you mean by "the opioid
14     litigation"?
15           A.       Well, I mean this case.
16           Q.       Now, are you aware of the
17     opioid manufacturers that are named as
18     defendants in this case?
19           A.       Yes.
20           Q.       What about -- are you aware
21     that there are opioid manufacturers that are
22     not named as defendants in this case?
23           A.       Yes.
24           Q.       Are the opioid manufacturers

Golkow Litigation Services                              Page 81
Highly Confidential - Subject to Further Confidentiality Review

 1     that are not named as defendants in this case
 2     part of the venture as you've defined it?
 3           A.      I do not know.
 4           Q.      How come you don't know?
 5           A.      Because I don't have any
 6     information on them.     There's no discovery
 7     that I've seen.
 8           Q.      Is it possible that opioid
 9     manufacturers that are not listed as
10     defendants in this case are part of what
11     you've defined as "the venture"?
12           A.      Yes.    Anything is possible.
13           Q.      So you haven't undertaken any
14     analysis of whether manufacturers of opioids
15     not named as defendants in this case are
16     acting in concert with the manufacturer
17     defendants that are named in this case?
18                   MS. CONROY:    Objection.
19                   THE WITNESS:    No, I searched
20           the database, but there was -- there
21           are no relevant documents on that
22           issue on -- produced by other parties.
23                   I can't know what people were
24           doing unless I have depositions and

Golkow Litigation Services                              Page 82
Highly Confidential - Subject to Further Confidentiality Review

 1           documents.
 2           Q.       (BY MR. DONOHUE)    Well, in any
 3     of the depositions and documents that you
 4     reviewed as part of this engagement, did you
 5     see references to other entities or
 6     individuals that were not named as defendants
 7     in the case?
 8           A.       I don't recall.
 9           Q.       And what is the time period
10     that you have used to describe the venture,
11     as you've defined it on page 51 of your
12     report?
13           A.       I didn't use a time period, but
14     I guess there's kind of two time periods.        So
15     I'll go to the hockey stick.
16                    So I would say that the time
17     period for the massive overuse began in 1996,
18     the introduction of Purdue's drug.
19                    However, there was some
20     beginning activities, by members of the
21     venture, as early as 1984, when Purdue
22     illegally marketed MS CONTIN.
23                    So I would say that that --
24     that was the first act that was part of the

Golkow Litigation Services                               Page 83
Highly Confidential - Subject to Further Confidentiality Review

 1     concerted activity that led eventually do
 2     this breakout in 1996.
 3           Q.      And what is the date of the
 4     first act that you just testified to?
 5           A.      It was 9 -- in 1984 Purdue
 6     started to market MS CONTIN.      And that was
 7     illegally marketed.    It was not an approved
 8     drug by the FDA.
 9           Q.      And they --
10           A.      And they sold 770,000 pills, I
11     believe, before the FDA caught that.
12                   MR. DONOHUE:    I'll move to
13           strike as nonresponsive everything but
14           the date.
15           Q.      (BY MR. DONOHUE)     You said that
16     as part of the first act, members of the
17     venture acted together.     What other members
18     of the venture do you believe acted together
19     in 1984?
20           A.      The only member of the venture
21     in '84 was Purdue.    I believe that was --
22     Purdue was the only member.
23           Q.      If you turn to page 52 of your
24     expert report, marked as Exhibit 1F.

Golkow Litigation Services                              Page 84
Highly Confidential - Subject to Further Confidentiality Review

 1                    And we'll go back to some of
 2     these areas.    I just want to get a high-level
 3     view of your expert report.
 4                    So page 52 is entitled "Capsule
 5     of Opinions."
 6                    Do you see that?
 7           A.       I do.
 8           Q.       Is the capsule of opinions
 9     intended to be a summary of your overall
10     expert opinion?
11           A.       Oh, it's kind of like the
12     highlights.
13           Q.       So is it the highlights of what
14     is contained in the following opinions in
15     your expert report?
16           A.       It's the highlights of the
17     entire report.
18                    So I guess you could call it,
19     in terms of a movie, the -- like the little
20     things they show to encourage you to go to a
21     movie?
22           Q.       The trailer?
23           A.       Yeah, it's like a trailer.
24           Q.       Then if you'd turn to page 53,

Golkow Litigation Services                              Page 85
Highly Confidential - Subject to Further Confidentiality Review

 1     you have as numeral 6, a title "In 2004, I
 2     warned about the crisis; I was ignored."
 3                   Do you see that?
 4           A.      Yeah.
 5           Q.      Is that an opinion that you
 6     intend to offer, if allowed, in this case?
 7           A.      It's an opinion I have.
 8                   I don't have any intention -- I
 9     don't get to decide what questions are asked,
10     and I don't get to decide if a question is
11     asked whether I'm allowed to answer it.
12                   All I have here, just to maybe
13     speed it up is my opinions.      Okay?
14                   I don't know what's going to
15     happen in court.
16           Q.      So with respect to No. 6, "In
17     2004, I warned about the crisis; I was
18     ignored," fair to say that's an opinion
19     that -- an expert opinion that you've
20     expressed in your expert report?
21           A.      Correct.
22           Q.      And when did you form that
23     opinion?
24           A.      Well, 19 -- 2004.

Golkow Litigation Services                              Page 86
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.       Okay.   And then, I just want to
 2     make sure I'm reading this right.       So
 3     underneath the statement in 2004, I warned
 4     about the -- "I warned about the crisis; I
 5     was ignored," there's, from page 53 to 61
 6     paragraphs.    My question is, are those
 7     paragraphs contained in the pages of your
 8     report separate opinions?     Or are they
 9     supporting material for your opinion about
10     warning of the crisis?
11           A.       I think that's a metaphysical
12     question.   I'm not sure I'm capable of
13     answering it.
14                    I would say it certainly
15     supports the opinion in 6, but some of them
16     are separate opinions.     So they're opinions
17     that explain the entire set of what goes into
18     the Opinion 6.
19           Q.       Okay.   And then, with respect
20     to the additional opinions that you have
21     formed since 2004, those start on page 62 of
22     your report.
23                    MS. CONROY:   Objection.
24           Q.       (BY MR. DONOHUE)    Do I have

Golkow Litigation Services                              Page 87
Highly Confidential - Subject to Further Confidentiality Review

 1     that right?
 2             A.     I don't know how to answer
 3     that.    I have to go through some of these.       I
 4     may have said -- I may have had some of these
 5     opinions -- this is all of the opinions,
 6     right?    -- that you're referring to?     All of
 7     the opinions for that question?       All of the
 8     rest of the -- all of the rest up to 137 or
 9     whatever it is?    Is that a question for all
10     of the opinions from page 62 to 137?
11             Q.     I was attempting to ask if this
12     was the -- all of the opinions that you have
13     since 2004 that are contained in your expert
14     report.
15             A.     Yeah, what I'm saying, I may
16     have had some of those opinions before --
17             Q.     Okay.
18             A.     -- 2004.
19             Q.     Okay.   Could you --
20             A.     I don't recall.
21                    I don't recall, and I never
22     analyzed them by date.     So in order to answer
23     that question, I need to go through and read
24     them.

Golkow Litigation Services                                Page 88
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      Okay.
 2           A.      I think most of these opinions
 3     relate to material that I got in discovery in
 4     this litigation.      I may have had some of
 5     these opinions in a general way before 2004.
 6           Q.      Let me ask you this.      Would you
 7     please go through the opinions contained on
 8     Section 7 in your report and tell us what
 9     opinions, if any, you formed prior to this
10     engagement?
11           A.      Well, 7.3, I was certainly
12     aware of prior to this engagement of the
13     $80 million penalty that Walgreens paid for
14     Jupiter and other things.      And that's --
15     could be part of the basis of 7.3.
16                   MR. DONOHUE:     Can we take a
17           break, take our first break?
18                   MS. CONROY:     Let's just be --
19           I'm fine with a break, but let's just
20           be clear what he's looking for.       You
21           want to know which of the 137 opinions
22           were formed after his retention in
23           this case in November of 2019 -- of
24           2018?

Golkow Litigation Services                               Page 89
Highly Confidential - Subject to Further Confidentiality Review

 1                    THE WITNESS:    The opposite.
 2           Before.    He wants to know before.
 3                    MR. DONOHUE:    Before.
 4                    MS. CONROY:    And that's what
 5           you want him to determine --
 6                    MR. DONOHUE:    Yes.
 7                    MS. CONROY:    -- during the
 8           break?
 9                    MR. DONOHUE:    Yes.   If any.
10                    THE WITNESS:    No, I'm not going
11           to do that during a break.
12                    MR. DONOHUE:    Well, we can take
13           a longer break.
14                    THE WITNESS:    I'm not going to
15           do that during a break.      When there's
16           a break, there's a break.       I'm not
17           working during the break.       I have
18           union rules.
19                    MR. DONOHUE:    All right.   We'll
20           wait for Special Master Cohen to get
21           back.
22                    SPECIAL MASTER COHEN:     I'm
23           right here.
24                    You know, if the break is for

Golkow Litigation Services                               Page 90
Highly Confidential - Subject to Further Confidentiality Review

 1           us to break, it's for us to go to the
 2           bathroom and take a rest.        And he
 3           doesn't need to spend 10 or 15 or
 4           20 minutes, unless you want to take a
 5           long break.      But some of that's going
 6           to have to take away from your time.
 7                   MR. DONOHUE:     Okay.    So, in
 8           other words, have him do it on the
 9           record?
10                   SPECIAL MASTER COHEN:       That's
11           probably better.
12                   MR. DONOHUE:     All right.
13                   So I would like you to do that.
14           I'll just restate the question.
15           Q.      (BY MR. DONOHUE)     Would you
16     please go through your opinions and tell us
17     what opinions, if any, that you formed prior
18     to this engagement?
19           A.      Okay.
20                   I'm going to have you help me.
21     I have venture members.
22                   [Document review.]
23                   MR. DONOHUE:     Do you want to
24           know what?      I will -- Special Master

Golkow Litigation Services                                Page 91
Highly Confidential - Subject to Further Confidentiality Review

 1           Cohen, I will withdraw the question so
 2           we can take a break.
 3                   SPECIAL MASTER COHEN:      Okay.
 4                   MR. DONOHUE:    Thank you.    Off
 5           the record, please.
 6                   THE VIDEOGRAPHER:     Off the
 7           record.   10:51.
 8                   (Recess taken, 10:50 a.m. to
 9           11:23 a.m.)
10                   THE VIDEOGRAPHER:     We are back
11           on the record at 11:24.
12                   MR. DONOHUE:    For the record,
13           we're going to mark as Deposition
14           Exhibit No. 2, a copy of the poster
15           board that's entitled "Deconstructing
16           the myth that prescribed opioids have
17           a low risk of addiction" that
18           Dr. Egilman pointed to earlier.       And
19           so we'll get a copy of that, an 8 by
20           11, hopefully, and just mark it for
21           the record as Exhibit No. 2.
22                   MS. CONROY:    And for the
23           record, I will state when you reduce
24           that to 8 by 11, it's illegible.        So

Golkow Litigation Services                                Page 92
Highly Confidential - Subject to Further Confidentiality Review

 1           if it's -- we can get people an
 2           electronic copy or whatever, but just
 3           be advised that when you get home and
 4           you take a look at it, it can't be
 5           read.
 6                   MR. DONOHUE:    All right.
 7           Appreciate that.
 8                   THE WITNESS:    So you want me to
 9           continue my answer?
10                   MR. DONOHUE:    No.    I withdrew
11           that question.
12                   (Whereupon, Deposition Exhibit
13           Egilman 2, Poster (8.5 x 11 copy)
14           Deconstructing the myth that
15           prescribed opioids have a low risk of
16           addiction by Daniel K. Cho, Mark
17           Hocevar, Brown University, was marked
18           for identification.)
19           Q.      (BY MR. DONOHUE)      With respect
20     to your expert report, did you receive all of
21     the documents that you needed to reach the
22     opinions in your expert report?
23           A.      No.
24           Q.      Okay.   What documents didn't

Golkow Litigation Services                                Page 93
Highly Confidential - Subject to Further Confidentiality Review

 1     you receive that you needed to reach your
 2     opinions?
 3           A.      I think I got some -- I think I
 4     got an -- okay.    So I got a thing on
 5     limitations in my report.     I couldn't review
 6     missing or destroyed documents, so they were
 7     missing and destroyed documents.
 8                   I couldn't review documents
 9     that were withheld as, quote, nonresponsive.
10     Some of the documents were produced even
11     though confidential with nonresponsive
12     blanks.
13                   I couldn't review documents
14     that would help based on a privilege claim.
15                   I couldn't review redacted
16     language that was in a lot of the
17     confidential documents.
18                   I didn't review correspondence
19     in non-produced personal e-mails.       So there
20     were several participants who had a variety
21     of e-mails that weren't produced.       Something
22     that said text messages.     There were no text
23     messages produced.
24                   Purdue had a system of removing

Golkow Litigation Services                                Page 94
Highly Confidential - Subject to Further Confidentiality Review

 1     information from call notes, so I couldn't
 2     review things that were removed.
 3                   I didn't have access to all of
 4     the documents produced in all the state
 5     litigation.
 6                   I didn't have the monitoring
 7     reports that were part of the corporate
 8     integrity agreements.     I didn't have all of
 9     the corporate integrity agreements.       I didn't
10     have any -- oh, I'm sorry, I had Cephalon
11     hotline reports related to the CIA, but I did
12     not have any of the other CIA-associated
13     monitoring reports, ethics hotlines, or other
14     related documents.
15           Q.      So the opinions in your expert
16     report are based on incomplete information?
17                   MS. CONROY:    Objection.
18                   THE WITNESS:    Well, they're
19           based on the information that I had.
20           I can't know if the information that's
21           been destroyed would have impacted on
22           my opinions one way or the other.
23           It's a limitation that you asked me if
24           I -- I answered the question you

Golkow Litigation Services                              Page 95
Highly Confidential - Subject to Further Confidentiality Review

 1           asked.    The implications of things I
 2           didn't see, I can't answer.       I don't
 3           know how they may or may not have
 4           altered an opinion I had.
 5           Q.       (BY MR. DONOHUE)    Since
 6     March 25th, 2019, which is the date of your
 7     report, have you formed any additional
 8     opinions as an expert?
 9           A.       No, but I have additional bases
10     for opinions.
11           Q.       What's the additional bases you
12     have for opinions since March 25, 2019?
13           A.       Well, I may have some
14     additional -- yeah, additional bases, so.
15                    Let's see.   There's an
16     additional bases folder here.
17                    Well, let me -- I mean, let me
18     go -- we can look for it.
19                    I can start with a -- I read
20     the appendix to Perri's report, where he goes
21     through more of the call notes and other
22     communications that companies made to
23     physicians and other parties.      So that's one
24     category.

Golkow Litigation Services                               Page 96
Highly Confidential - Subject to Further Confidentiality Review

 1                   I don't think I listed this,
 2     which I call the mushroom document, as part
 3     of the basis for my opinion that the
 4     physicians were not responsible for the
 5     hockey stick.
 6                   This is an e-mail from Kathe
 7     Sackler -- to Kathe Sackler, Wednesday,
 8     August 6, 1997.
 9                   Oh, yes.    Here's the new basis.
10     Do you have that?     She found it.
11                   Okay.    So this is J&J Pain
12     Council Meeting, December 6, 2006.
13                   And then some additional bases
14     for 135, which is a CVS marketing agreement
15     with Endo.
16                   So there's --
17           Q.      Would you do me a favor and
18     just read the Bates numbers of those
19     documents into the record so we'll have a
20     record of what you're referring to?
21           A.      Sure.    JAN-MS-00494367, and
22     then Endo Opioids MDL-06157733.       Then the
23     Insys material that came out during the
24     Boston trial, I haven't seen all of the

Golkow Litigation Services                              Page 97
Highly Confidential - Subject to Further Confidentiality Review

 1     transcripts of that trial, but I've read
 2     reports of that trial, sometimes quotes from
 3     testimony from that trial.
 4                   So that would be additional
 5     opinions related to that.
 6                   And the same thing would be
 7     true for the general -- although Rochester is
 8     not a defendant in this case, you asked about
 9     other people.   I wasn't aware of what
10     Rochester had done until the recent press
11     coverage and pleading against them for
12     various bad acts with respect to the
13     uncontrolled distribution of drugs to their
14     customers.
15                   Then I have -- I did bring -- I
16     don't think I brought with me, but I have --
17     as you know, I had the Robert Wood Johnson
18     opinion.   And yesterday I got, probably 4 or
19     5,000 pages of more detail on Robert Wood
20     Johnson Foundation, board of directors, their
21     bios of their contacts with primarily Johnson
22     & Johnson as the corporate entity in terms of
23     the overlapping board of directors of Robert
24     Wood Johnson Foundation.

Golkow Litigation Services                              Page 98
Highly Confidential - Subject to Further Confidentiality Review

 1                   I think the Ohio hockey stick.
 2     No. 7.   How about this 6, then.     So this is a
 3     Summit County PowerPoint.     And it's -- you
 4     know, it came in native form, so I don't have
 5     the Bates number.
 6                   I can identify it -- this is
 7     the first page.    It's in the production.      So
 8     that's the first page of it.      The first page
 9     says "Facing the Opioid Epidemic.       How we got
10     here and what we need to do next."       And it
11     was by Christina Delos Reyes.      It's titled
12     "The Role of the Physician, Prescription Drug
13     Abuse.   Akron General Wellness Center,
14     May 31, 2014."
15                   And it has an Ohio-specific
16     hockey stick chart in it, along with the
17     specific -- some of the specific marketing
18     activities that trail the hockey stick.
19                   So ...
20           Q.      Does the mushroom document have
21     the Bates number?
22           A.      Mushroom.    Yeah, mushroom.
23                   It's over here.     Bates number
24     for the mushroom.     PDD_8801118262.

Golkow Litigation Services                               Page 99
Highly Confidential - Subject to Further Confidentiality Review

 1

 2                   Let's take a quick look.      I
 3     think that's it.
 4           Q.      Okay.   Could we go --
 5           A.      Just let me finish taking a
 6     quick look to see if there's anything else --
 7           Q.      Oh, I apologize.
 8           A.      -- on the table.
 9                   Yeah, I think 6 is slide deck.
10                   So this is another bases.      I
11     have an opinion on slide deck creation, and
12     this is just another company's same
13     activities.   This is Bates numbers
14     acquired_activists_00367447.
15                   Let me see this.     What is that?
16     This is the "See no evil" document.       I think
17     this is not in the report.     This is
18     Endo_0064825.
19                   I think that's it.
20           Q.      Okay.   Could we go back to your
21     report, which we've marked as Exhibit 1F.
22     And go to page 29, which is your background
23     and qualifications?
24           A.      Okay.

Golkow Litigation Services                              Page 100
Highly Confidential - Subject to Further Confidentiality Review

 1             Q.    Okay.   And so I think you
 2     testified earlier you're currently a -- still
 3     a medical doctor; right?
 4             A.    Correct.
 5             Q.    And if we turn to page 31, you
 6     have a paragraph about the middle of the page
 7     where you talk about warnings.
 8                   Would you consider yourself an
 9     expert in warnings?
10             A.    Yes.
11             Q.    Are you familiar with TIRF
12     REMS?
13             A.    I'm familiar with REMS
14     programs.
15             Q.    Okay.   What do you know about
16     the REMS program?
17             A.    Well, what I'm -- when
18     evaluated -- there's been several recent
19     papers on the REMS programs in the last year.
20     And -- do you really want me to -- ask me
21     what I know about the REMS program?       Because
22     that's a very, very long answer.
23             Q.    No, I appreciate that.
24             A.    I'd be glad to give you that

Golkow Litigation Services                             Page 101
Highly Confidential - Subject to Further Confidentiality Review

 1     answer, okay, but --
 2           Q.       Let me withdraw that and ask a
 3     different question.
 4           A.       Okay.
 5           Q.       Did you consider the TIRF REMS
 6     program in rendering the expert opinions in
 7     your report?
 8           A.       I think so.
 9           Q.       You testified that you consider
10     yourself an expert in warnings.      What other
11     areas do you believe you have expertise in?
12     If any.
13           A.       Well, do you want to define
14     "expert"?
15           Q.       What other areas do you believe
16     you're qualified to testify as an expert in
17     litigation other than warnings?
18           A.       That's the --
19                    MS. CONROY:    Objection.   Legal
20           opinion.
21                    THE WITNESS:    -- up to the
22           judge.    If you don't want to define
23           expert, I will.
24                    My understanding of the

Golkow Litigation Services                             Page 102
Highly Confidential - Subject to Further Confidentiality Review

 1           definition of expert in this context
 2           is that I know more than the layman
 3           and can assist the jury in
 4           understanding the issues in the case
 5           beyond the ability of the normal
 6           layman to understand the material that
 7           I read, review, consider, and
 8           generally summarize.     So that -- if
 9           that's the definition of expert, I'll
10           go ahead and answer that question.
11                   So an expert in internal
12           medicine.    Occupational environmental
13           medicine and toxicology.      I'm an
14           expert in molecular biology.       I'm an
15           expert in warnings and risk
16           communication.
17                   All aspects of public health.
18           Public health includes two, kind of,
19           components.     The first component of
20           public health is trying to figure out
21           what makes people sick, and the second
22           is what makes people healthy.
23                   Actually, that's two components
24           of the first question of the public

Golkow Litigation Services                               Page 103
Highly Confidential - Subject to Further Confidentiality Review

 1           health.
 2                   The second issue with respect
 3           to public health is getting people to
 4           change their behavior to use the
 5           information in part one.
 6                   I am an expert in the aspects
 7           of part one.    Those aspects being,
 8           generally, molecular understanding of
 9           cause-effect relationships, the
10           epidemiology, toxicology.      The -- then
11           at a higher level, a social and
12           cultural aspects of the causes of
13           disease.
14                   So there's -- which is not a
15           lot of academic work in that area.
16                   Then the other part of public
17           health is to take the information that
18           we've gathered from part one, and try
19           to get people to change their
20           behavior, to stop doing things that
21           you've determined cause disease, and
22           to get them to do things that promote
23           health and longevity.
24                   And at a patient level -- and

Golkow Litigation Services                             Page 104
Highly Confidential - Subject to Further Confidentiality Review

 1           there are two levels for those
 2           interventions.     At least two levels.
 3                   One level is with respect to
 4           things that impact on the individual
 5           at an individual level.      So that
 6           involves -- I'll give you the
 7           occupational environmental construct
 8           of that in hierarchy.
 9                   So the first thing to do -- and
10           I'll try to give you some relevant
11           examples as we go along.
12                   MR. DONOHUE:    I'm only
13           interested in what you think you're as
14           an expert.      So you seem to be straying
15           into a long explanation about those.
16           Can you do it more briefly, please?
17                   MS. CONROY:    Objection.
18                   THE WITNESS:    Is that -- is
19           that an objection to the answer -- I
20           don't understand what that was.
21           Q.      (BY MR. DONOHUE)     I'm asking
22     you to summarize instead of giving detailed
23     answers in the areas where you believe you
24     have expertise.    So I understand you have

Golkow Litigation Services                             Page 105
Highly Confidential - Subject to Further Confidentiality Review

 1     expertise, you believe, in public health, and
 2     you explained that.
 3             A.     I didn't finish explaining
 4     that.    There's many aspects of public health,
 5     and I've given you the aspects of public
 6     health, which --
 7             Q.     If you could do it in list
 8     form, that would be more helpful and
 9     efficient.
10                    MS. CONROY:    Objection.
11                    THE WITNESS:    Okay.   Well, I'm
12             going to try to give it to you in the
13             form that I understand it.     Okay?    And
14             so they have -- this is how I explain
15             it when I'm in court, for example.
16                    So the hierarchy from the --
17             and because this is -- it's an
18             expertise -- the expertise -- I'll
19             start making sense with expertise, to
20             make sure it's exactly relevant.       The
21             expertise is in the first hierarchy of
22             changing what people do is
23             substitution of a safer, for a more
24             dangerous product.

Golkow Litigation Services                              Page 106
Highly Confidential - Subject to Further Confidentiality Review

 1                   So in the case of opioids, it
 2           would be the study of the various ways
 3           that one could treat pain that would
 4           not -- that would diminish the risk of
 5           addiction.      That's an expertise.
 6           That's a way of looking at
 7           cost-benefit analyses, looking at all
 8           the side effects, et cetera.
 9                   So if you don't substitute,
10           then the next level down, which I have
11           expertise in, is in trying to avoid
12           the exposures in an administrative
13           fashion.   And so that would be -- in
14           the case of opioids, figuring out how
15           you can control the use of opioids by
16           controlling physician prescriptions,
17           educating the public, et cetera.
18                   And I have expertise in that
19           with respect to opioids and general
20           expertise with respect to public
21           health.
22                   So that -- pretty much from an
23           opioid perspective, those are the
24           expertises from public health.       That's

Golkow Litigation Services                             Page 107
Highly Confidential - Subject to Further Confidentiality Review

 1           at the micro level as it applies to
 2           the patient.
 3                   Then at the macro level, that's
 4           changing policy.      Okay?   And so I have
 5           some expertise in social change, how
 6           social change occurs at a macro level.
 7                   And I teach about that.
 8                   And that means how you create
 9           social movement to change ideas in the
10           society.   And those general ideas
11           might change the effect of how people
12           get treated in this case for pain.
13           And that involves legislative
14           interventions, community organizing,
15           et cetera.      I have expertise in that.
16                   And it also involves, at a
17           macro level, trying to influence ideas
18           in a society about appropriate care
19           and appropriate achievement.
20                   And that's done through a
21           variety of mechanisms, the current era
22           that involves an element of social
23           media and academic publication and
24           some combination thereof.

Golkow Litigation Services                             Page 108
Highly Confidential - Subject to Further Confidentiality Review

 1                    So that's roughly the public
 2           health expertises that relate to this
 3           case.
 4                    For example, you know, I gave
 5           the presentation to the FDA that
 6           involves both understanding the
 7           mechanism of addiction from a --       the
 8           way that -- the relationship of the
 9           dosing system to the addiction.       And
10           also I went to the FDA to try to
11           impact on policy.
12                    So I'm working on policy issues
13           with respect to talc and other things
14           at a state and local and national
15           level.    So I have expertise in that
16           and I teach about that.
17                    I'm an expert in Hill
18           considerations in epistemology,
19           E-P-I-S-T-E-M-O-L-O-G-Y.      And that's
20           how we know what we know.
21                    From a scientific perspective.
22           Then this how we know what we believe,
23           that's involves sociology,
24           anthropology aspects and public policy

Golkow Litigation Services                               Page 109
Highly Confidential - Subject to Further Confidentiality Review

 1           issues.
 2                   I'm an expert in pharmaceutical
 3           and other medical products of
 4           marketing practices, and I've
 5           published on that.
 6                   Of course I think we went
 7           through I'm an expert on warnings.
 8                   I'm an expert on evaluating the
 9           side effects of pain medications, and
10           using secret corporate documents and
11           data.   That, per se, is an expertise,
12           to try to get information out about
13           the health effects and side effects of
14           pain medications.
15                   And I've done a little bit with
16           respect to opioids, to the extent that
17           the documents are not confidential,
18           and I've done a lot with respect to
19           other pain medicines, like Vioxx.
20                   I'm also an expert in how
21           corporations evaluate the efficacy of
22           their market and control and follow
23           what they and their competitors say
24           about their products.

Golkow Litigation Services                             Page 110
Highly Confidential - Subject to Further Confidentiality Review

 1                   So, for example, I've reviewed
 2           PMRD and research data, analyzed that
 3           data and published on that data.
 4                   I'm an expert --
 5                   MR. DONOHUE:    I'm going to
 6           object.   Special Master Cohen, I'm
 7           going to ask you to direct the witness
 8           to answer the question in a summary
 9           fashion without -- for using words
10           like, "for example," in an attempt to
11           filibuster a question.      Which,
12           although I recognize, as stated was
13           somewhat broad, I have also made it
14           clear that I'm interested in a summary
15           of the areas he believes he has
16           expertise in, not on a what has now
17           been a 15-minute speech.
18                   MS. CONROY:    Your Honor, this
19           was not a speech.     It was an answer to
20           a question that was asked by a
21           defendant, and I would also comment
22           that the defendants have made it very
23           clear there will be Daubert motions
24           filed in this case that will directly

Golkow Litigation Services                             Page 111
Highly Confidential - Subject to Further Confidentiality Review

 1           bear on the expertise of a witness.
 2                   And so to try to cut down an
 3           answer that you asked with respect to
 4           expertise is rather alarming, given
 5           what's coming in June.
 6                   SPECIAL MASTER COHEN:      So the
 7           defendants are free to ask no
 8           questions and get no information.         And
 9           if they choose to ask a question and
10           limit it, they're allowed to do that.
11                   What I think happened here was
12           that the defendant asked for a list of
13           areas of expertise.     Two examples are
14           social policy and epistemology.       I
15           can't say that.     I just said that in
16           five words.
17                   So somewhere between a short
18           list and a long explanation of what
19           each one of those means is how this
20           has to happen.
21                   They're entitled to ask you to
22           restrict your answers, Dr. Egilman, in
23           a way that provides only what they're
24           asking.   That's their choice.

Golkow Litigation Services                               Page 112
Highly Confidential - Subject to Further Confidentiality Review

 1           Frankly, maybe it would be better for
 2           them to get more information from you,
 3           but they're entitled not to do that.
 4           So if they want succinct answers,
 5           that's what you need to give them.
 6           Okay?
 7                   THE WITNESS:    Okay.
 8                   MS. CONROY:    Thank you.
 9                   SPECIAL MASTER COHEN:      Okay.
10           Q.      (BY MR. DONOHUE)     Do you have
11     any other additional areas to list to
12     complete your answer with respect to your
13     expertise?
14           A.      Why don't you go back and
15     re-ask the question.
16           Q.      The question was what areas do
17     you believe that you have expertise in.         And
18     I had asked for a list of those areas.
19           A.      Here, I'm having a little
20     trouble given the ruling.
21                   So, you know, I've published on
22     a lot of health effects of a lot of different
23     substances, peer-reviewed papers.       Okay?    So
24     you want me to just say that I've published

Golkow Litigation Services                              Page 113
Highly Confidential - Subject to Further Confidentiality Review

 1     on the health effects of a lot of substances
 2     and the side effects of a lot of things?        Is
 3     that all you want?
 4             Q.    If that is responsive to the
 5     question, if it's true.
 6             A.    Well, what's responsive to the
 7     question I'm going to give you the detail of
 8     each of the substances that I'm an expert in.
 9     I'm not an expert in every toxic substance.
10     Okay?    I'm an expert in the ones that I have
11     studied, reviewed, published on.      So
12     that's --
13                   I mean, I don't --
14                   I mean, I can just -- I mean, I
15     can refer you to my CV.     Why don't I
16     incorporate my CV, and that saves a lot of
17     time?
18             Q.    Okay.
19             A.    In addition to that, I'm an
20     expert on international health and the
21     development of medical schools in developing
22     countries.
23                   I'm an expert in minority
24     recruitment to medical schools.

Golkow Litigation Services                             Page 114
Highly Confidential - Subject to Further Confidentiality Review

 1                   I'm an expert in the
 2     organization of non-profits, the rules and
 3     regulations of non-profits.
 4                   I think that's it for general
 5     categories.
 6           Q.      Do you consider yourself an
 7     expert on the FDA's regulations concerning
 8     pharmaceutical marketing?
 9           A.      Yes.
10           Q.      Do you consider yourself an
11     expert in pain management?
12                   MS. CONROY:    Objection.
13                   THE WITNESS:    Well, I consider
14           myself an expert in treating people
15           who have pain for diseases.
16                   Certain diseases.     Not all
17           diseases.
18           Q.      (BY MR. DONOHUE)     Do you have
19     any clinical experience in pain management?
20           A.      Well, I have a lot of clinical
21     experience treating people for pain from
22     various diseases, yes.
23           Q.      Have you done any research
24     relating to pain management and the use of

Golkow Litigation Services                              Page 115
Highly Confidential - Subject to Further Confidentiality Review

 1     opioids to treat pain?
 2           A.      Yes.
 3           Q.      What research have you done?
 4           A.      Well, in terms of published
 5     research?   I have the work I did -- I think I
 6     published -- presented APHA in the FDA
 7     presentation.   The rest of the research
 8     involves reading literature over time and
 9     reading the corporate documents, initially
10     the Purdue documents between 2003, 2005, and
11     then the last several years -- well, the last
12     several months reading all of your documents.
13                   In addition, I've read --
14     reviewed opioid literature over time.       That's
15     published literature.
16           Q.      As part of this engagement, did
17     you conduct any quantitative analysis to
18     determine whether defendants' marketing
19     influenced any prescribing decision?
20           A.      Do you mean from a particular
21     prescriber?   Or a particular practitioner?
22           Q.      Yes.
23           A.      Yes.
24           Q.      What quantitative analysis did

Golkow Litigation Services                             Page 116
Highly Confidential - Subject to Further Confidentiality Review

 1     you do?
 2           A.      Well, I reviewed the ROI data
 3     and the detailed reports from many of the
 4     defendants.   And that -- that all -- some of
 5     it was specific to specific physicians.
 6                   I remember it was -- it was one
 7     physician whose name came up in the SIG
 8     affiliated with impact who was a high user,
 9     and somebody saw his name and sent marketing
10     people to that person.     There's the document
11     that talks about no sex, no prostitutes.        So
12     that refers to successful marketing
13     intervention with a particular doctor's name.
14     I don't remember.
15                   I don't think that was a
16     formula.    I think it was a particular doctor.
17                   So there is a whole slew of --
18     and also some of this is in Perri's report,
19     of indications from detail reps that their
20     work with a rep, with a physician increased
21     that physician's prescribing of opioids.
22           Q.      Are you board certified in
23     internal medicine in preventive occupational
24     medicine?

Golkow Litigation Services                             Page 117
Highly Confidential - Subject to Further Confidentiality Review

 1            A.     Yes.
 2            Q.     And I see from page 30 of your
 3     expert report that you say you ran a clinic
 4     for 12 to 13 years.
 5            A.     Right.
 6            Q.     What years were those that you
 7     ran the medical clinic?
 8            A.     '89 to 2002.
 9            Q.     Were you a family medicine
10     doctor during that time in clinic?
11            A.     In part.    I had three general
12     activities.
13            Q.     What were the three general
14     activities?
15            A.     Internal medicine, family
16     medicine, consulting for companies in
17     occupational environmental health issues.
18            Q.     As a doctor, have you treated
19     patients for pain from cancer?
20            A.     Yes.
21            Q.     And as a doctor, have you
22     treated patients for pain for -- or excuse
23     me.   Strike that.
24                   Have you treated patients with

Golkow Litigation Services                             Page 118
Highly Confidential - Subject to Further Confidentiality Review

 1     chronic non-malignant pain as a doctor?
 2                   MS. CONROY:    Objection.
 3           Q.      (BY MR. DONOHUE)     Do you
 4     believe opioids are addictive?
 5           A.      Yes.
 6           Q.      When did you first learn that
 7     opioids are addictive?
 8           A.      I don't recall.
 9           Q.      Did you know --
10           A.      Maybe when I read a biography
11     of Charles Dickens.    This would have been in
12     the '70s sometime.
13           Q.      Have you prescribed opioids to
14     your patients?
15           A.      Yes.
16           Q.      What opioids have you
17     prescribed to your patients?
18           A.      Well, if you look, it was
19     produced in this case.     I think it's one of
20     the exhibits.
21                   Purdue got my IMS data, and two
22     or three year -- about five years of that
23     data is accurate.     So you'd have to go -- let
24     me get that document out and I'll tell you

Golkow Litigation Services                             Page 119
Highly Confidential - Subject to Further Confidentiality Review

 1     what I prescribed.
 2                   MR. DONOHUE:    Can you hand that
 3           to the court reporter and we'll mark
 4           that as Deposition Exhibit 3.
 5                   (Whereupon, Deposition Exhibit
 6           Egilman 3, IMS Data, David Egilman,
 7           was marked for identification.)
 8                   MS. CONROY:    Do you have any
 9           copies?
10                   MR. DONOHUE:    Sorry, I thought
11           I did, and I'm looking for them right
12           now.
13                   THE WITNESS:    Let me just take
14           an aside here.    Do you know using this
15           is illegal based on the contract with
16           IMS.   I just want to make that record.
17           Q.      (BY MR. DONOHUE)     This is a --
18     well, let's identify a document that we've
19     marked as Exhibit 3.




Golkow Litigation Services                             Page 120
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 121
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 122
Highly Confidential - Subject to Further Confidentiality Review




24           Q.      Since August 2001, have you

Golkow Litigation Services                             Page 123
Highly Confidential - Subject to Further Confidentiality Review

 1     prescribed opioids to any of your patients?
 2             A.     I don't think so.    It's
 3     possible that I supervised the prescription
 4     of opioids when I was supervising residents
 5     of family medicine.    But I wouldn't have
 6     written those prescriptions, and I don't have
 7     any -- but I would have been responsible for
 8     those prescriptions.    I don't have any
 9     specific recollection of that actually
10     happening.
11             Q.     For the prescriptions that you
12     wrote for opioids when treating your
13     patients, did you prescribe opioids because
14     it was medically necessary?
15             A.     Yes and no.
16             Q.     When were the times you
17     prescribed opioids to your patients when it
18     wasn't medically necessary?
19             A.     Do you see the OxyContins?
20     Okay?    On the second page of the exhibit?
21                    I think most of these relate to
22     one patient, and I was -- he was addicted.
23     And I was trying to get him off.
24                    So it was medically necessary

Golkow Litigation Services                             Page 124
Highly Confidential - Subject to Further Confidentiality Review

 1     so he wouldn't go into withdrawal, but that's
 2     not a medical necessity in terms of treating
 3     the pain.
 4                   And I tried to get him off, and
 5     I failed and therefore I cut him off.
 6           Q.      Other than the patient that you
 7     just mentioned, are you aware of any other
 8     patients that you prescribed opioids to that
 9     became addicted?
10           A.      No.
11           Q.      Did you refer to any of your
12     patients' files in reaching the opinions in
13     your expert report that we're here today
14     looking at?
15           A.      I don't have access to my
16     patients' files.
17           Q.      So the answer is no?
18           A.      That's kind of a vague and
19     ambiguous question, but if you're asking just
20     whether I looked in the file, the answer is
21     no.
22                   If you're asking whether I
23     relied on information that I gathered while I
24     was treating patients, the answer is yes.

Golkow Litigation Services                             Page 125
Highly Confidential - Subject to Further Confidentiality Review

 1     But I didn't look at the file.
 2             Q.      Do you believe chronic pain is
 3     a serious medical condition?
 4                     MS. CONROY:    Objection.
 5                     THE WITNESS:    May or may not
 6             be.
 7             Q.      (BY MR. DONOHUE)    Sometimes it
 8     is?
 9             A.      Sometimes it is.
10             Q.      How do you --
11             A.      Well, sometimes chronic pain is
12     a symptom of a serious medical condition.
13     And probably, rarely, chronic pain is --
14     well, no.     It's -- it's not in and of
15     itself -- it always comes from something.
16     Okay?    So the something that causes the
17     chronic pain can be a serious medical
18     condition.     Part of the seriousness of the
19     medical condition is the fact that the person
20     is in pain.
21             Q.      Do you believe that chronic
22     pain affects people that are in Summit
23     County, Ohio?
24             A.      I'm sure they -- I'm sure there

Golkow Litigation Services                              Page 126
Highly Confidential - Subject to Further Confidentiality Review

 1     are people in pain in Summit County, Ohio.
 2             Q.     What about Cuyahoga County,
 3     Ohio?    Do you believe there are people that
 4     are in chronic pain living there?
 5             A.     I'm sure there are.
 6             Q.     What about in the
 7     United States?    What would you estimate is
 8     the number of people in the United States
 9     that are affected with chronic pain?
10             A.     I don't think there are good
11     estimates of that number.      I don't know.
12             Q.     Would it be millions of people?
13             A.     I don't think so.
14             Q.     Less than a million?
15             A.     I don't have a number.      There's
16     no good studies.
17             Q.     Do you believe there are any
18     risks, medical risks associated with
19     untreated chronic pain?
20                    MS. CONROY:    Objection.
21                    THE WITNESS:    There are medical
22             risks of not treating the disease
23             that's causing chronic pain.
24             Q.     (BY MR. DONOHUE)    When you

Golkow Litigation Services                             Page 127
Highly Confidential - Subject to Further Confidentiality Review

 1     treat patients as a medical doctor, do you
 2     treat the patients individually?
 3             A.    Not always.
 4             Q.    What's an example of when you
 5     don't treat a patient as an individual?
 6             A.    I might treat a family, or a
 7     parent and a child.    They might have --
 8     particularly with respect to children.
 9     There's always someone else who I'm dealing
10     with.
11                   In some cases there are issues
12     that I'm treating that relate to the
13     interaction of both parties, both a child and
14     a parent or the parents.
15             Q.    Do you believe there's a single
16     treatment option that would be appropriate
17     for every patient that was suffering from
18     chronic pain?
19             A.    No.
20             Q.    When you treat patients, do you
21     believe it's important to have a variety of
22     treatment options to choose from?
23             A.    Yes and no.
24             Q.    What's the no part?

Golkow Litigation Services                             Page 128
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      Well, if you come in with a cut
 2     finger, I don't need five different ways to
 3     fix that cut finger.
 4                   Pretty much there's one way to
 5     fix that cut finger, depending on how long
 6     the cut or how deep it is.     If it's big
 7     enough, it's going to need to be sutured.
 8     There's going to be no other alternative.        It
 9     doesn't help -- there are no other
10     alternatives.
11                   If you come in with an
12     infection and I have an antibiotic that works
13     on that infection, I don't need other
14     options.   I just need the one antibiotic.
15                   So those are examples of where
16     I don't need a lot of options.
17           Q.      Could you turn to page 37 of
18     your report, please?
19                   Actually, I apologize.
20     Page 36.   So at the end of your background
21     and qualifications which runs from page 29 to
22     page 36 of your report, you write that you've
23     reached the conclusions stated below to a
24     reasonable degree of medical probability

Golkow Litigation Services                             Page 129
Highly Confidential - Subject to Further Confidentiality Review

 1     based on your review of the medical and
 2     scientific literature, corporate documents,
 3     deposition, and on your years of training and
 4     clinical experience.    Do you see that?
 5           A.      Yes.
 6           Q.      When you are referencing the
 7     conclusions stated below, are you referencing
 8     the opinions that you give in the remainder
 9     of the report?
10           A.      Yes.
11                   Reference -- yeah, I'm
12     referencing everything in the report.
13           Q.      Now, with respect to the
14     methodology which starts on page 37 of your
15     report, you write that you base your opinions
16     on the following sources of information.
17                   So I want to ask you a couple
18     of questions about that, if that's all right.
19                   Review of medical literature.
20     Did you review medical literature in support
21     of your opinions?
22           A.      No.
23           Q.      You did not?
24           A.      I did not do what you just

Golkow Litigation Services                             Page 130
Highly Confidential - Subject to Further Confidentiality Review

 1     asked.
 2           Q.      Okay.    Let me back up, then.
 3           A.      Alone.    Okay?   It's a -- okay?
 4     I did not do what you just asked.
 5           Q.      Are you basing your opinions on
 6     your report on a review of medical
 7     literature?
 8           A.      Yes.
 9           Q.      And did you review any medical
10     literature?
11           A.      Yes.
12           Q.      And did you review medical
13     journals?
14           A.      Yes.
15           Q.      Did you --
16           A.      I didn't review journals.      I
17     reviewed journal articles.      Articles that
18     appeared in journals.
19           Q.      Is there anywhere in your
20     report that lists out the medical journal
21     articles that you reviewed that are the bases
22     of your opinions?
23           A.      Well, there's two places there.
24     You have a long list of all of the articles

Golkow Litigation Services                              Page 131
Highly Confidential - Subject to Further Confidentiality Review

 1     that I searched over.
 2           Q.      Okay.
 3           A.      And then at the -- in some of
 4     the opinions I cite specific medical
 5     literature.
 6                   So it appears in aggregate and
 7     then attached to some specific opinions.
 8           Q.      Did you select all of the
 9     medical journal articles that you reviewed
10     that form the basis of your opinion?
11           A.      Yes.
12           Q.      And if we -- let me just go
13     through this and ask these questions.
14                   When you write "Review of
15     medical literature," and then underneath it
16     says "Medical meetings," what does that refer
17     to?
18           A.      Well, you know how impact and
19     action have meetings?     So I got the minutes
20     of those meetings and I reviewed those.       FDA
21     meetings.   I reviewed those.
22                   There are some memos, corporate
23     memos of meetings.    So that kind of business.
24           Q.      And if you took the first

Golkow Litigation Services                             Page 132
Highly Confidential - Subject to Further Confidentiality Review

 1     bullet point, which is your review of medical
 2     literature, how many hours would you estimate
 3     that you spent reviewing medical literature?
 4           A.      No idea.
 5           Q.      Can you estimate for us?
 6           A.      No.
 7           Q.      Well, you spent 384 hours total
 8     in the four months that you've been on this
 9     engagement; right?
10           A.      Yeah, this isn't limited to the
11     four months I've been involved in this
12     engagement.
13           Q.      What is it comprised of?
14           A.      It's limited to my entire life
15     starting in 1973, probably.      So I've been
16     reviewing this kind of work since 1973.
17                   So, you know, it's not -- I
18     didn't start looking at this like last month,
19     November.
20           Q.      So if I wanted to know --
21           A.      I mean, for example, you know
22     that I gave a report, including some of the
23     documents, in 2004 and '5, all of the things
24     in that time frame as well.      Related to the

Golkow Litigation Services                             Page 133
Highly Confidential - Subject to Further Confidentiality Review

 1     secret documents.
 2           Q.       If we wanted to know what
 3     medical literature specifically you based
 4     your opinions on since you have been engaged,
 5     would you be able to answer that?
 6           A.       Anything dated since November,
 7     I -- is something that I read since I've been
 8     engaged.
 9           Q.       And are you able to estimate
10     how many hours in the last four months that
11     you have reviewed medical literature?
12           A.       No.
13           Q.       How about review of published
14     books?   Are you able to estimate how many
15     hours in the last four months you've reviewed
16     published books?
17           A.       No.
18           Q.       How about review of corporate
19     documents?   Do you have a list of the
20     productions that you reviewed?      Did you
21     personally review documents from those
22     productions?
23           A.       Yes.
24           Q.       And how many hours in the last

Golkow Litigation Services                             Page 134
Highly Confidential - Subject to Further Confidentiality Review

 1     four months have you spent reviewing
 2     corporate documents?
 3           A.       I do not know.
 4           Q.       Do you have any guess?
 5           A.       Less than 384.
 6           Q.       And if you'd turn to page 38,
 7     you have a category "Review of other produced
 8     documents."
 9                    Do you see that?
10           A.       I do.
11           Q.       Can you estimate how many hours
12     in the last four months you've reviewed other
13     produced documents?
14           A.       No.
15           Q.       And then you have a review of
16     depositions.    Do you see that?
17           A.       I do.
18           Q.       Can you estimate how many hours
19     in the last four months you've spent
20     reviewing depositions?
21           A.       No.
22           Q.       With respect to your staff, do
23     you know how many hours any member of your
24     staff would have spent on any of the

Golkow Litigation Services                             Page 135
Highly Confidential - Subject to Further Confidentiality Review

 1     materials reviewed that we just went through?
 2           A.      No.
 3           Q.      And what about the students?
 4     Would you have any idea of the number of
 5     hours the students that are working with you
 6     have reviewed on any of the materials we've
 7     gone through?
 8           A.      No.
 9           Q.      As part of your engagement in
10     this litigation, have you conducted
11     interviews of witnesses?
12           A.      No.
13           Q.      As part of your engagement,
14     have you discussed the litigation with any
15     other experts?
16           A.      This litigation?
17           Q.      Yes.
18           A.      No.
19           Q.      As part of this litigation and
20     your engagement, have you reviewed any
21     individual patient's information?
22           A.      Yes.
23           Q.      What individual patient
24     information have you reviewed as part of your

Golkow Litigation Services                             Page 136
Highly Confidential - Subject to Further Confidentiality Review

 1     engagement?
 2           A.       Well, if you'll look at the --
 3     there's a Butrans ad which involves -- which
 4     describes patients.    There's other
 5     advertisements and medical information on --
 6     in other documents and published papers that
 7     relate to individual patient information.
 8                    There's the Purdue marketing
 9     advertisements, and the counter
10     advertisements where patients express their
11     experience using OxyContin initially and then
12     after they became addicted.      So I reviewed
13     those.
14                    There's other patient
15     information involved, I think, in some of the
16     call notes.    For example, there's call
17     notes -- oh, there's the death notice of the
18     woman who took half of OxyContin and died of
19     an overdose.
20                    So that's a medical report to
21     the FDA by Purdue that includes patient
22     information.
23                    So throughout the documents,
24     there's a lot of information about patient

Golkow Litigation Services                              Page 137
Highly Confidential - Subject to Further Confidentiality Review

 1     histories.
 2           Q.      Do you know the volume of
 3     medical literature that you considered, read,
 4     or reviewed in rendering your opinions in
 5     this engagement?
 6           A.      By search I think it's about
 7     35,000 articles that I produced to you.       So I
 8     searched over them, for example, for any
 9     documents that related to studies of the
10     efficacy of narcotics, opioids for pain, and
11     a variety of other topics.     So I searched
12     over all of those for most of the things I
13     gave opinions on.     And then the ones that
14     came out, I read the abstracts.      If I thought
15     they were relevant, they got into the
16     article.
17           Q.      And how did you conduct the
18     search through the medical literature?       Is
19     that through a database?
20           A.      PubMed.
21           Q.      PubMed?
22           A.      PubMed.
23           Q.      And do you have any idea of the
24     volume of documents that you've considered as

Golkow Litigation Services                               Page 138
Highly Confidential - Subject to Further Confidentiality Review

 1     part of this engagement?
 2             A.     Well, it's 90 million documents
 3     of database.    I did similar searches over the
 4     database.    And then there's the 35,000
 5     articles in PubMed, and then there's
 6     additional documents that I reviewed
 7     available.    Some web documents.    Some --
 8     there were other documents I think that were
 9     produced in the litigation:      the FDA
10     meetings, the two reports on the FDA,
11     government -- GAO report on the FDA.       And
12     there was another report on the FDA that I
13     read.    So there are other documents I read in
14     addition to the database in the medical
15     literature.
16                    And of course we did a -- we
17     did a deep dive for that -- for that poster
18     presentation.    Trying to find all those
19     citations because they weren't PubMed, and
20     they -- we went to -- we went to like several
21     different libraries to do that -- to do the
22     dive for the Fishbain missing materials.
23                    MR. DONOHUE:   I think now would
24             be a good time to take a lunch break,

Golkow Litigation Services                              Page 139
Highly Confidential - Subject to Further Confidentiality Review

 1           if that's all right.
 2                   MS. CONROY:    Sure.
 3                   THE VIDEOGRAPHER:      Off the
 4           record at 12:24.
 5                   (Recess taken, 12:23 p.m. to
 6           1:15 p.m.)
 7                   THE VIDEOGRAPHER:      We are back
 8           on the record at 1:16.
 9                   THE WITNESS:    Okay.    I just
10           wanted to let you know that exhibit --
11           well, it's not an exhibit, but
12           folder 20 here was additional bases
13           for opinion that I forgot to mention.
14                        EXAMINATION
15     BY MS. SAULINO:
16           Q.      Okay.   Thank you, Dr. Egilman.
17                   So as you may have heard
18     earlier, my name is Jennifer Saulino.       I'm
19     with a law firm called Covington & Burling,
20     and I represent McKesson in this litigation.
21                   So you are just pointing to a
22     folder that you have numbered as 20 that's in
23     front of you, and you're saying now that that
24     is additional bases for the opinions that you

Golkow Litigation Services                               Page 140
Highly Confidential - Subject to Further Confidentiality Review

 1     issued signed March 25th, 2019; is that
 2     right?
 3           A.      Yes.    That was a -- what I did
 4     was I added -- I had already given additional
 5     bases before.   I omitted this.     I added this
 6     to the additional bases.
 7           Q.      And when did you determine that
 8     these additional bases existed?
 9           A.      Sometime between when my report
10     was written and today.
11           Q.      And you didn't feel the need to
12     disclose them to the defendants until this
13     moment?
14           A.      Correct.
15           Q.      Okay.    Let's mark folder 20, as
16     Exhibit --
17                   Can I have that, please?
18                   Thank you.
19                   (Whereupon, Deposition Exhibit
20           Egilman 4, Green folder marked 20 -
21           Distribute = Manufacturers, was marked
22           for identification.)
23           Q.      (BY MS. SAULINO)     So we've
24     identified folder number 20 that was just

Golkow Litigation Services                             Page 141
Highly Confidential - Subject to Further Confidentiality Review

 1     identified by Dr. Egilman as Exhibit 4 to
 2     this deposition.
 3                    That's all we have for that
 4     right now, Dr. Egilman.
 5                    Dr. Egilman, in your report you
 6     detailed two methods that you used to form
 7     opinions in this case, the grounded theory
 8     approach and the evidence-based method.       Is
 9     that right?
10           A.       Can you tell me where you are
11     in the report.
12           Q.       Sir, you wrote the report.     You
13     know what methodology you relied upon?
14           A.       Yes.   Can you tell me where in
15     the report you're reading from?
16           Q.       Sir, do you recall relying on
17     the grounded theory approach and the
18     evidence-based method?
19           A.       Yes.
20           Q.       And those are the two
21     methodologies that you detailed in your
22     report.    Correct?
23           A.       General methodologies for the
24     report, yes.

Golkow Litigation Services                             Page 142
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      And those are the only
 2     methodologies that you set forth in your
 3     report; correct?
 4                   MS. CONROY:    Objection.
 5                   THE WITNESS:    No, that's not
 6           correct.
 7           Q.      (BY MS. SAULINO)     You don't
 8     provide any other detail of any methodology
 9     anywhere in your report, do you?
10           A.      I don't think that's correct.
11           Q.      Where do you believe that you
12     provide methodology?
13           A.      This whole discussion of EERW
14     methodology, for example.
15                   There's other comments on, for
16     example, the quality of the estimates of the
17     number of pain patients.     There are a variety
18     of other report -- other opinions that
19     include the methodologic discussions.
20           Q.      Okay.   Doctor Egilman, you
21     wrote this report; right?
22           A.      Yes.
23           Q.      Did you write it yourself?
24           A.      Yes.

Golkow Litigation Services                             Page 143
Highly Confidential - Subject to Further Confidentiality Review

 1            Q.     And did the plaintiffs' lawyers
 2     help you write it?
 3            A.     No.
 4            Q.     Not at all?
 5            A.     No.
 6            Q.     And when you wrote this report,
 7     you chose, on pages -- starting at about
 8     38 -- do you have your report in front of
 9     you?
10            A.     I do.    I'm on page 38.
11            Q.     Okay.    It looks like I might be
12     off by a page.   37.
13                   You start with a section called
14     "Methodology."   Am I reading that correctly?
15            A.     Correct.
16            Q.     Okay.    And under your section
17     called "Methodology," you start with the
18     grounded theory approach; right?      Which is --
19     which starts on page 38.
20                   Under "State of the art
21     methods"?
22            A.     Correct.
23            Q.     Okay.    And then, if you go to
24     page 40, you explain evidence-based method --

Golkow Litigation Services                             Page 144
Highly Confidential - Subject to Further Confidentiality Review

 1     evidence-based medicine methods; right?
 2            A.     Yes.
 3            Q.     Okay.   In your methodology
 4     section, you do not detail any other
 5     methodologies, do you?
 6            A.     That's correct.
 7            Q.     Okay.   So your methodology
 8     section of your report is incomplete?
 9            A.     No.
10            Q.     So you only rely, then, on two
11     methodologies in your report?
12            A.     No.
13                   MS. CONROY:    Objection.
14            Q.     (BY MS. SAULINO) So your
15     methodology section is inaccurate?
16            A.     No.
17            Q.     So where else did you detail
18     your methodologies, Dr. Egilman?
19            A.     Well, I just gave you several
20     other examples.
21            Q.     And why do you not detail them
22     in the methodology section of your report,
23     sir?
24            A.     Excuse me.    Your question was

Golkow Litigation Services                             Page 145
Highly Confidential - Subject to Further Confidentiality Review

 1     where else do you --
 2           Q.      Sir, are you reading the
 3     transcript of your own deposition right now?
 4           A.      I'm reading your question.
 5           Q.      Okay, sir.    I can ask my
 6     question again.    I'll just make it clear.
 7           A.      I think you cut my answer off.
 8     That's my problem.
 9           Q.      Sir, I'll withdraw the question
10     that I asked and I'll ask a new one.       Okay?
11           A.      That was my problem, is that
12     you cut my answer off.
13           Q.      I'll withdraw it and ask a new
14     one, then.
15           A.      Great.
16           Q.      Great.    So in Section 3 of your
17     report that you title "Methodology," you and
18     I have already agreed that you only detailed
19     two methodologies there; correct?
20           A.      In that section that outlines
21     the general methodology for the report,
22     correct.
23           Q.      Okay.    And the other
24     methodologies that you now say you also

Golkow Litigation Services                             Page 146
Highly Confidential - Subject to Further Confidentiality Review

 1     relied on, you did not detail in the
 2     methodology section of your report, did you?
 3             A.    That's correct.     The specific
 4     criticism of some of the epidemiologic
 5     studies, approaches and other things were not
 6     in the methodology section per se, although
 7     they are encompassed by evidence-based
 8     medicine methods.
 9             Q.    You don't explain that in the
10     methodology section of your report, do you?
11             A.    I'm not sure that's correct.
12             Q.    You don't explain that you're
13     adding other methodologies to your report in
14     the evidence-based medicine methods section
15     of your report, do you?
16             A.    No.     Let me try to help you
17     here.
18                   I think in evidence-based
19     medicine, part of this report, the citations
20     certainly, include epidemiology and
21     epidemiologic methods.
22                   So some of the opinions later
23     on in the report include more detailed
24     discussion, particular epidemiological

Golkow Litigation Services                              Page 147
Highly Confidential - Subject to Further Confidentiality Review

 1     methodological issues which are encompassed
 2     as part of evidence-based medicine.
 3           Q.      So the overall methodology,
 4     though, that you were using for those
 5     opinions is evidence-based medicine method;
 6     correct?
 7           A.      Correct.    Which is --
 8     encompasses many subfields.
 9           Q.      And what you're referring to as
10     appearing, quote, later in your report are
11     simply opinions; right?
12           A.      No, they're bases for opinions,
13     when I talk about -- if you're talking about
14     methods.
15           Q.      And you don't have anywhere
16     else in your report where you lay out, "This
17     is the methodology that I used in order to
18     reach this opinion," do you?
19           A.      I don't think I used that form,
20     but that's there in the substance.
21           Q.      Okay.   Well, we'll look at some
22     of that.
23                   Now, you have not documented in
24     your report which opinion of your 490

Golkow Litigation Services                             Page 148
Highly Confidential - Subject to Further Confidentiality Review

 1     opinions is based on which of the
 2     methodologies you lay out here, have you?
 3            A.     Not directly by reference,
 4     correct.
 5            Q.     There is no way to know, from
 6     looking at your report, which opinion is
 7     based on which method; correct?
 8            A.     No.
 9            Q.     Where have you listed that,
10     sir?
11            A.     Well, in some cases if I'm
12     discussing epidemiologic methodological
13     issue, that would come under evidence-based
14     medicine methods.
15            Q.     You don't say --
16            A.     That --
17            Q.     Go ahead, sir.
18            A.     In other parts of the report
19     where I'm not dealing with a scientific issue
20     but rather with an analysis of the ways
21     companies influenced physicians, I'm using
22     grounded methods in general.
23            Q.     Okay.
24            A.     In other words, when I discuss

Golkow Litigation Services                             Page 149
Highly Confidential - Subject to Further Confidentiality Review

 1     minutes, memos, depositions, and review
 2     documents related to the corporate conduct,
 3     that would be under the general category of
 4     grounds or methodology.
 5           Q.      What you just described is not
 6     written anywhere in your report, is it?
 7           A.      Well, no, that's not correct.
 8           Q.      Sir, nowhere in your report do
 9     you say this opinion is based on grounded
10     theory approach, or this opinion is based on
11     evidence-based medicine methodology; correct?
12           A.      By opinion, do you mean?
13           Q.      Correct.
14           A.      That's correct.     I do not refer
15     back to a particular -- to grounded theory
16     when I use grounded theory in the report,
17     that's correct.
18           Q.      So there's no way for anyone
19     other than you to look at your report and
20     know which methodology you used for each
21     opinion; correct?
22           A.      Wrong.
23           Q.      Where in your report have you
24     provided those bases?

Golkow Litigation Services                             Page 150
Highly Confidential - Subject to Further Confidentiality Review

 1           A.       Well, the bases for grounded
 2     theory method is on page 38 and 39.
 3           Q.       Sir, let me clarify my
 4     question.
 5           A.       And in --
 6           Q.       Let me clarify my question.      I
 7     obviously was unclear.
 8                    MS. CONROY:    Let the witness
 9           finish the answer before you start
10           another question.
11                    MR. DONOHUE:    Then I will
12           withdraw the question and clarify it.
13                    MS. CONROY:    And withdraw it by
14           not interrupting the witness.
15           Q.       (BY MS. SAULINO)    Sir, you just
16     answered in response to my question that
17     nowhere in your report do you -- is there any
18     way to know which opinion is based on which
19     method.    You said no.    Correct?
20           A.       I don't think that's correct.
21           Q.       Okay.
22           A.       Certainly -- I don't know
23     which -- you asked about eight related
24     questions.    The previous question was not the

Golkow Litigation Services                             Page 151
Highly Confidential - Subject to Further Confidentiality Review

 1     question that you just asked.      You withdrew
 2     the previous question, and the question --
 3     two above that -- I can't see.      I don't think
 4     it's the question that would relate to the
 5     question you just asked.
 6           Q.      If another expert were to take
 7     your report and pick it up, they cannot, by
 8     reading your report, know which methodology
 9     you used for each opinion; correct?
10           A.      No.
11           Q.      That's not correct?
12           A.      That is not correct.
13           Q.      Why do you say that's not
14     correct?
15           A.      Because anybody familiar with
16     grounded theory methods -- and I give you
17     some examples of papers -- could recognize
18     the --
19                   Let me give you -- try to give
20     you an example.
21           Q.      Sir, I don't want an example.
22     I just want an answer to my question.
23                   MS. CONROY:    Let the witness
24           answer the question.

Golkow Litigation Services                             Page 152
Highly Confidential - Subject to Further Confidentiality Review

 1                    MS. SAULINO:   I am asking for
 2           an answer to my question.       I don't
 3           want an example, just an answer to my
 4           question.
 5                    THE WITNESS:   Okay.    That's too
 6           bad.    I'm going to give you an
 7           example.
 8                    MS. SAULINO:   Sir, I will
 9           object to you -- I will object to the
10           discourse here.     You can provide that
11           information on your own counsel's
12           time.    I would like an answer to my
13           question.
14                    THE WITNESS:   I'm giving you an
15           answer to your question.
16                    SPECIAL MASTER COHEN:     Why
17           don't you reread the question to the
18           witness and see if he can answer it at
19           least first without an example.
20           Q.       (BY MS. SAULINO)    Sir, I asked
21     you if another expert were to take your
22     report and pick it up, they cannot, by
23     reading your report, know which methodology
24     you used for each opinion, correct?

Golkow Litigation Services                             Page 153
Highly Confidential - Subject to Further Confidentiality Review

 1                   And you said no.
 2                   And I asked you, why do you say
 3     that's not correct?
 4           A.      I say that's not correct
 5     because an expert who is familiar with
 6     grounded methods will recognize which
 7     opinions in this report were based in
 8     grounded methods rather than something else.
 9     Like math.
10           Q.      So, sir, what you're saying is
11     that if there is an opinion in this report
12     that's based on math, then it's not based on
13     the grounded theory approach?
14           A.      That was exactly the example I
15     was going to give, yes.
16           Q.      And, sir, nowhere in your
17     report do you lay out which opinion uses
18     which method, do you?
19           A.      Not explicitly.
20           Q.      Now, I want to start with the
21     evidence-based medicine method.      I'd like to
22     ask you some questions about your
23     methodology; okay?
24                   You say that the first step in

Golkow Litigation Services                             Page 154
Highly Confidential - Subject to Further Confidentiality Review

 1     the evidence-based medicine method is the
 2     development of answerable questions; right?
 3           A.       Yes.
 4           Q.       And you developed two such
 5     questions; right?
 6           A.       I'm not sure what you're
 7     referring to.
 8           Q.       I'm referring to the answerable
 9     questions that you developed in your report.
10           A.       Yes.
11           Q.       The top of page 41?
12           A.       Right.
13           Q.       "What are the treatment options
14     for chronic non-cancer pain?"      Is your first.
15     And your second is "In patients with chronic
16     non-cancer pain, how do opioids and NSAIDs
17     compare in terms of efficacy and adverse
18     effects?"
19                    I read those correctly; right?
20           A.       Yeah, but you took them out of
21     context.    You took that -- that question is
22     out of context.
23           Q.       Sir, I read those directly from
24     your report, didn't I?

Golkow Litigation Services                             Page 155
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      You read them directly from the
 2     report, but your initial framing was
 3     incorrect.
 4           Q.      Well, sir, I'm looking at the
 5     section, if you start on page 40, that is
 6     titled "Step 1, translation of uncertainty
 7     into" answerable -- into "an answerable
 8     question."   Right?
 9           A.      Yes.
10           Q.      Okay.    And then you go through
11     your explanation of what generally answerable
12     questions are, and then you say, "I asked the
13     following background questions."      And you
14     list one question.     "What are the treatment
15     options for chronic non-cancer pain"; right?
16           A.      Right.
17           Q.      And you say, "I asked the
18     following foreground questions," and you list
19     one question, and it is, "In patients with
20     chronic non-cancer pain, how do opioids and
21     NSAIDs compare in terms of efficacy and
22     adverse effects?"     Right?
23           A.      Yes.
24           Q.      That's an accurate reading of

Golkow Litigation Services                             Page 156
Highly Confidential - Subject to Further Confidentiality Review

 1     your report; right?
 2           A.       Of that section of the report.
 3           Q.       Okay.   So those are the two
 4     answerable questions that you developed for
 5     your report.
 6           A.       No.
 7           Q.       You developed additional
 8     answerable questions that you didn't list in
 9     your report?
10                    MS. CONROY:    Objection.
11                    THE WITNESS:    I had an
12           assignment which I gave you, and that
13           was the -- that was the answerable
14           question that I was addressing in the
15           report.
16                    These two questions, as you can
17           see by the framing that I put on them,
18           are background questions.
19           Q.       (BY MS. SAULINO)    So your
20     answerable question was not developed by you.
21     It was an assignment given to you by
22     plaintiff lawyers?
23           A.       Well, it was jointly discussed
24     and developed by me and them together, yes.

Golkow Litigation Services                             Page 157
Highly Confidential - Subject to Further Confidentiality Review

 1             Q.     As you explain the
 2     evidence-based medicine method, you say that
 3     it is an evidence that is an approach --
 4             A.     Can you tell me where you're
 5     reading from so I can follow?
 6             Q.     I'm reading your words, sir.
 7             A.     I know.   But --
 8             Q.     Page 40 at the top.
 9                    "It is an approach to medical
10     decision-making meant to integrate individual
11     clinical expertise with the best available
12     external clinical evidence from systematic
13     research"; right?
14             A.     I don't think you read that
15     correctly.
16             Q.     What do you think that I was
17     mistaken about?
18             A.     Well, I'm looking at what she
19     transcribed and what I'm reading and it's
20     different.
21                    I couldn't catch up to the
22     beginning.    That's why I asked you where you
23     were.    But you kept reading and I couldn't
24     follow the language.

Golkow Litigation Services                             Page 158
Highly Confidential - Subject to Further Confidentiality Review

 1             Q.     Did you hear my question, sir?
 2             A.     Yeah, but your question was
 3     whether you read it correctly.      In order to
 4     know whether you read it correctly, I need to
 5     read it.     And I need to listen to what you're
 6     saying.
 7             Q.     Sir, I actually didn't ask you
 8     whether I read it correctly.      I just asked
 9     you whether that was the approach that you
10     described in your report.
11             A.     Well, you read it and then said
12     that.    And so in order to know whether it was
13     correctly described, I need to read it.
14             Q.     You don't remember what
15     approach you used in your report, sir?
16             A.     Generally, I do.
17                    MS. CONROY:    Objection.
18                    THE WITNESS:    But you're asking
19             a specific quote, or attempting to
20             quote it.   I don't know if you're
21             correctly quoting or not.    And I need
22             to read it to see if you're correctly
23             quoting.
24                    This is serious business.

Golkow Litigation Services                              Page 159
Highly Confidential - Subject to Further Confidentiality Review

 1             Q.     (BY MS. SAULINO) Yes, it is,
 2     sir, and I'm trying to --
 3             A.     If you leave a word out or
 4     something and I miss it, that's bad.       I
 5     want -- so I want to read it.
 6             Q.     Right.   Because if I left a
 7     word out, then it might be that someone
 8     reading it later on wouldn't be able to
 9     understand the full basis of your opinions;
10     right?
11             A.     Anything's possible, but, for
12     example, when you left the framing of the
13     background questions out of what you did
14     before, that was completely misleading.
15                    So you might leave a word out,
16     it might not make a difference.      I don't
17     know.    But I'd rather not a take a chance.
18             Q.     Sir --
19             A.     That's why if you're going to
20     read something, I'd like to know where you're
21     reading so I can follow it.
22             Q.     Sir, it sounds like you would
23     agree with me that it's very important that
24     we be able to look at your report, read it,

Golkow Litigation Services                             Page 160
Highly Confidential - Subject to Further Confidentiality Review

 1     understand the bases for your opinions and
 2     methodology, and then replicate it; right?
 3     That's what any good expert would do.
 4                   MS. CONROY:    Objection.
 5                   THE WITNESS:    Okay.   Well,
 6           there's two questions there.       Which do
 7           you want me to answer?
 8           Q.      (BY MS. SAULINO)     Why don't you
 9     pick, sir?
10           A.      I don't know.
11           Q.      Sir, according to you,
12     "Evidence-Based Medicine" -- I'm at the top
13     of page 40 again -- "is an approach to
14     medical decision-making meant to integrate
15     individual clinical expertise with the best
16     available external clinical evidence from
17     systematic research"; right?
18           A.      Correct.    With quotes between
19     individual and research -- I think it's a
20     David Sackett quote.
21           Q.      Are you agreeing with
22     Mr. Sackett, Dr. Sackett?
23           A.      I am.
24           Q.      Okay.

Golkow Litigation Services                             Page 161
Highly Confidential - Subject to Further Confidentiality Review

 1                   And the practice of
 2     evidence-based medicine can be outlined in
 3     five basic steps; right?
 4           A.      Yes.
 5           Q.      The translation of uncertainty
 6     to an answerable question is the first step;
 7     right?
 8           A.      That's the one he numbered
 9     number one.
10           Q.      Okay.    And that is one of the
11     steps that should be done by the clinical
12     expert; right?
13                   MS. CONROY:    Objection.
14                   THE WITNESS:    If possible.
15           It's not always possible.
16           Q.      (BY MS. SAULINO)     Are you
17     saying that was not possible in this case?
18           A.      No.     I'm saying it's not always
19     possible.   You asked a general question, you
20     get a general answer.
21           Q.      Okay.    And it was possible in
22     this case for you, as the clinical expert, to
23     translate uncertainty to an answerable
24     question.   Right?

Golkow Litigation Services                             Page 162
Highly Confidential - Subject to Further Confidentiality Review

 1            A.     To the extent that there was
 2     uncertainty, yes.
 3            Q.     Okay.   But you didn't do that
 4     yourself.   The plaintiffs' lawyers handled
 5     that for you; right?
 6            A.     No.
 7            Q.     Well, I'm basing this on your
 8     testimony just a couple of minutes ago.       You
 9     told me that your answerable question here
10     was the assignment you were given by
11     plaintiffs' lawyers; right?
12            A.     No.
13                   MS. CONROY:    Objection.
14                   THE WITNESS:    I said it was an
15            assignment that we discussed and
16            talked about and agreed to together.
17            Q.     (BY MS. SAULINO) When was that,
18     sir?
19            A.     That was discussed three months
20     ago.
21            Q.     You don't remember when?
22            A.     No.
23            Q.     Okay.   So it wasn't an
24     assignment; it was an agreed-to research?

Golkow Litigation Services                             Page 163
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      The same difference, to me.
 2           Q.      Okay.   And that was the only
 3     question that you were trying to answer here?
 4           A.      That was the only question I
 5     was asked to answer here.     There may have
 6     been other questions that came up that were
 7     also answered.
 8           Q.      Okay.   And precisely what was
 9     that question, just so we have it here in
10     your methodology?
11           A.      I was asked to determine within
12     a reasonable degree of medical and scientific
13     certainty whether or not various defendants
14     working together and/or separately were
15     significant factors in causing the opioid
16     epidemic.
17           Q.      Okay.   Let's mark that as an
18     exhibit.
19                   (Whereupon, Deposition Exhibit
20           Egilman 5, My Assignment, was marked
21           for identification.)
22           Q.      (BY MS. SAULINO)     And again,
23     the way that you just stated that, it says,
24     "I was asked"; right?

Golkow Litigation Services                             Page 164
Highly Confidential - Subject to Further Confidentiality Review

 1           A.       That's correct.
 2           Q.       Okay.   So we've marked as
 3     Exhibit 5, what you've titled "My
 4     Assignment," which you just read into the
 5     record.
 6                    And just so we're clear, you
 7     didn't record that question in your report;
 8     right?
 9           A.       That's correct.
10           Q.       Why did you not put that in
11     your report?
12           A.       No reason --
13           Q.       You didn't --
14           A.       -- in particular.
15           Q.       You didn't think it was
16     important to put down the answerable question
17     that was step 1 in your evidence-based
18     medicine method?
19           A.       That's correct.
20           Q.       And then you added your
21     background and foreground question; correct?
22           A.       Correct.
23           Q.       Your background question is
24     "What are the treatment options for chronic

Golkow Litigation Services                             Page 165
Highly Confidential - Subject to Further Confidentiality Review

 1     non-cancer pain?"     Right?
 2           A.      Correct.
 3           Q.      Your foreground question is "In
 4     patients with chronic non-cancer pain, how do
 5     opioids and NSAIDs compare in terms of
 6     efficacy and adverse effect?"       Right?
 7           A.      Correct.
 8           Q.      Neither of those answers the
 9     question whether or not various defendants
10     working together or separately were
11     significant factors in causing the opioid
12     epidemic; correct?
13           A.      Not by themselves, but they are
14     a part of the answer.
15                   MS. CONROY:      Objection.
16           Q.      (BY MS. SAULINO) You don't list
17     any other background or foreground questions
18     that you were exploring; correct?
19           A.      That's correct.
20           Q.      So there's no way for us to
21     know what those were?
22           A.      Correct.
23           Q.      Now, your next step is
24     systematic retrieval of best evidence

Golkow Litigation Services                             Page 166
Highly Confidential - Subject to Further Confidentiality Review

 1     available; right?
 2           A.      Correct.
 3           Q.      You say, "Once an answerable
 4     question has been posed, the researcher must
 5     select an evidence resource, execute a search
 6     strategy, and then evaluate the evidence
 7     summary"; right?
 8           A.      Correct.
 9           Q.      And you say your evidence
10     resource included medical literature and
11     company documents; right?
12           A.      And depositions.
13           Q.      Okay.
14                   And you --
15           A.      And other documents.      I think I
16     mentioned that already.     Institute of
17     Medicine reports, FDA reports, GAO reports.
18     Those are all probably incorporated into
19     company documents as well.
20           Q.      I'm looking at step 2 that
21     you've listed in your report.
22                   And here under "Systematic
23     retrieval of the best evidence available,"
24     you first list where you went to review

Golkow Litigation Services                             Page 167
Highly Confidential - Subject to Further Confidentiality Review

 1     medical evidence; right?
 2                   You say, "I conducted computer
 3     searches of several different databases";
 4     right?
 5           A.      Yes.
 6           Q.      And then you say, "I also
 7     searched corporate records for unpublished
 8     studies"; right?
 9           A.      Yes.
10           Q.      And then you identify some
11     search terms that you used; right?
12           A.      Yes.
13           Q.      Those are the only sources that
14     you list under step 2; right?
15           A.      Correct.
16           Q.      Okay.     So you're now adding to
17     the sources that you used under step 2?
18           A.      I'm not sure what you mean by
19     "adding to sources."
20           Q.      Well, you said "and
21     depositions, and other documents."       Those
22     aren't listed here in step 2; right?
23           A.      No.     They're listed elsewhere.
24     Other -- as I said, all of the government

Golkow Litigation Services                              Page 168
Highly Confidential - Subject to Further Confidentiality Review

 1     documents I relied on I believe were also
 2     corporate documents, but I wanted to
 3     distinguish to be clear.     They weren't
 4     generated by the companies but the companies
 5     had them.
 6                    So that's a distinction without
 7     a difference.
 8                    Depositions, I didn't include
 9     them, but I think I included them in the
10     introductory materials before this section in
11     this report.    I think they're on the first or
12     second page.
13           Q.       You did.   But here, where you
14     talked about your systematic retrieval of the
15     best evidence available, you didn't list
16     them, did you?
17           A.       Correct.   I only listed them at
18     the beginning.    It was a mistake.     I should
19     have relisted depositions here.
20           Q.       Okay.   And let's look at your
21     reference to corporate records here on
22     page 41.
23           A.       Okay.
24           Q.       You say, "In addition to

Golkow Litigation Services                             Page 169
Highly Confidential - Subject to Further Confidentiality Review

 1     published evidence, I also searched corporate
 2     records for unpublished studies"; right?
 3             A.     Right.
 4             Q.     Not for anything else; right?
 5             A.     No.    I searched for all kinds
 6     of other things.
 7             Q.     Well, you qualify it here by
 8     saying you simply searched corporate record
 9     for unpublished studies in step 2 of your
10     evidence-based methodology, don't you?
11             A.     Yeah, but if you look at the
12     search terms, it's obvious I was searching
13     for other things.
14             Q.     Sir, there's nothing obvious
15     about that.    Those search terms could easily
16     be found in unpublished studies, couldn't
17     they?
18                    MS. CONROY:    Objection.
19                    THE WITNESS:    I don't think so.
20             Q.     (BY MS. SAULINO)    So it's your
21     testimony --
22             A.     Not all of them.    I don't think
23     so.
24             Q.     So it's your testimony, sir,

Golkow Litigation Services                              Page 170
Highly Confidential - Subject to Further Confidentiality Review

 1     that while you didn't say that you used more
 2     than one -- that you used corporate records
 3     for more than unpublished studies, and in
 4     fact said exactly the opposite here, we
 5     should have known based on the search terms
 6     you listed?   That's your testimony?
 7           A.      No.     I think elsewhere in the
 8     report I explained that I reviewed all of the
 9     documents in the repository, and I said that
10     in that section.      It says, "I have accessed
11     the entire repository documents."       Okay?   And
12     so the -- the -- it says, "In addition to
13     published literature, I also searched
14     corporate records for unpublished studies."
15     There's a period.      And then "I also had
16     access to the entire repository documents
17     listed in this litigation."      Another period.
18                   So the rest of that paragraph
19     or bullet points in the bullet points of 42,
20     are the other topics for which I searched the
21     entire database.
22           Q.      Sir, with respect --
23           A.      Not respective of whether or
24     not they were an unpublished study.

Golkow Litigation Services                              Page 171
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      Sir, with respect, that's not
 2     what that paragraph says, is it?
 3           A.      Well, with respect, it is what
 4     it says.
 5           Q.      Sir, you say you "searched
 6     corporate records for unpublished studies."
 7     You then list the corporate records that you
 8     searched, and you list the search terms that
 9     you used in order to find unpublished
10     studies.   That is what you say in your
11     report; right?
12                   MS. CONROY:    Objection.
13                   THE WITNESS:    No.    The second
14           sentence says, "I have had access to
15           the entire repository of documents
16           produced in the litigation," and it
17           goes through what documents -- who
18           provided those documents, and then it
19           also has another sentence, okay?
20           Which includes the search terms,
21           without reference or limitation, to
22           published studies.     Unpublished
23           studies.
24           Q.      (BY MS. SAULINO)      You'd agree

Golkow Litigation Services                               Page 172
Highly Confidential - Subject to Further Confidentiality Review

 1     with me all of that is qualified by the
 2     paragraph that you start with that
 3     specifically identifies unpublished studies
 4     as what you were looking for?
 5           A.       I do not agree with you,
 6     because that is a second -- a different
 7     sentence.
 8           Q.       Okay.
 9           A.       I had a "none" once and I'd
10     have to defer to the "none" as to whether or
11     not the sentence before the definition of
12     search terms is an independent clause rather
13     than the initial paragraph which is separated
14     from that sentence by a list of companies
15     whose documents were produced.
16           Q.       Let's look at your search
17     terms, sir.
18                    You would agree with me that
19     it's important to get key terms right,
20     because otherwise you might miss relevant
21     documents in your searches?
22           A.       Well, if you limit it to terms,
23     that would be true.    I didn't limit it to
24     those terms.

Golkow Litigation Services                             Page 173
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.       So there are other terms that
 2     you used that you did not list here in your
 3     report?
 4           A.       Sure.   It's an iterative
 5     search.    I mentioned the -- when the lawyer
 6     for Insys was asking.     We did all kinds of
 7     sex terms.    And I didn't mention that in here
 8     either.    This is an iterative process.
 9     That's what grounded theory is.      You find
10     something, then you pursue other things
11     related to what you found.     And you do a
12     variety of searches based on what you find in
13     previous searches.
14           Q.       Sir, I'm looking at the
15     evidence-based medicine methodology right
16     now, not the grounded theory methodology.
17           A.       That's fine.   I'm just telling
18     you what -- that that's what I did.       The
19     grounded theory applies to how I reviewed
20     this evidence-based medicine.      Remember,
21     evidence-based medicine is pretty much
22     limited to evidence, not as it's written.        So
23     I'm adopting that method as a basis for using
24     grounded theory method, which allows me to do

Golkow Litigation Services                             Page 174
Highly Confidential - Subject to Further Confidentiality Review

 1     a broader analysis beyond the confines of
 2     published medical evidence.
 3           Q.      And what you just said is not
 4     written anywhere in your report, is it?
 5           A.      That's correct.
 6           Q.      So there was no way for us to
 7     know that until you just told me right now;
 8     right?
 9           A.      No.     Not at all.
10           Q.      Now, you said that -- you say
11     in your report, "I initially searched the
12     sources above for" --
13           A.      Wait.     Will you tell me where
14     you're reading from?
15           Q.      Page 42, your words, sir.
16           A.      Okay.     Go ahead.
17           Q.      "I initially searched the
18     sources above for key terms identified by me
19     including," and you list them; right?
20           A.      Correct.
21           Q.      You identified these terms
22     yourself?
23           A.      Correct.
24           Q.      No one helped you?

Golkow Litigation Services                              Page 175
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      Well, I discussed them all with
 2     the staff, so we had a group discussion.        But
 3     I think pretty much these are mine.
 4           Q.      Okay.
 5                   And --
 6           A.      It could be that one of my
 7     staff suggested one or another one.
 8           Q.      And you just told me there are
 9     a number of other terms that you used; right?
10           A.      Sure.
11           Q.      But you don't list them here?
12           A.      Correct.
13           Q.      And you don't list them
14     anywhere else in the report?
15           A.      That's correct.
16           Q.      And so there's no way for us to
17     know what other search terms you used; right?
18           A.      That's correct.
19           Q.      Now, is it the case --
20           A.      I got a list of the sex terms,
21     I think.
22           Q.      Sir, I understand that you want
23     to talk about the sex terms, but I'd like to
24     talk about your report.

Golkow Litigation Services                             Page 176
Highly Confidential - Subject to Further Confidentiality Review

 1                   MS. CONROY:    Objection.
 2           Q.      (BY MS. SAULINO)     So you list
 3     here a set of terms; right?
 4                   Is it fair to say that these
 5     are the first terms that you put through the
 6     database?
 7           A.      Yes.
 8           Q.      Okay.   So your initial search
 9     was based on these terms; right?
10           A.      Yes.
11           Q.      Okay.   And then from there, you
12     added additional terms after?
13           A.      Sure.
14           Q.      Okay.   So, isn't it true that
15     anything that wouldn't be caught by these
16     initial search terms, you then wouldn't have
17     later reviewed?
18           A.      No.
19           Q.      So you did the initial search
20     over again with additional terms?
21           A.      You can only do an initial
22     search once, so the answer to that is no.
23           Q.      I'm asking you about your
24     process, sir.

Golkow Litigation Services                              Page 177
Highly Confidential - Subject to Further Confidentiality Review

 1                    Do you have any way to describe
 2     the process that you used with your initial
 3     search terms?
 4             A.     Sure.   You get -- you do the
 5     initial search, you read the documents.
 6     Then, for example, if you find -- let's say
 7     you find some document with Sade name on it.
 8     Okay?    So then you do a search by Sade's
 9     name, because you want to know what else Sade
10     is involved in.
11                    Or you find Katz's name.     So
12     you put Katz name in.     What else can you find
13     out about Katz.    Or you do a search and
14     you'll find the word "impact."      And then you
15     do a search by impact.
16                    So you search by individual
17     names, you search by entities, you -- you
18     know, then you find the American Pain
19     Foundation and the result.     And then you do a
20     search by that.    And then if you find
21     something in those documents, you do
22     subsequent searches.     It's an iterative
23     process.
24             Q.     Okay.   I understand that you're

Golkow Litigation Services                              Page 178
Highly Confidential - Subject to Further Confidentiality Review

 1     saying it is an iterative process, which is
 2     the grounded theory approach; right?
 3           A.      Yes.
 4           Q.      And you used the grounded
 5     theory method in combination with the
 6     evidence-based medicine approach?       Is that
 7     what we're now understanding?
 8                   MS. CONROY:    Objection.
 9                   THE WITNESS:    I used the
10           evidence-based medicine approach
11           primarily for evidence, but I
12           incorporated aspects of the
13           evidence-based approach in the
14           grounded theory method.      Because some
15           of what I was doing in evidence-based
16           medicine was looking at evidence.       In
17           order to understand some of the
18           development of evidence, you have to
19           use grounded theory.     Particularly
20           when you're looking at manipulation of
21           study data, or influencing
22           researchers, things that are not
23           within the four corners of what
24           Sackett and others would generally, at

Golkow Litigation Services                               Page 179
Highly Confidential - Subject to Further Confidentiality Review

 1           the time frame, have considered
 2           important to evidence.      But which now
 3           turns out to be a whole subfield of
 4           evidence.    So you have to combine them
 5           both.
 6           Q.      (BY MS. SAULINO)     What you have
 7     just been referring to as evidence in your
 8     answer, you mean by that data generated from
 9     quantitative studies; right?
10           A.      In part.
11           Q.      I'm trying to understand your
12     previous answer, sir.     And you said you used
13     the evidence-based medicine approach
14     primarily for evidence, but then you
15     explained that you had to incorporate the
16     grounded theory method for things that aren't
17     typically a part of evidence.
18                   And so I'm trying to understand
19     what evidence is to you.
20           A.      Well, everything in my report
21     is evidence, if you want a short answer.        The
22     bases of my opinions are evidence, that
23     support my opinions.     But in this particular
24     case, if you want this distinction, mostly in

Golkow Litigation Services                             Page 180
Highly Confidential - Subject to Further Confidentiality Review

 1     medicine, you're looking at, say, a
 2     randomized controlled trial.      Let's look at
 3     the Roth study.
 4                   So you look at the Roth study.
 5           Q.      Sir, I don't need an example,
 6     just an answer to the question.
 7                   MS. CONROY:    Please don't
 8           interrupt the witness when he's in the
 9           middle of a --
10                   SPECIAL MASTER COHEN:      She's
11           allowed to say that.
12                   THE WITNESS:    Okay.   Well, your
13           question was -- and so I'm trying to
14           understand what evidence is to you.
15           Okay?   So --
16           Q.      (BY MS. SAULINO)     And I think
17     you've answered that, sir.     You were about to
18     give an example, but you had answered it;
19     right?
20                   MS. CONROY:    Objection.
21                   THE WITNESS:    I gave an
22           incomplete answer, but the judge has
23           ruled so you can go on.
24                   SPECIAL MASTER COHEN:      So just

Golkow Litigation Services                              Page 181
Highly Confidential - Subject to Further Confidentiality Review

 1           let me just step in there and offer an
 2           observation.     This is a discovery
 3           deposition.     It's not de bene esse.
 4           You're not testifying in court.       If
 5           you were testifying in court, you
 6           would be allowed to give a complete
 7           answer.   You would be allowed to
 8           finish your answer.
 9                   But this is a discovery
10           deposition, and they control what it
11           is they want to discover, including,
12           as I said earlier, a decision not to
13           discover some things, for example, the
14           examples you want to give to better
15           explain your answer.
16                   That's their choice.
17                   So she is allowed to say, all I
18           want is a "yes" or "no" answer, even
19           if it's not really a "yes" or "no"
20           answerable question.     Okay?
21                   THE WITNESS:    Well, Your Honor,
22           if she'd asked the yes-or-no question,
23           I would give a "yes" or "no" answer.
24           Her question was --

Golkow Litigation Services                              Page 182
Highly Confidential - Subject to Further Confidentiality Review

 1                   SPECIAL MASTER COHEN:      In that
 2           case --
 3                   THE WITNESS:    My interpretation
 4           of what evidence-based evidence was.
 5           She didn't ask a yes-or-no question.
 6                   SPECIAL MASTER COHEN:      I agree
 7           with you in that case.      There are
 8           questions she has asked which are
 9           "yes" or "no" answers.
10                   THE WITNESS:    And I tried to
11           answer them all "yes" or "no."
12                   SPECIAL MASTER COHEN:      I'm just
13           giving you guidance.     I'm not scolding
14           you.   I'm trying to make this go more
15           smoothly.
16                   THE WITNESS:    I understand.
17                   SPECIAL MASTER COHEN:      I will
18           also add that there are certain
19           courtesies that you can give to the
20           deponent, such as telling him what
21           page you're reading from, and perhaps
22           asking with less vigor some of your
23           questions.
24                   MS. SAULINO:    Fair enough,

Golkow Litigation Services                               Page 183
Highly Confidential - Subject to Further Confidentiality Review

 1             Your Honor.    Thank you.
 2             Q.     (BY MS. SAULINO)     Let's move on
 3     to step 3.    "Critical appraisal of evidence
 4     for quality clinical relevance and
 5     applicability."    I'm on page 42 where we just
 6     were.
 7             A.     Sure.
 8             Q.     Okay.    You say, "First, the
 9     researcher must consider the type of study
10     returned."    Right?
11             A.     Yes.
12             Q.     "And different guidelines may
13     be used to critically appraise different
14     types of studies"; right?
15             A.     Yes.
16             Q.     "I used each of these where
17     appropriate to inform my analysis"; right?
18             A.     Yes.
19             Q.     And then you have following for
20     a couple of pages a list of about 32
21     questions; right?
22             A.     I didn't count them, but I'll
23     take your word for it.
24             Q.     Okay.    Now, you say, as we just

Golkow Litigation Services                             Page 184
Highly Confidential - Subject to Further Confidentiality Review

 1     read, "I used each of these where appropriate
 2     to inform my analysis"; right?
 3           A.      Yes.
 4           Q.      You don't anywhere in your
 5     report provide any indication of which
 6     questions were used to inform your analysis
 7     for which opinion; right?
 8           A.      Not by number.     That's correct.
 9     But I did refer to certain of these in
10     certain opinions.
11           Q.      So unless we see one of these
12     questions listed as the basis for one of your
13     opinions, there's no way for us to know which
14     questions you used in order to form that
15     opinion; right?
16                   MS. CONROY:    Objection.
17                   THE WITNESS:    No.
18           Q.      (BY MS. SAULINO)      I'm not
19     right?
20           A.      You are not correct.
21           Q.      Okay.   What is not correct
22     about what I just said?
23           A.      In some cases, in some
24     opinions, I have made explicit reference to

Golkow Litigation Services                             Page 185
Highly Confidential - Subject to Further Confidentiality Review

 1     some of the questions in pages 42 to 45.
 2                   In other cases, if you were
 3     well-versed in epidemiology or in analysis of
 4     medical literature, you could know when I was
 5     using one of these methods, even if I didn't
 6     explicitly refer to a particular technique.
 7           Q.      All right.    But unless you
 8     actually list it as one of -- as a part of
 9     the bases for your opinions, there are -- I
10     agree with you, there are some where you do
11     list a question or some questions as part of
12     the bases for your opinion; right?       As you
13     just said.
14                   You and I are agreeing, sir.
15           A.      I know.   I'm just trying to
16     understand.   I'm trying to read the --
17                   Yes.
18           Q.      Okay.
19           A.      Yes.
20           Q.      So unless you've listed it,
21     there's no way for us to know for sure what
22     questions you were using for your critical
23     appraisal of evidence for validity of
24     clinical relevance and applicability; right?

Golkow Litigation Services                               Page 186
Highly Confidential - Subject to Further Confidentiality Review

 1                   MS. CONROY:    Objection.
 2                   THE WITNESS:    No.
 3           Q.      (BY MS. SAULINO)      And you say
 4     no because if we are versed in epidemiology,
 5     we should be able to figure out precisely
 6     which questions you were using; right?
 7                   MS. CONROY:    Objection.
 8                   THE WITNESS:    In part.    You
 9           also have an opportunity for 14 hours
10           today and tomorrow to ask anything you
11           want about them what relates to what.
12           Q.      (BY MS. SAULINO)      I see.   But
13     you didn't see that it was necessary to spell
14     that out in your report; right?
15           A.      I -- that's correct.      I didn't
16     think I needed to reference a particular
17     question to a particular opinion.
18           Q.      Now, you list more than
19     36,000 pieces of literature in Exhibit C;
20     right?
21           A.      Yes.
22           Q.      You certainly didn't go through
23     this critical analysis for all 36,000-plus
24     pieces of literature there, did you?

Golkow Litigation Services                                Page 187
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      That's correct.
 2           Q.      There is no way for us to know
 3     which pieces of literature of those 36,000
 4     you did use the critical analysis for; right?
 5           A.      Not by reading the report,
 6     that's correct.
 7           Q.      So if an expert, for instance,
 8     for the defendants, wanted to take your
 9     report and replicate your work in that
10     regard, there's no way to do that; right?
11                   MS. CONROY:    Objection.
12                   THE WITNESS:    No.
13           Q.      (BY MS. SAULINO)      Not based on
14     your report, is there?
15           A.      Sure there is.     They could go
16     through the literature and see if I missed
17     something as a basis of an opinion for --
18                   I mean, most of that literature
19     I was looking at, these questions related to
20     whether or not opioids were effective for
21     chronic pain.    That was a big issue.
22                   And the big issues would be
23     easy to check.    We just searched that
24     database for chronic non-malignant pain

Golkow Litigation Services                              Page 188
Highly Confidential - Subject to Further Confidentiality Review

 1     opioids, you won't find much in those
 2     searches.   Somebody could do that search and
 3     see if I missed it.     That's one example.
 4           Q.      Sir, the searching the database
 5     for chronic -- I'm sorry, what was --
 6           A.      Chronic non-malignant pain.
 7           Q.      Non-malignant pain and opioids
 8     is not one of the questions that's listed
 9     here that you used where appropriate for your
10     critical appraisal; right?
11           A.      That specific question is not
12     there, but it's in the opinions.
13           Q.      Okay.    So you used additional
14     questions to make your critical appraisal?
15           A.      Sure.    Those are just the
16     background questions.
17           Q.      I see.    But you would agree
18     with me that on page 42, under step 3 --
19           A.      Right.
20           Q.      -- you say, "I used each of
21     these where appropriate to inform my
22     analysis," and then you follow that with
23     several pages of questions; right?
24           A.      Are we on the -- you're at

Golkow Litigation Services                             Page 189
Highly Confidential - Subject to Further Confidentiality Review

 1     page 42?
 2             Q.    Mm-hmm.
 3             A.    333.1?
 4             Q.    I was reading the sentence that
 5     just precedes 333.1.
 6             A.    Right.
 7             Q.    Okay.    So when you -- when you
 8     indicated here in your report, "I used each
 9     of these where appropriate to inform my
10     analysis" and followed that with several
11     pages of the types of questions that you used
12     where appropriate, you didn't think it was
13     necessary -- it was important to put in all
14     of the questions that you were using?
15             A.    Correct.
16             Q.    And nowhere is that written
17     down?    All the questions that you were using?
18             A.    Correct.
19             Q.    Okay.
20                   Now, the searches that you ran
21     on the 36,292 pieces of medical literature
22     that you list on Exhibit C, did you run those
23     searches yourself?
24             A.    Yes.

Golkow Litigation Services                             Page 190
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      All of them?
 2           A.      Yes.
 3           Q.      So you didn't rely on your
 4     students or staff for those searches?
 5           A.      No, they checked some of it.
 6           Q.      And once the results were
 7     returned, you reviewed the abstracts, study
 8     descriptions or results to determine whether
 9     each study addressed your questions; right?
10           A.      Correct.
11           Q.      And you did that with respect
12     to everything that was returned by your
13     search terms?
14           A.      Correct.
15           Q.      Do you know how many pieces of
16     medical literature were returned by your
17     search terms?
18           A.      No.
19           Q.      But you do know that you
20     reviewed them all yourself?
21           A.      I did iterative searches after
22     the initial search.
23           Q.      Again, which you don't document
24     in your report; right?

Golkow Litigation Services                             Page 191
Highly Confidential - Subject to Further Confidentiality Review

 1            A.     Correct.
 2            Q.     Now, earlier you said that
 3     you've spent 384 hours on this litigation;
 4     right?
 5            A.     Correct.
 6            Q.     How many of those 384 hours did
 7     you use for this running of search terms,
 8     iteratively rerunning them and reviewing
 9     critically the published literature that
10     resulted?
11            A.     No idea.
12            Q.     Can you give me any kind of
13     estimate?
14            A.     No.
15            Q.     Do you remember doing it at
16     all?
17            A.     Sure.
18            Q.     And about how many hours do you
19     remember doing it?
20            A.     I don't remember how many
21     hours.
22            Q.     Do you know how many pieces of
23     literature you ultimately reviewed
24     critically?

Golkow Litigation Services                             Page 192
Highly Confidential - Subject to Further Confidentiality Review

 1            A.     No.
 2            Q.     Can you give me any estimate at
 3     all?
 4            A.     No.
 5            Q.     You would agree with me it
 6     would have been tough for you to review
 7     36,292 pieces of literature in 384 hours;
 8     right?
 9            A.     To read them all?     Yes.
10     Impossible.
11            Q.     But you can't give me any
12     estimate as to how many of them you did read?
13            A.     No.     I could tell you that the
14     search for, for example, chronic
15     non-malignant pain and opioids probably comes
16     up with less than 20 papers, I think.
17            Q.     Okay.
18            A.     Those, I read them all.
19                   So then others, there were lots
20     of papers that I didn't consider to be
21     relevant.   They didn't come up in the search
22     or there weren't many.
23            Q.     Okay.     But you choose not to
24     identify in Exhibit C or anywhere else which

Golkow Litigation Services                             Page 193
Highly Confidential - Subject to Further Confidentiality Review

 1     papers it was you did actually read; right?
 2                    MS. CONROY:    Objection.
 3                    THE WITNESS:    No, it's some
 4           cases.    For example, the chronic
 5           non-malignant pain, for the number of
 6           people who have pain, I think there's
 7           specific literature cited for the EERW
 8           section.    There's lot of literature
 9           mentioned.
10                    In other cases there's specific
11           literature mentioned.
12           Q.       (BY MS. SAULINO)    Are you
13     testifying that unless -- that every piece of
14     specific literature that you reviewed and
15     relied on is listed somewhere in your report?
16           A.       No.
17           Q.       So there are some missing?
18                    MS. CONROY:    Objection.
19                    THE WITNESS:    I'm -- well,
20           first of all, there's 35,000, 36,000
21           articles that were part of the general
22           search.    Aside from giving you the
23           titles, I didn't cite them because
24           most of them I didn't rely on.

Golkow Litigation Services                             Page 194
Highly Confidential - Subject to Further Confidentiality Review

 1           Although, I reviewed them to the
 2           extent that searching the abstracts
 3           and key words reviews them.
 4                   There are other sections where
 5           there is detail on the number of
 6           papers and cites.     For example, the
 7           impact of marketing on physician
 8           behavior and conduct.      There's a lot
 9           of cites there.     Probably not all of
10           them.
11                   There's two papers that came
12           out last week -- oh, I should have
13           mentioned those before.      They would be
14           supplemental bases for my opinion, one
15           that came out, I think yesterday.
16           So -- that are relevant.      And those
17           are not in the report for obvious
18           reasons.   They didn't exist.
19           Q.      (BY MS. SAULINO)     So those are
20     additional new bases for your opinions?
21           A.      They're additional new bases
22     for my opinions.
23           Q.      And they're not included in
24     anything you've testified to already; right?

Golkow Litigation Services                              Page 195
Highly Confidential - Subject to Further Confidentiality Review

 1            A.     Correct.    Forgot about those
 2     two.
 3            Q.     What are the names of those
 4     articles?
 5            A.     One came out of Yale, was --
 6     Ross is one of the authors.      That paper deals
 7     with -- correlates the money spent to
 8     influence physicians with the dose of opioids
 9     used by physicians.
10                   And the other one correlates
11     death rates to higher dose.      It's kind of
12     like a matched set.    They're both in JAMA, I
13     think.   Ross is in JAMA.    I think the other
14     one is also in JAMA.
15            Q.     Now, if you look at page 48 of
16     your report, at the top.
17            A.     Okay.
18            Q.     You have a section titled
19     "Evaluation of funding source and conflicts
20     of interest"; right?
21            A.     I do.
22            Q.     And there you say, "In addition
23     to the factor reviewed above" -- I believe
24     you meant to say "factors" there, right?

Golkow Litigation Services                             Page 196
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      Correct.    That's a
 2     typographical error.
 3           Q.      "Funding source and conflicts
 4     of interest should be reviewed and considered
 5     for all studies"; right?
 6           A.      Yes.
 7           Q.      Okay.   And you say that because
 8     you believe -- and I'm now quoting from the
 9     top of page 49 of your report -- that "There
10     is a high risk of bias when the producers of
11     evidence have an invested interest in the
12     results."
13           A.      Where are you now?
14           Q.      I'm looking at the second line
15     of the top of page 49.
16           A.      Okay.   Halfway through the
17     sentence.   Yes.   That's part of that
18     sentence.
19           Q.      Okay.   I'm just asking whether
20     you believe that to be true?
21           A.      Let me read the whole sentence.
22           Q.      Well, sir, I'm not really
23     asking you whether you believe the sentence
24     to be true.   I'm just asking whether you

Golkow Litigation Services                             Page 197
Highly Confidential - Subject to Further Confidentiality Review

 1     believe that there is a high risk of bias
 2     when the producers of evidence have an
 3     invested interest in the results.       I actually
 4     thought that would be an easy one for you.
 5                    MS. CONROY:    Objection.
 6                    THE WITNESS:    That's a more
 7           complicated question than you might
 8           think.    That's true, but there's
 9           evidence that disclosure also induces
10           misrepresentation.      So it goes both
11           ways.
12           Q.       (BY MS. SAULINO)    Okay.    Well,
13     you also believe that whoever funds your
14     organization owns it; right?
15           A.       Are you reading from someplace?
16           Q.       It is something that you
17     included in one of your opinions, but I'm
18     just asking you whether you believe that.
19           A.       Out of context?    No.
20           Q.       So it's not something you
21     generally believe?
22                    MS. CONROY:    Objection.
23                    THE WITNESS:    Yeah, I don't
24           have a statistic on that.      It's

Golkow Litigation Services                             Page 198
Highly Confidential - Subject to Further Confidentiality Review

 1           certainly not always true.
 2           Q.      (BY MS. SAULINO)     In any event,
 3     for the reasons of potential bias, you
 4     included funding source and industry bias as
 5     one of the factors that would decrease your
 6     confidence in a particular source of
 7     evidence; right?
 8           A.      That's generally the direction
 9     of the medical literature, correct.
10           Q.      Okay.   And there, I wasn't
11     quoting but I was looking at the very last
12     sentence of 333.5.
13                   Just letting you know where I
14     was looking, sir.
15           A.      Okay.
16           Q.      Okay?
17           A.      There's no question.
18           Q.      So you are agreeing that you
19     included funding source and industry bias as
20     one of the factors that would decrease your
21     confidence in a particular source of
22     evidence?
23           A.      Unless it was a statement
24     against interest.

Golkow Litigation Services                             Page 199
Highly Confidential - Subject to Further Confidentiality Review

 1             Q.     Okay.    You didn't say that
 2     here, did you?
 3             A.     That's correct.    I just
 4     modified it.
 5             Q.     And have you modified your
 6     thinking on that since March 25th?
 7             A.     No.    It was incomplete, this
 8     sentence.    I didn't incorporate the entire
 9     idea.
10             Q.     Now, you testified earlier that
11     while you haven't been paid yet in this case,
12     you are owed $600 times 384 hours to date;
13     right?
14             A.     Correct.
15             Q.     Probably more for today because
16     it would be 650 for today; is that right?
17     650 per hour?
18             A.     Correct.
19             Q.     Okay.    And that, I did it on a
20     calculator and I got $230,400 owed up until
21     this morning.    Does that sound right to you?
22             A.     I didn't do the math.     I'll
23     take your word for it.
24             Q.     And that's just for your hours;

Golkow Litigation Services                             Page 200
Highly Confidential - Subject to Further Confidentiality Review

 1     right?
 2           A.      Correct.
 3           Q.      So we then need to add to that
 4     all of the hours that have been spent by your
 5     staff and students; right?
 6           A.      Correct.
 7           Q.      At their hourly rates; right?
 8           A.      Correct.
 9           Q.      And do you get some of that
10     money as well?
11           A.      That money is all paid to me
12     and then I pay them.
13           Q.      Is it a complete pass-through
14     or do you keep some of it?
15           A.      There's no way to complete
16     pass-through.    I pay benefits, vacation,
17     things like that.     So I -- there's no way for
18     me to calculate what the overage is.       It's
19     not a complete pyramid scheme like a law firm
20     might run.
21           Q.      So they each make their own
22     hourly rate that's not the same as you're
23     charging the plaintiffs?
24           A.      They make an hourly rate and

Golkow Litigation Services                               Page 201
Highly Confidential - Subject to Further Confidentiality Review

 1     time and a half for overtime that's -- I have
 2     a fixed rate for the plaintiffs.
 3             Q.     What is your hourly rate for
 4     your students?
 5             A.     I don't -- the students are $20
 6     an hour.
 7             Q.     No, I know.    That you pay them.
 8             A.     $20 an hour.
 9             Q.     And what about for each of your
10     staff members?
11             A.     What their hourly rates are?
12             Q.     Yes.
13             A.     I don't recall.
14             Q.     Less than $70 an hour?
15             A.     Well, I think their rate's
16     generally between 25 and 35 or 40.       But when
17     they're working time and a half or
18     double-time, which happens, then they could
19     get up to 60 or $70 an hour.
20             Q.     Do you charge the plaintiffs
21     overtime?
22             A.     No.    Plaintiffs get a fixed
23     rate.    So that's why I'm saying I -- the
24     overage I get from them is not much, usually,

Golkow Litigation Services                             Page 202
Highly Confidential - Subject to Further Confidentiality Review

 1     because I don't -- they're billed at a fixed
 2     rate.
 3             Q.    Okay.   In addition to that, you
 4     have previously testified that you've made
 5     certainly more than 5 million, probably more
 6     than $6 million from testimony that you have
 7     given for plaintiffs over the years; right?
 8             A.    Well, in litigation, I think
 9     it's both at the request of plaintiffs and
10     defendants, yes.
11             Q.    Well, earlier you said that of
12     your -- I think you said 4 to 500 times
13     testifying, although previously you've said 6
14     to 700 times testifying -- that the vast
15     majority of that was testimony that the
16     plaintiffs had been retained -- had retained
17     you to do; right?
18             A.    That's correct.
19             Q.    And you've previously testified
20     to that as well; right?
21             A.    Yes.
22             Q.    Now, you've never testified on
23     behalf of a pharmaceutical company in
24     litigation, where a plaintiff is alleging a

Golkow Litigation Services                             Page 203
Highly Confidential - Subject to Further Confidentiality Review

 1     personal injury, have you?
 2           A.      I don't testify on behalf of
 3     anybody, and I've not been retained by a
 4     pharmaceutical company in any cases.
 5           Q.      Okay.   And you've not been
 6     retained by a pharmaceutical distributor in
 7     any cases?
 8           A.      Correct.
 9           Q.      And you've not been retained by
10     a pharmacy in any cases; right?
11           A.      Correct.
12           Q.      But you have said publicly that
13     you believe that companies deserve full
14     credit for lying, cheating, and endangering
15     people's health; right?
16           A.      Correct.
17           Q.      You've also said that you
18     believe that "Every day executives from
19     corporations spanning the pharmaceutical and
20     medical device industry, preoccupied with
21     increasing profits and maintaining status as
22     viable competitors in the industry, knowingly
23     market unsafe or inadequately tested drugs
24     and medical devices to raise their bottom

Golkow Litigation Services                             Page 204
Highly Confidential - Subject to Further Confidentiality Review

 1     line"; right?
 2           A.      I think that's a correct quote.
 3     It's from the science article?
 4           Q.      It is a quote from an article
 5     by you and Dr. Ardolino?
 6           A.      Oh.     So that's a published
 7     paper.   That's a published book chapter now.
 8     Correct.
 9           Q.      You do hold that belief,
10     though; right?
11           A.      True.
12           Q.      And you've made a lot of money
13     off of those beliefs that you hold; right?
14                   MS. CONROY:     Objection.
15                   THE WITNESS:     No.
16           Q.      (BY MS. SAULINO)       Well, you've
17     made certainly more than 5 million, probably
18     more than 6 million up until this litigation,
19     and then another couple hundred thousand so
20     far; right?
21           A.      That's correct.     Those are not
22     related ideas.
23           Q.      So you're saying that your work
24     for the plaintiffs in this case and in other

Golkow Litigation Services                             Page 205
Highly Confidential - Subject to Further Confidentiality Review

 1     cases where you've testified holds no
 2     relationship to your beliefs that we just
 3     recounted?
 4           A.      No.     It doesn't relate to my
 5     beliefs.   That's correct.     It relates to the
 6     fact that led to my beliefs.
 7           Q.      I see.     And so isn't it true,
 8     though, sir, based on your own logic that you
 9     explain in your report, that all of the
10     hundreds of thousands of dollars you've made
11     in this case and the millions of dollars
12     you've made over the years, testifying for --
13     as having been retained by plaintiffs'
14     lawyers is a factor that should lead jurors
15     to decrease their confidence in the evidence
16     that you present?
17           A.      It's certainly something they
18     should consider in evaluating my testimony.
19           Q.      Okay.
20           A.      There is a difference between
21     this and the other biases discussed in the
22     medical literature.      That difference is this
23     process, and it is not a trivial difference.
24           Q.      When you say "That difference

Golkow Litigation Services                              Page 206
Highly Confidential - Subject to Further Confidentiality Review

 1     is this process," you mean your
 2     evidence-based medicine combined with
 3     grounded theory approach that you have been
 4     discussing today?
 5           A.      No.     I mean your
 6     cross-examination.      I mean your ability to
 7     research and review everything I've written.
 8                   This room full of lawyers who
 9     are looking for any and every mistake I may
10     have made limits my ability to twist, slant,
11     or in any other way deviate from the facts.
12     This process is much more rigorous, not even
13     close, to peer review, to dissertation review
14     or anything else.      So when I prepare reports
15     or testimony for this process, it's in
16     anticipation of being reviewed in immense
17     detail.
18                   And not only that.     I
19     understand that everything that I've said in
20     my entire life will be reviewed and will be
21     compared to the opinions that I give in this
22     litigation, as we sit here today.
23                   So there's nothing like this
24     process in the other areas or aspects of

Golkow Litigation Services                              Page 207
Highly Confidential - Subject to Further Confidentiality Review

 1     bias.    And so when I know -- when you know
 2     you're in this process, and I know I'm in
 3     this process, there's a lot of reasons that I
 4     want to stick to the truth as much as
 5     possible and not spin anything, or take
 6     anything out of context.      Because I have
 7     great faith that you will be able, with all
 8     of your resources and with your great
 9     intelligence, to try to catch every minor or
10     major error I make.
11             Q.     So those reasons that you just
12     laid out would also lead you, wouldn't they,
13     sir, to want to detail in your report every
14     step that you took in order to get to each of
15     the conclusions that you made?
16             A.     No.    Can't do that.   I don't
17     have enough time.      I'd be dead by the time
18     the report was written.
19             Q.     So you're agreeing with me,
20     sir, that you choose here not to detail each
21     of the steps that you took to reach each of
22     the conclusions that you made?
23                    MS. CONROY:    Objection.
24                    THE WITNESS:    Correct.    I

Golkow Litigation Services                              Page 208
Highly Confidential - Subject to Further Confidentiality Review

 1           had -- I detailed what I thought were
 2           the bases of my opinions that could be
 3           evaluated, as you have been evaluating
 4           them, if it was a way that was
 5           sufficient for someone to understand
 6           what I did and look at what I did and
 7           evaluate whether it was compatible
 8           with the data that I reviewed.
 9                   And I am sure that if there was
10           something that I said that was wrong,
11           you will find it and you will correct
12           it.
13                   In some ways, I very much value
14           this process because if I made a
15           mistake, I don't want to make a
16           mistake.    And so if you find someplace
17           where I made a mistake, I want to
18           correct it.     I certainly want to say
19           it in a public forum.
20           Q.      Now, sir, you just -- I'm sure
21     you were joking, but you just said "I would
22     be dead if I wrote down each of the steps
23     that I took."    Right?   Meaning that it would
24     take a long time to write that down?

Golkow Litigation Services                             Page 209
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      Hopefully I'm going to live
 2     long enough, yes.     That's correct.
 3           Q.      Okay.
 4           A.      Yes.
 5           Q.      But you're saying that they are
 6     steps that you did take, right?
 7           A.      Well, yes.    I take a lot of
 8     steps in my head that I don't write down.
 9           Q.      And these are steps that you've
10     taken in less than four months; right?
11           A.      No.
12           Q.      Well, you were retained in
13     November of 2018; right?
14           A.      Yes.
15           Q.      You were presented with your
16     assignment in November of 2018; right?
17           A.      Yes.
18           Q.      And that was the answerable
19     question that you then applied your
20     methodology to; right?
21           A.      Yes.
22           Q.      And that was about four months
23     ago, wasn't it?
24           A.      Those facts individually are

Golkow Litigation Services                             Page 210
Highly Confidential - Subject to Further Confidentiality Review

 1     correct.   But remember, I've been working on
 2     this case and had access to some of these
 3     documents since 2003.
 4                   I've been reviewing opioid
 5     literature and studying opioids and pain
 6     since 1974.
 7                   So a lot of the information
 8     that goes into the report dates from 1974.
 9           Q.      And there's no way for us to
10     know what in the report dates from 1974 and
11     what in the report is something that you
12     reviewed in connection with this litigation?
13           A.      Well, you can assume anything
14     that I read after November, okay? -- was at
15     least in part -- that I incorporated into the
16     report -- was in part related to my work in
17     this case.    Although, some of that literature
18     I would have seen and read otherwise.
19                   In other words, the Ross paper
20     that I mentioned.     Well, that was e-mailed to
21     me last night by my other kid who's at Yale.
22                   So -- because it just came out
23     yesterday.
24                   So now that, I would not have

Golkow Litigation Services                             Page 211
Highly Confidential - Subject to Further Confidentiality Review

 1     read that last night had he not sent it to
 2     me.
 3           Q.       You say we can assume anything
 4     that you read after November was a part of
 5     the -- or related to your work on the report;
 6     right?
 7           A.       I think that's fair.
 8           Q.       Okay.   Where do you list that?
 9           A.       I don't list it.    You go by the
10     dates.
11           Q.       Oh, I see.    So anything written
12     after November?
13           A.       Correct.   Yeah.   Anything
14     written after November after I was retained
15     in the case that was related to the case
16     that's in the report, I read it in relation
17     to the case.
18           Q.       That's not terribly specific
19     guidance, is it?
20                    MS. CONROY:   Objection.
21           Q.       (BY MS. SAULINO)    Not much of
22     your opinion is based on things that were
23     written after November of 2018; isn't that
24     right?

Golkow Litigation Services                              Page 212
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      I don't -- I imagine most of
 2     what I wrote is based on things written
 3     before.
 4           Q.      Okay.    So what I'm asking you
 5     is, you said it would take a really long time
 6     for you to write down all of the steps you
 7     took in order to answer the question that you
 8     were asked in this litigation and then
 9     applied your methodology to; right?
10                   We've been talking about you
11     would be dead by then, but we all know you
12     were joking, and we all hope that doesn't
13     happen, so it took a really long time is what
14     I said.
15           A.      Right.    We could take a vote on
16     whether anybody hopes it doesn't happen, but
17     that's correct.    I bet you it won't be
18     unanimous.
19                   SPECIAL MASTER COHEN:      I'm
20           neutral, I don't vote.
21                   MR. MIGLIORI:    Can some of us
22           vote twice?     I'd like to vote twice.
23           Q.      (BY MS. SAULINO)     But we can
24     agree to what you were saying there.

Golkow Litigation Services                             Page 213
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      And that includes plaintiff
 2     lawyers.   I guarantee that.
 3           Q.      Fair enough.     We can discuss
 4     this at a break.
 5                   So what you were saying there
 6     is it would take you a really long time to
 7     write down all of the steps that you took;
 8     correct?
 9           A.      Correct.
10           Q.      But these are steps that you
11     took in four months; right?      That's what I'm
12     trying to get at.
13           A.      No, No.     A lot of the steps
14     began, as I said in 1974.      I've been reading
15     literature --
16                   Look, I did the reports in 2004
17     in the Purdue literatures.      I did the FDA
18     presentation in 2013.      I wasn't involved in
19     any litigation between 2005, 2013 till
20     November; right?      I obviously had been
21     staying up with the literature.      Okay?
22     Because -- and I was staying up with the
23     issue because I, on my own, did the paper and
24     presentation at FDA.

Golkow Litigation Services                             Page 214
Highly Confidential - Subject to Further Confidentiality Review

 1                    Also, I brought that story to
 2     the L.A. Times.    The L.A. Times story, that
 3     was based on my bringing that stuff to them.
 4           Q.       Okay.
 5           A.       So, I mean, I've been doing
 6     things got nothing to do with the litigation.
 7     I've been concerned about this issue for a
 8     long time.   I've been reading about this
 9     issue for a long time, applying this same
10     methodology.
11           Q.       Okay.   So but I'm asking you
12     about your expert work in this case.       Your
13     methodology requires you to start with an
14     answerable question, which you got in
15     November of 2018; right?
16           A.       I got that -- but that question
17     is the question I've been applying --
18                    That question came from me,
19     modified slightly by the lawyers.       And that's
20     the question I've been asking all the time.
21     It's a similar question to what I ask -- I
22     develop in every case I do.
23                    In other words, it's -- that's
24     the -- the question of -- it's really a

Golkow Litigation Services                               Page 215
Highly Confidential - Subject to Further Confidentiality Review

 1     general -- a more general question is, you
 2     know, why did this person get addicted and
 3     die?   That's the question.
 4                   I mean, it's a simple question,
 5     really.
 6            Q.     Okay.
 7            A.     But it's translated into kind
 8     of a more bite-sized piece there.       Because
 9     when I go to the why question, you -- most
10     people stop at the patient level.       I don't
11     stop at the patient level.
12                   Okay?   I ask that question all
13     the way to the generators of the
14     manufacturers of the product, the
15     distributors of the product, et cetera.
16            Q.     Okay.
17            A.     So that's just how I frame the
18     question.
19            Q.     All right, sir.     So --
20            A.     Sorry, go ahead.
21            Q.     It is fair to say that you
22     didn't have access to the database of
23     documents produced by defendants until
24     November 2018; right?

Golkow Litigation Services                               Page 216
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      No.     I had some of them in
 2     2003, 2004, and 2005.
 3           Q.      And those were Purdue
 4     documents?
 5           A.      Purdue and others.     Because
 6     they produced other documents.      I think they
 7     probably had some of the front group
 8     documents that were in that mix.
 9           Q.      Tell me something, sir.       Did
10     the protective orders that you signed in
11     those cases require you to destroy those
12     documents after the litigation was over?
13           A.      The Purdue documents?
14           Q.      Uh-huh.
15           A.      I don't think so.     I don't
16     recall.
17           Q.      Well, clearly, you didn't.       You
18     kept them; right?
19           A.      Yeah.     There were five CDs of
20     documents that were released by the attorney
21     general of Florida.      I got those CDs.    Those
22     are not confidential.
23           Q.      So nowhere in your report do
24     you give us any idea of which of your

Golkow Litigation Services                               Page 217
Highly Confidential - Subject to Further Confidentiality Review

 1     opinions are based on things that you've
 2     known since 1970 and which of your opinions
 3     are based on things that you've learned since
 4     November of 2018; right?
 5                   MS. CONROY:    Objection.
 6                   THE WITNESS:    Yes, as I
 7           modified before.
 8                   MS. SAULINO:    Okay.
 9           Q.      (BY MS. SAULINO)     Now, you say
10     that step 4 of the evidence-based medicine
11     method, which you list on page 49, you say,
12     "This step speaks for itself.
13                   "Once a critical analysis of
14     the evidence has been completed, the findings
15     can be applied to the situation at hand";
16     right?
17           A.      Correct.
18           Q.      And you don't document what the
19     situation at hand is, right?
20           A.      Well, the situation at hand
21     would be the assignment, yeah.
22           Q.      Okay.   And you didn't write
23     that down here, did you?
24           A.      I did not write that down.

Golkow Litigation Services                             Page 218
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.       And step 5 is a
 2     self-evaluation; right?     An evaluation of
 3     performance?
 4           A.       Correct.
 5           Q.       And you say, "Guidelines exist
 6     for self-evaluation of each of the previous
 7     steps of EBM practice"; right?
 8           A.       Right.
 9           Q.       And then you said -- you then
10     list seven questions for self-evaluation of
11     finding the best external evidence; right?
12                    Or sorry -- for ask -- you
13     start with asking answerable questions.
14     There's a self-evaluation for that; right?
15                    I apologize.   I skipped ahead.
16           A.       You skipped a section.     That's
17     right, yes.
18           Q.       Right.   So you start with your
19     self-evaluation for answering answerable
20     questions; right?
21           A.       Right.
22           Q.       You then list a number of
23     questions, but you say, "Not all of these
24     questions applied to my practice of EBM in

Golkow Litigation Services                             Page 219
Highly Confidential - Subject to Further Confidentiality Review

 1     this context.    Of those which did apply, I
 2     found that my performance was satisfactory";
 3     right?
 4           A.       Correct.
 5           Q.       Which ones applied?
 6           A.       Am I asking any clinical
 7     questions at all that apply?      And am I asking
 8     well-formulated questions based on the
 9     guidance reviewed above?     I think I apply.
10     Am I using a map to locate my knowledge gaps
11     and articulate questions?     I didn't do that
12     explicitly.    I don't think that's doable in
13     this situation because of the grounded theory
14     method doesn't really apply to that kind of
15     construct.
16                    Can I get myself unstuck when
17     asking questions?     Doesn't really apply.
18     More clinical -- limited clinical stuff.
19                    Am I modeling the asking of
20     answerable questions for my learners?       I did
21     not do that.    That's really related to
22     teaching.
23                    Am I writing any educational
24     prescriptions in my teaching?      Are they being

Golkow Litigation Services                             Page 220
Highly Confidential - Subject to Further Confidentiality Review

 1     filled?    I didn't do that.    It's not part of
 2     my role here.
 3                    Are we incorporating questions
 4     asking and answering it to everyday
 5     activities?    No.    Not part of my role here.
 6     Well, because I'm blocked from doing that
 7     because of the confidentiality orders.
 8                    How well am I guiding my
 9     learners in the questions that -- in their
10     question asking?      Well, I did discuss the
11     assignment, and when they got my report, the
12     plaintiff lawyers asked a lot of questions
13     about the report and the -- we discussed the
14     nature of the report.
15                    Are my learners writing
16     educational prescriptions for me?       No.   The
17     plaintiff lawyers didn't write me any
18     educational prescriptions.      So those are the
19     ones that didn't.
20           Q.       So of your one, two, three,
21     four, five, six, seven, eight, nine, ten
22     questions here, three of them applied in this
23     context?
24           A.       I guess so, if you counted

Golkow Litigation Services                             Page 221
Highly Confidential - Subject to Further Confidentiality Review

 1     right.
 2           Q.      And you chose, however, to list
 3     all of these questions and not give us any
 4     indication of which ones you were actually
 5     using.
 6           A.      Correct.    I didn't explicitly
 7     state.
 8           Q.      Now, you have a -- the next
 9     self-evaluation is finding the best external
10     evidence, which I accidently skipped to
11     earlier; right?
12           A.      Correct.
13           Q.      Okay.
14           A.      No demerit points for that.       Go
15     ahead, skip anything you want.
16           Q.      And you list a number of
17     questions here; right?
18           A.      Correct.
19           Q.      Now, here you just say, "I
20     found that my performance was satisfactory";
21     right?
22           A.      Right.
23           Q.      So you didn't skip any of
24     those?

Golkow Litigation Services                             Page 222
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      No, I didn't skip any of those,
 2     but the test is yours.
 3           Q.      I'm sorry?
 4           A.      The test is yours.     Better than
 5     the self-evaluation is this two days.
 6           Q.      You then -- well, you -- you
 7     say here in your report you performed a
 8     self-evaluation, sir; right?
 9           A.      Correct.
10           Q.      That's what I'm asking you
11     about right now.
12           A.      That's correct.     But what I'm
13     saying is this external evaluation is much
14     better than my own.
15           Q.      You then say, "Self-Evaluation
16     for critically appraising the evidence for
17     its validity and potential usefulness";
18     right?
19           A.      Correct.
20           Q.      Here again, not all of the
21     questions applied, but you chose to write
22     them all down and not give us any indications
23     of which ones you used; right?
24           A.      Correct.

Golkow Litigation Services                              Page 223
Highly Confidential - Subject to Further Confidentiality Review

 1                    MS. CONROY:    Objection.
 2            Q.      (BY MS. SAULINO)    And then
 3     self-evaluation for applying results in
 4     practice; right?
 5            A.      Right.
 6            Q.      And again, not all of them
 7     applied.    You wrote them all down and didn't
 8     give us any indication of which ones you
 9     used; right?
10            A.      None of these apply to practice
11     because there's a confidentiality order in
12     the case.
13            Q.      Well you say here of those
14     which did apply, I found that my performance
15     was satisfactory.
16            A.      Let me just --
17                    Well, the second one applies,
18     but it's not really relevant to this process.
19                    It does apply, but not relevant
20     to what we're doing here today.
21            Q.      All right.    Well, let me ask
22     you:   Your evaluations, your self-evaluations
23     that you performed here, where are those
24     documented?

Golkow Litigation Services                             Page 224
Highly Confidential - Subject to Further Confidentiality Review

 1           A.       They're not documented.
 2           Q.       They're not documented
 3     anywhere?
 4           A.       Correct.
 5           Q.       Okay.    So there's no way for us
 6     to replicate them?
 7           A.       No.    You can go through this
 8     process.    I mean, that's what -- I have no
 9     doubt that you have taken great effort over
10     the past four weeks to attempt to replicate
11     and test every opinion I've given and every
12     basis.   So there's plenty -- I imagine that's
13     what we're going to spend most of the day
14     doing.
15                    So you can certainly critically
16     evaluate what I've done, based on your access
17     to the database and the literature, the same
18     as I have.
19           Q.       Sir, what you seem to be saying
20     is, I too can look at the database and the
21     literature that you -- the massive database
22     that you've listed and the massive set of
23     literature that you've listed and I can come
24     to the same conclusions you did.      That's what

Golkow Litigation Services                             Page 225
Highly Confidential - Subject to Further Confidentiality Review

 1     you're saying?
 2           A.       No.    You can criticize -- I
 3     don't think you want to do that.      That would
 4     probably not be in your client's best
 5     interest.
 6                    What I'm saying is you can look
 7     at the data.    You can talk to your client.
 8     You can talk to lots of experts, and you can
 9     evaluate what I've written and criticize me,
10     based on the same data sets I have.
11           Q.       So, sir --
12           A.       And I expect that you've done
13     that, and that we'll see the results.
14           Q.       You understand that you're
15     being offered as an expert in this
16     litigation; right?
17           A.       Right.
18           Q.       That you have some expertise to
19     offer to bring to bear on this methodology
20     that you've laid out and the approaches that
21     you've taken; right?
22           A.       Correct.
23           Q.       That you have something above
24     and beyond what other people have; right?

Golkow Litigation Services                             Page 226
Highly Confidential - Subject to Further Confidentiality Review

 1           A.       I have something beyond --
 2     above and beyond what a layman has.
 3           Q.       I see.    But anyone else who has
 4     a little more knowledge of looking at legal
 5     databases could do what you do?
 6           A.       I don't know what they could
 7     do.
 8           Q.       Okay.    What I'm asking you,
 9     sir, is --
10           A.       That's not what I referred to
11     before.    I referred to you folks.
12           Q.       Let me be more clear.     What I'm
13     asking you, sir, is I have asked you a number
14     of questions about how to replicate
15     statements you've made in your report as an
16     expert; right?
17           A.       Yes.
18           Q.       And your response has been
19     repeatedly that you're sure I'm doing that
20     already; right?
21                    MS. CONROY:    Objection.
22                    THE WITNESS:    No, that's not
23           exactly true.      You didn't ask that
24           question explicitly.      If you want to

Golkow Litigation Services                              Page 227
Highly Confidential - Subject to Further Confidentiality Review

 1           know how to replicate what I did, you
 2           take an opinion, okay?      Take a sample
 3           opinion.   Okay?




Golkow Litigation Services                             Page 228
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 229
Highly Confidential - Subject to Further Confidentiality Review

 1                    Nowhere in this report do you
 2     provide us the ability to replicate what you
 3     did in order to come to any particular
 4     opinion.
 5           A.       Wrong.
 6           Q.       Nowhere in this report do you
 7     provide us the ability to look at one opinion
 8     and know what you looked at, what iterative
 9     searches you made, what conclusions you came
10     to, how you challenged them, how you
11     self-appraised them, none of that; right?
12           A.       In detail, that's correct.
13           Q.       Okay.    That's all I was asking.
14           A.       All right.
15                    THE WITNESS:   Can we take a
16           break?
17                    MS. SAULINO:   Yeah, I think now
18           is a good time for a break.
19                    THE VIDEOGRAPHER:    Off the
20           record.    2:41.
21                    (Recess taken, 2:41 p.m. to
22           3:10 p.m.)
23                    THE VIDEOGRAPHER:    We are back
24           on the record at 3:11.

Golkow Litigation Services                             Page 231
Highly Confidential - Subject to Further Confidentiality Review

 1                   THE WITNESS:    Okay.   So these
 2           are the two articles that I mentioned
 3           that came up this week as new bases.
 4           Q.      (BY MS. SAULINO)     Okay.   So
 5     thank you, Doctor.    You're looking at a
 6     folder that you have marked 26, which is a
 7     red folder and we're going to mark as
 8     Exhibit 6 to your deposition.
 9                   (Whereupon, Deposition Exhibit
10           Egilman 6, Folder 26 arrow up does =
11           arrow up death, was marked for
12           identification.)
13           Q.      (BY MS. SAULINO)     All right.
14     Dr. Egilman, I'd like to turn to the grounded
15     theory approach, which you begin discussing
16     on the bottom of page 38 of your report.
17           A.      Okay.
18           Q.      Now, you say that "Grounded
19     theory is an inductive method which allows
20     analytical categories to emerge from the data
21     presented"; right?
22                   Second sentence.
23           A.      38?
24           Q.      Yeah.   Second sentence under

Golkow Litigation Services                              Page 232
Highly Confidential - Subject to Further Confidentiality Review

 1     "State of the art methods."      The portion
 2     where you start talking about the grounded
 3     theory approach.
 4           A.       Oh, yeah, right.    Go ahead.
 5           Q.       Okay.   And you then two
 6     sentences later say, "The grounded theory
 7     approach recognizes that data collection and
 8     analysis are inherently interrelated
 9     processes and calls for analysis to begin at
10     the time of first data collection"; right?
11           A.       Correct.
12           Q.       And the grounded theory
13     approach -- and I'm not reading right now,
14     but based on what I have seen in your report,
15     is it fair that the grounded theory approach
16     entails an initial formulation of hypotheses
17     and then you -- as you've said over and over
18     today, you constantly revise those during the
19     course of research; right?
20           A.       Well, you start with a -- you
21     just start with a question.      And then not
22     necessarily a hypothesis.
23           Q.       Well, then let's look at your
24     report.    You say towards the bottom of

Golkow Litigation Services                             Page 233
Highly Confidential - Subject to Further Confidentiality Review

 1     page 38, "As described by Corbin and Strauss,
 2     the hypotheses are constantly revised during
 3     the course of the research, until they hold
 4     truth of the phenomena under study as
 5     evidence in repeated interviews, observations
 6     or documents"; right?
 7           A.      Right.
 8           Q.      Do you agree with that
 9     statement?
10           A.      Well, I would say hypotheses
11     are questions.
12           Q.      Okay.    Do you see a distinction
13     between the two?
14           A.      I think you could perhaps --
15     yeah, there's a distinction because
16     hypothesis generally is a -- generally
17     used --
18                   Well, in science use a null
19     hypothesis, which implies a non-causal
20     relationship between two items.      And a
21     question is broader than that.
22           Q.      Okay.    With respect to the
23     grounded theory approach, which you discuss
24     here on pages 30 -- starting on 38 and moving

Golkow Litigation Services                             Page 234
Highly Confidential - Subject to Further Confidentiality Review

 1     on to 39, you don't list either initial
 2     hypotheses or initial questions, do you?
 3             A.       No, not exactly.
 4             Q.       And you don't list your initial
 5     hypotheses or questions to be used in the
 6     grounded theory approach anywhere in your
 7     report, do you?
 8             A.       No.   Not correct.
 9             Q.       Where do you list them?
10             A.       Well, we've gone over some of
11     them.    Some of the background questions were
12     listed.      And then I think in the EERW
13     section, I think there are hypotheses or
14     questions listed there.
15                      In the critique of the
16     Rappaport, chicken and egg constructs, I
17     think in the chronic pain analysis with
18     respect to opioid treatment.
19                      Off-label promotion.   And the
20     12-hour dosing regimens, I think certainly
21     those incorporate questions.
22             Q.       You're talking about particular
23     opinions that you remember?
24             A.       Correct.

Golkow Litigation Services                               Page 235
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      Okay.    So with respect to
 2     particular opinions, if we see questions --
 3     if we see initial questions or initial
 4     hypotheses listed there, then you intended
 5     those to be an indication of the initial
 6     questions or hypotheses that you were using
 7     with the grounded theory approach?
 8           A.      Or questions, yes.
 9           Q.      You said "or questions"?
10     Sorry?
11           A.      Or questions, yes.
12           Q.      And I said "initial hypotheses
13     or questions."    Yes.   So I think we're saying
14     the same thing.    If we see them listed with
15     respect to an opinion, hypotheses or a
16     question, you intended that to be a question
17     of what you used as your initial question or
18     hypothesis for the grounded theory approach?
19           A.      Yes.    Or the evidence-based
20     medicine question, depending on what the
21     issue was.
22           Q.      But again, even for the
23     opinions where you do list questions or
24     hypotheses, you don't tell us which approach

Golkow Litigation Services                             Page 236
Highly Confidential - Subject to Further Confidentiality Review

 1     you're using explicitly in the report.
 2           A.      It's not written explicitly,
 3     that's correct.
 4           Q.      Okay.   And for -- and
 5     otherwise, we have no way of knowing what
 6     your initial hypotheses or questions were;
 7     right?
 8                   MS. CONROY:    Objection.
 9           Q.      (BY MS. SAULINO)     For the
10     grounded theory approach?
11           A.      No.
12           Q.      No, we do not?
13           A.      No, I don't agree with your
14     statement/question.
15           Q.      Will you agree with me that
16     only a few of your opinions list initial
17     questions or hypotheses; right?
18           A.      No, not necessarily.      I gave
19     you the ones I could remember.      I'd have to
20     go through them all to see.
21           Q.      Okay.   Well, is it fair to say
22     that for those that do not list an initial
23     hypothesis or question, there's no way for us
24     to know what it was?

Golkow Litigation Services                              Page 237
Highly Confidential - Subject to Further Confidentiality Review

 1           A.       No.
 2           Q.       How would we be able to find
 3     that in your report?
 4           A.       Well, if you look at
 5     Opinion 185, Purdue trained Walgreens'
 6     pharmacists.    So that would be the question.
 7     Did Purdue train Walgreens' pharmacists?
 8     That's the question that I was answering, for
 9     example.
10                    186.   Did Purdue use friend
11     groups?    I put Purdue use friend groups.      You
12     just put a "did" in front and that's your
13     question.
14           Q.       So for each and every one of
15     your opinions, we should assume, then, that
16     the opinion turned out to be what the initial
17     question was?
18                    That's what you're saying?
19           A.       No.
20           Q.       So again I ask you, sir, how do
21     we know for any individual opinion what the
22     initial question or hypothesis was if you
23     didn't list it for us?
24           A.       I gave you two examples.     I can

Golkow Litigation Services                             Page 238
Highly Confidential - Subject to Further Confidentiality Review

 1     go through each opinion.
 2           Q.       Well, sir --
 3           A.       And give you -- and go through
 4     them if you want.      I don't think you want me
 5     to do that.
 6           Q.       The two examples that you just
 7     gave me were 185 and 186.
 8                    And for each of those examples,
 9     you read the opinion and put a did in front
10     of it.   Right?
11           A.       Correct.
12           Q.       Which means, then, that you
13     started with the question that ended up being
14     your opinion; right?
15           A.       No.    It means there was a
16     question and I gave the answer.
17           Q.       I see.    For any of your
18     opinions, was there -- is there a way to see
19     that you started with a question that is
20     different than where you ended up?
21           A.       I think so.
22           Q.       Is there a way to see it in
23     your report?
24           A.       I think so.

Golkow Litigation Services                             Page 239
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      Okay.   So we would do that by
 2     looking at your opinion, looking at the
 3     basis, and if we see a question there, we'll
 4     know what question you started with; right?
 5           A.      That would be true.
 6           Q.      Okay.   If we look at the
 7     opinion, look at your report, there is no
 8     question there, we don't have any way of
 9     knowing whether you started with something
10     different than where you ended up; right?
11           A.      No.
12           Q.      We don't have any way of
13     knowing one way or the other, do we?
14           A.      No, you do.    I gave you some
15     examples.
16           Q.      Well, sir, I -- I see your
17     examples.   Example 185 you said, your opinion
18     is Purdue trained Walgreens pharmacists.        And
19     that we should then assume that your question
20     was, did Purdue train Walgreens pharmacists;
21     correct?
22           A.      Correct.
23           Q.      So what you're telling me is
24     that for each and every one of your opinions,

Golkow Litigation Services                             Page 240
Highly Confidential - Subject to Further Confidentiality Review

 1     unless you otherwise list a question or
 2     hypothesis, we should assume, then, that the
 3     question you asked was the opinion you ended
 4     up with; right?
 5           A.       No.
 6           Q.       Well then how else will we know
 7     how to figure it out?
 8           A.       Well, it's going to be
 9     different for different opinions.       I'd have
10     to go through each and every one.
11           Q.       And you didn't provide that
12     information in your report; right?
13           A.       It's not explicit.    It's
14     implicit.   You would have to infer that when
15     I wrote "Purdue trained Walgreens'
16     pharmacists," that that was a relevant answer
17     to a question about whether Purdue was
18     involved in the training of Walgreens'
19     pharmacists.
20           Q.       You say that's implicit?
21           A.       Yes.
22           Q.       There's no indication in your
23     report that your question was did Purdue
24     train Walgreens pharmacists, is there?

Golkow Litigation Services                             Page 241
Highly Confidential - Subject to Further Confidentiality Review

 1            A.     That question is not part of
 2     that opinion.
 3            Q.     So, again, unless you list an
 4     actual question in the bases for your
 5     opinion, we have no way of knowing where you
 6     started.
 7                   MS. CONROY:    Objection.
 8                   THE WITNESS:    No.
 9            Q.     (BY MS. SAULINO)      How will we
10     know by looking at your report?
11            A.     It's obvious in the case of
12     many of the answers, if not all of them.
13            Q.     Sir, if it's obvious then why
14     did it require expertise?
15                   MS. CONROY:    Objection.
16                   THE WITNESS:    The formulation
17            of the question required expertise.
18            The understanding of what the question
19            was may also require expertise.
20            Q.     (BY MS. SAULINO)      If the
21     formulation of the question required
22     expertise, then wouldn't we need to see your
23     expertise in order to know what the question
24     was?

Golkow Litigation Services                               Page 242
Highly Confidential - Subject to Further Confidentiality Review

 1            A.     I'm not sure I understand that
 2     question.    The answer, I think, is no, beyond
 3     knowing what I've already told you about my
 4     expertise.
 5            Q.     So you can't give me any other
 6     way to figure out what question you began
 7     with for any opinion for which you don't list
 8     a question.
 9            A.     I said I think it's obvious
10     from most of the opinions what the question
11     was.
12            Q.     Okay.
13            A.     Remember that the overriding
14     question is the assignment.      So all of these
15     are subanswers to the assignment question.
16                   So the question for all of
17     these is the assignment, and then all of
18     these are answers to the assignment.
19                   Now, there are implicit
20     subquestions that require expertise, and
21     that's what all of these opinions are.
22            Q.     Okay.   You didn't say anywhere
23     in Section 3.2, starting on page 38, that
24     your overall question that you were answering

Golkow Litigation Services                             Page 243
Highly Confidential - Subject to Further Confidentiality Review

 1     was the assignment that you've now given us;
 2     right?
 3           A.      Correct.
 4           Q.      And you do say, though, on
 5     page 39 at the bottom --
 6           A.      Hang on one sec.
 7                   Go ahead.
 8           Q.      On page 39 at the bottom, you
 9     do say that after -- so you -- you list some
10     search terms that you used; right?
11           A.      In the middle?
12           Q.      Mm-hmm.
13           A.      Yes.
14           Q.      And then you say, "After the
15     emergent" set of -- I'm sorry -- emergent
16     "subset of documents was reviewed, key themes
17     and concerns were identified, including
18     documents specifically pertaining to
19     evidence-based medicine, third-party interest
20     groups, public/private partnerships, EERW
21     study design, chronic pain treatment, return
22     on investment for marketing techniques,
23     hospital licensing and accreditation, state
24     medical board licensing, off-label promotion,

Golkow Litigation Services                             Page 244
Highly Confidential - Subject to Further Confidentiality Review

 1     diversion, and 12-hour dosing regimens";
 2     right?
 3           A.      Yes.
 4           Q.      You don't list what the key
 5     themes and concerns were that you identified;
 6     right?
 7           A.      You just read them.
 8           Q.      So those are the key themes and
 9     concerns?
10           A.      Those were some, probably not
11     all of the key themes and concerns.
12           Q.      And there's no way for us to
13     see from your report what all of your key
14     themes and concerns were; right?
15           A.      No.     All of the ones -- they
16     were all in the report.      So anything in the
17     report you can assume is a key theme or
18     concern.
19           Q.      And the only way that we would
20     be able to get there from your report is just
21     by making an assumption?
22                   MS. CONROY:     Objection.
23                   THE WITNESS:     No.
24           Q.      (BY MS. SAULINO)       Well, if I

Golkow Litigation Services                               Page 245
Highly Confidential - Subject to Further Confidentiality Review

 1     wanted to identify all of the key themes and
 2     concerns that you identified when you
 3     reviewed the emergent subset of documents
 4     that came out of the search terms that you
 5     identify on page 39, I would start with the
 6     list you provide here.     And where else would
 7     I find the rest of them?
 8           A.      If there are others that are
 9     not mentioned here, they would be in the
10     opinions.
11           Q.      So -- but there is no way for
12     us to know precisely which opinions contain a
13     key theme or concern that you identified
14     after reviewing the documents that emerged
15     from your search using the key terms
16     identified on page 39.
17           A.      No.
18           Q.      There is a way for us to know?
19           A.      Yes.
20           Q.      And what is that way?
21           A.      They all came out of the
22     searches.   It's not that -- they weren't -- I
23     didn't dream them like Kaiko dreamed that,
24     you know, OxyContin was a 12-hour drug.       That

Golkow Litigation Services                             Page 246
Highly Confidential - Subject to Further Confidentiality Review

 1     all came out of the searches.
 2            Q.     Well, you'd agree with me,
 3     wouldn't you, sir, that grounded theory
 4     approach is an iterative process?
 5            A.     Yes.
 6            Q.     So you do one set of searches.
 7     You come up with key themes and concerns.
 8     You do more searches.     You continue to test;
 9     right?
10            A.     Yes.
11            Q.     Testing and repetition is
12     important to the grounded theory approach;
13     right?
14            A.     Well, it may or may not be
15     important.   There's no real -- in general,
16     yes.
17            Q.     You and I just looked on
18     page 38 at a quote you put in your report
19     from Corbin and Strauss that says, "The
20     hypotheses are constantly revised during the
21     course of research until they hold true for
22     the phenomena under a study as evidenced in
23     repeated interviews, observations or
24     documents"; right?

Golkow Litigation Services                             Page 247
Highly Confidential - Subject to Further Confidentiality Review

 1                   So repetition is important;
 2     right?
 3           A.      Correct.
 4           Q.      All right.     So what you're
 5     telling me now is that in order to figure out
 6     what key themes and concerns you started with
 7     and then tested with your repeated process,
 8     we just look at the opinions and every
 9     opinion is a key theme or concern that you
10     started with?
11           A.      No.     It doesn't say what you
12     start with.   It says -- this is an iterative
13     process, and it says -- this sentence that
14     you just didn't read says they're constantly
15     revised.
16           Q.      Right.
17           A.      So the end revision of whatever
18     the key theme or concern is is what appeared
19     in the report as an opinion.
20           Q.      And I'm asking how we figure
21     out where you started, sir.
22                   It's not in the report, is it?
23           A.      Yes, it is.     You start on
24     page 39 in the middle with all those

Golkow Litigation Services                             Page 248
Highly Confidential - Subject to Further Confidentiality Review

 1     searches.
 2           Q.       Okay.
 3           A.       And then those searches
 4     resulted in a subset of other items, not --
 5     this is not a complete list of all the other
 6     items but many of these.     And then all of
 7     these then resulted in opinions.
 8           Q.       Okay.   And what I'm looking for
 9     is where you list the subset of other items
10     that you were just talking about.       Some of
11     them are listed here, as you just
12     acknowledged, but not all of them.
13           A.       I don't think all of them, but
14     I -- you know, it's possible that all of the
15     opinions are subsets of these opinions.
16           Q.       You don't know one way or the
17     other sitting here today?
18           A.       I haven't evaluated it for that
19     question.    That's not something I did.
20           Q.       And then you say, "Additional
21     searches were conducted to explore these and
22     other more specific topic areas as they
23     arose."    Right?
24           A.       Correct.

Golkow Litigation Services                               Page 249
Highly Confidential - Subject to Further Confidentiality Review

 1             Q.    You don't give us any search
 2     terms or parameters for those additional
 3     searches that you conducted; right?
 4             A.    That's correct.
 5             Q.    Okay.   So there's no way for us
 6     to know what those were?
 7             A.    That's correct.
 8             Q.    Okay.   And then you say, "This
 9     iterative analysis formed the basis for my
10     state-on-the-art opinions in this case."
11             A.    That's correct.
12             Q.    Did you mean "state of the
13     art"?
14             A.    Yes.
15             Q.    Okay.   And you believe that
16     your opinions are state of the art; right?
17             A.    What do you mean by "state of
18     the art"?
19             Q.    I'm using your words, sir.
20             A.    My words are they're state of
21     the art -- there's various definitions of
22     state of the art.     There's a medical state of
23     the art, and then there's this -- this
24     description of state of the art which

Golkow Litigation Services                             Page 250
Highly Confidential - Subject to Further Confidentiality Review

 1     generally is historical analysis of what went
 2     on and why.   And that's what this is.
 3           Q.      Okay.   But again, you don't
 4     provide us a roadmap to your historical
 5     analysis of what went on and why; right?
 6                   MS. CONROY:    Objection.
 7                   THE WITNESS:    That's not true.
 8           I think it's incorporated in the
 9           opinions.
10           Q.      (BY MS. SAULINO)      Other than
11     assumptions that one would make by looking at
12     the opinions, you don't provide a roadmap to
13     us about how you've used your process to get
14     there; right?
15                   MS. CONROY:    Objection.
16                   THE WITNESS:    No.
17           Q.      (BY MS. SAULINO)      You do
18     provide a roadmap?
19           A.      Well, I provide in some cases a
20     specific roadmap.     In other cases, I give you
21     a general idea of where to go.




Golkow Litigation Services                              Page 251
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 252
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 253
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 254
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 255
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 256
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 257
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 258
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 259
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 260
Highly Confidential - Subject to Further Confidentiality Review




 7                   Do you have the McKesson
 8           Redweld?
 9                   MS. SAULINO:    Okay.   Can I see
10           what you're giving him right now?
11           Q.      (BY MS. SAULINO)     So,
12     Dr. Egilman, what you have just asked the
13     plaintiffs' lawyers to provide you is what
14     you called the McKesson Redweld?
15           A.      Correct.
16           Q.      And I only just briefly flipped
17     through what you called the McKesson Redweld,
18     but is the McKesson Redweld a compilation of
19     documents that mention McKesson?
20           A.      Correct.
21           Q.      So what you're saying is that
22     in order to figure out the basis for any one
23     of your opinions that reference McKesson, we
24     need to look at all of your opinions that

Golkow Litigation Services                             Page 261
Highly Confidential - Subject to Further Confidentiality Review

 1     reference McKesson?
 2           A.      Not necessarily.     But --
 3           Q.      Okay.
 4           A.      Not necessarily, no.
 5           Q.      Then how would we know, from
 6     looking at your report, sir, anything but
 7     other than the one document that you list in
 8     Exhibit B.85 which you list as the only
 9     support for your Opinion 85?
10           A.      You would ask me here.      Okay?
11     Or you could search the report for all of the
12     McKesson opinions, which are searchable by
13     McKesson.
14                   You could pull the documents,
15     as I have done, and put them all in a
16     Redweld, and then you'd have everything that
17     I wrote that might be relevant to all of my
18     McKesson opinions.
19           Q.      Okay.   So what you're saying
20     is, if I took everything in your report that
21     mentioned McKesson, each of the McKesson
22     opinions, and put them together, I would have
23     the basis for any one of your McKesson
24     opinions?

Golkow Litigation Services                               Page 262
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      No, not necessarily.
 2                   If you wanted to know if there
 3     were other opinions that related to this
 4     opinion, then you'd look at the other
 5     opinions and say, "Oh, I see.      That's related
 6     too," because there's a contract between
 7     Purdue and McKesson for marketing services,
 8     which is obviously related to this Redweld.
 9           Q.      You don't provide that roadmap
10     in your report, do you?
11           A.      No.     You'd have to actually
12     search for all of the McKesson opinions and
13     assume and find the contract between McKesson
14     and its distributors showing that they were
15     marketing for them.
16           Q.      Okay.
17                   Now, are you willing to agree,
18     sir, that if we take the compilation of each
19     of the opinions that mentions McKesson, then
20     we would have the full set of pieces of
21     evidence that you relied on for -- that you
22     possibly relied on for any one McKesson
23     opinion?
24           A.      No.

Golkow Litigation Services                             Page 263
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      So there's no way for us to
 2     know the full set of evidence that you relied
 3     on for any one McKesson opinion?
 4           A.      No.     Not true.
 5           Q.      You don't believe that's true?
 6           A.      Correct.
 7           Q.      There is a way for us to know
 8     the full set of evidence that you relied on
 9     for any one McKesson opinion?
10           A.      True.
11           Q.      In your report you say that
12     somewhere?
13           A.      No.
14                   It depends on the opinion.
15                   Maybe.     Yes and no.   Probably
16     "yes" and "no" is the answer to that
17     question.
18           Q.      When you say "It depends on the
19     opinion," what do you mean?
20           A.      I mean, some opinions may have
21     all of the documents that I could find
22     relevant to that opinion.
23                   Other opinions may -- may be
24     supported by other opinions also in the

Golkow Litigation Services                               Page 264
Highly Confidential - Subject to Further Confidentiality Review

 1     report.
 2           Q.       You don't tell us in any of
 3     your opinions that this opinion also relies
 4     on evidence related to another opinion;
 5     right?
 6                    There's no -- there's no
 7     opinion that says that?
 8           A.       There's no cross-reference
 9     opinion.    I think that's -- I think there are
10     a couple of cross-reference opinions, but in
11     general that's correct.
12           Q.       And there's no way for us to
13     know if we're looking at any one opinion,
14     that this happens to be one of the opinions
15     that lists all of the information that you
16     relied on?
17           A.       Well, that's true.    Absolutely.
18     Because all of the opinions -- all of the
19     information I relied on is all the
20     information that I reviewed, all of the
21     database.    I didn't put that in every
22     opinion.
23           Q.       You relied on the entire
24     database to come to each and every one of

Golkow Litigation Services                             Page 265
Highly Confidential - Subject to Further Confidentiality Review

 1     your opinions?
 2           A.      Sure.   I searched the entire
 3     database.   That means I relied and considered
 4     the documents in the database.      The same with
 5     the medical literature.
 6           Q.      And you did all of that in four
 7     months?
 8           A.      Sure.




Golkow Litigation Services                             Page 266
Highly Confidential - Subject to Further Confidentiality Review




 6           Q.      Okay.    So --
 7           A.      I'm not trying in each of these
 8     opinions to give you every piece of evidence
 9     that may support the opinion.      I didn't have
10     enough time to do that.
11           Q.      Well, you had enough time to
12     come to the conclusion; right?
13           A.      I did.
14           Q.      You had enough --
15           A.      With the evidence that I
16     thought I had.
17           Q.      And you had enough time to
18     figure out that you had enough evidence for
19     that conclusion; right?
20           A.      Right.
21           Q.      So surely you had looked at the
22     evidence in order to come to that conclusion;
23     right?
24           A.      Right.

Golkow Litigation Services                             Page 267
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.       But you didn't have time to
 2     then simply note the documents?
 3                    MS. CONROY:    Objection.
 4                    THE WITNESS:    I couldn't note
 5           for every opinion all the evidence
 6           that I looked at to -- that related to
 7           that particular opinion.      It would
 8           take too long and it would be too
 9           voluminous.
10           Q.       (BY MS. SAULINO)    We looked
11     earlier today at your steps of your
12     evidence-based medicine method; right?
13           A.       Correct.
14           Q.       Okay.   And on page 41, you list
15     step 2.    3.3.2.
16           A.       Hang on one second.
17                    What page?
18           Q.       Page 41.
19           A.       Okay.
20           Q.       Step 2 is "Systematic retrieval
21     of best evidence available"; right?
22           A.       Correct.
23           Q.       So you didn't do that here?
24                    MS. CONROY:    Objection.

Golkow Litigation Services                              Page 268
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 271
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 272
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 273
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 274
Highly Confidential - Subject to Further Confidentiality Review




 7           Q.       All right.   Let's look at --
 8           A.       Did you want to mark this one
 9     or no?
10           Q.       We did mark it.    I gave you the
11     marked copy.
12           A.       Oh, I'm sorry.
13                    Do you want to take -- hang on
14     one second while I give this to the court
15     reporter.
16                    MS. SAULINO:   Sure.
17           Q.       (BY MS. SAULINO)    Let's look at
18     Exhibit -- let's look at page 77 of your
19     report.
20           A.       Okay.
21           Q.       Do you see Opinion 7.100?
22           A.       I do.
23           Q.       Opinion "Healthcare
24     Distribution Management Association, HDMA,

Golkow Litigation Services                             Page 275
Highly Confidential - Subject to Further Confidentiality Review

 1     now HDA, was responsible for sale of
 2     unapproved opioids"; right?
 3           A.      Correct.
 4           Q.      And you say, "See Exhibit B.100
 5     hereto attached"; right?
 6           A.      Correct.
 7           Q.      And we -- I'm going to hand you
 8     Exhibit B.100, unless you have a different
 9     version of it.
10           A.      Which number is it?
11           Q.      100.
12           A.      I have a different version.
13           Q.      Okay.    Shall we mark that one?
14           A.      If you like.
15           Q.      Okay.    So I've handed you what
16     we've marked as Exhibit 9 to your deposition,
17     which is your version of Exhibit 100 to your
18     report.
19           A.      Right.
20                   (Whereupon, Deposition Exhibit
21           Egilman 9, Opinion - HDMA was
22           responsible for sale of unapproved
23           opioids, was marked for
24           identification.)

Golkow Litigation Services                             Page 276
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.       (BY MS. SAULINO)    And again,
 2     here, for Opinion 100, you cite a single
 3     exhibit; right?
 4           A.       Well, I cite a single exhibit,
 5     but it references several FDA documents.
 6           Q.       Your opinion does not reference
 7     several FDA documents; right?      The exhibit
 8     itself does?
 9                    MS. CONROY:    Objection.
10                    THE WITNESS:    The exhibit,
11           which is the basis of the opinion,
12           references several FDA documents.
13           Q.       (BY MS. SAULINO)    And when I
14     say, "The exhibit itself does," I mean not
15     your writing, but in fact the e-mail chain
16     dated Monday April 27, 2009.
17           A.       That's correct.
18           Q.       Okay.   So you're saying that
19     the FDA documents that are referenced in the
20     document that you have screenshotted into
21     Exhibit 100 should also be considered part of
22     the basis of your opinion?
23           A.       Yes.
24           Q.       Okay.   And that's everything

Golkow Litigation Services                              Page 277
Highly Confidential - Subject to Further Confidentiality Review

 1     that is the basis of your Opinion 100?
 2           A.       Correct.
 3           Q.       And so there were no other
 4     interviews that supported this opinion?
 5           A.       Correct.   I didn't know I could
 6     interview your personnel.
 7           Q.       No deposition testimony?
 8           A.       Correct.   I can't take
 9     depositions for sure.
10           Q.       Well, you said you read a
11     number of them, sir.
12           A.       Right.   There's no deposition
13     testimony on this issue.
14           Q.       Did you look?
15           A.       Yes.
16           Q.       And so you don't cite any
17     deposition testimony about the HDMA at all
18     here, right?
19           A.       Not on this opinion.     That's
20     right.
21           Q.       Okay.
22                    There's no other data listed
23     here; right?
24                    MS. CONROY:   Objection.

Golkow Litigation Services                              Page 278
Highly Confidential - Subject to Further Confidentiality Review

 1                   THE WITNESS:    Correct.
 2           Q.      (BY MS. SAULINO)     No documents
 3     other than those we've just talked about;
 4     right?
 5           A.      Correct.
 6           Q.      There's no way that we can see
 7     your original question or hypothesis for this
 8     opinion; right?
 9           A.      Right.   You'd have to put a
10     "did" in front of the opinion.
11           Q.      But you don't tell us here;
12     right?
13           A.      I didn't put the "did" in.
14           Q.      You didn't give us any
15     indication that we were supposed to assume a
16     "did"; right?
17           A.      Correct.
18           Q.      And there's no indication here
19     that you've revised your hypothesis or
20     ensured it held true under repeated study;
21     right?
22           A.      Except for checking the
23     underlying of FDA documents, right.
24           Q.      So by checking the underlying

Golkow Litigation Services                             Page 279
Highly Confidential - Subject to Further Confidentiality Review

 1     FDA document, we would know that you started
 2     with a different original hypothesis and
 3     revised it?
 4             A.    No.
 5             Q.    Okay.   Well, that was my
 6     question.
 7             A.    No, it wasn't.
 8             Q.    There's no way for to us know
 9     if you started with a different original
10     hypothesis and revised it; right?
11             A.    That's correct.
12             Q.    And you say checking the
13     underlying FDA documents.     What do you
14     believe that would provide us?
15             A.    Well, that was under the
16     question about whether you'd done -- checked
17     other supporting documents or contradictory
18     evidence that indicated that this was not
19     true.
20             Q.    And so you're saying you
21     checked the FDA documents that were cited in
22     this e-mail --
23             A.    Correct.
24             Q.    -- as contradictory evidence?

Golkow Litigation Services                             Page 280
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      No.     As either confirmatory or
 2     contradictory.
 3           Q.      Which one was it?
 4           A.      Confirmatory.
 5           Q.      But you didn't provide those
 6     documents here?
 7                   MS. CONROY:     Objection.
 8                   THE WITNESS:     No, I just cited
 9           them in the context of -- they were in
10           the document that was the basis of the
11           opinion.
12           Q.      (BY MS. SAULINO)     And you
13     didn't explain how those documents were
14     confirmatory of your opinion.      Right?
15           A.      No, I didn't explain that, but
16     there's a quote from the documents that's a
17     correct quote in this e-mail.
18           Q.      In the e-mail that you're
19     citing, there is a quote from one of the FDA
20     documents?   That's what you're saying?
21           A.      Correct.
22           Q.      Okay.     That's not your quote.
23     That's not something you pulled out; right?
24                   MS. CONROY:     Objection.

Golkow Litigation Services                              Page 281
Highly Confidential - Subject to Further Confidentiality Review

 1                   THE WITNESS:    That's correct.
 2           It says it's an FDA quote.
 3           Q.      (BY MS. SAULINO)      And you're
 4     aware, correct, Dr. Egilman, that the HDMA is
 5     a trade association?
 6           A.      I am.
 7           Q.      And the HDMA doesn't actually
 8     sell anything?
 9           A.      Do you mean sell any product?
10           Q.      Right.
11           A.      That's correct.
12           Q.      Okay.
13           A.      Are you done with this one?
14           Q.      I am.    Thank you.
15           A.      I've been accused of stealing
16     exhibits before, so I just wanted to make
17     sure I give them to the court reporter.
18           Q.      I'm sure she appreciates it.
19                   Let's look at page 82 of your
20     report.
21           A.      Okay.
22                   Okay.




Golkow Litigation Services                              Page 282
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 283
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 284
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 285
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      Okay.
 2           Q.      Do you see Opinion 7.21?
 3           A.      I do.
 4           Q.      And your opinion there is
 5     "Walgreens' solution to red flag stores was
 6     to find a distributor who would sell to them.
 7     All three Walgreens distributor facilities
 8     failed to implement SOM procedures"; right?
 9           A.      Correct.
10           Q.      Okay.   And then you refer to
11     Exhibit B.21; right?
12           A.      Correct.
13           Q.      Okay.   I have a copy if you
14     would like it.
15           A.      Okay.   I'll use yours.
16           Q.      Okay.   I'm handing you what's
17     been marked as Exhibit 11.
18                   (Whereupon, Deposition Exhibit
19           Egilman 11, Opinion - WAG solution to
20           red flagged stores was to find a
21           distributor who would sell to them.
22           All 3 WAG distributor facilities
23           failed to implement SOM procedures,
24           was marked for identification.)

Golkow Litigation Services                             Page 287
Highly Confidential - Subject to Further Confidentiality Review

 1             Q.    (BY MS. SAULINO)     And looking
 2     at Exhibit 11 --
 3             A.    Okay.
 4             Q.    -- it appears that you cite for
 5     this opinion one document; right?
 6             A.    Correct.
 7             Q.    And it is an e-mail that you
 8     have screenshotted onto the page; right?
 9             A.    Correct.
10             Q.    Okay.   And you provided some
11     red arrows there; right?
12             A.    Correct.
13             Q.    You don't list any other
14     documents; right?
15             A.    Not for this opinion -- not in
16     this -- not in Opinion B.21, but there are a
17     lot of other documents that relate to this
18     issue in the other opinions.
19             Q.    Okay.   You don't provide any
20     cross-referencing of those other opinions;
21     right?
22             A.    Correct.    You'd have to read
23     them.
24             Q.    You don't provide any way --

Golkow Litigation Services                              Page 288
Highly Confidential - Subject to Further Confidentiality Review

 1     any roadmap that would tell us precisely
 2     which of your other 490 opinions we should be
 3     looking at; right?
 4                   MS. CONROY:    Objection.
 5                   THE WITNESS:    No.
 6                   I think it's pretty clear when
 7           you look at the documents that they
 8           relate to the -- this situation
 9           between Walgreens, Jupiter, Cardinal,
10           and ABC.   You know, there's a whole
11           narrative there.
12           Q.      (BY MS. SAULINO)      You don't
13     write anywhere in this report or its attached
14     exhibits what you believe is obvious about
15     the situation you just described; right?
16           A.      No.
17           Q.      You don't provide any kind of
18     roadmap to your initial hypotheses; right?
19                   MS. CONROY:    Objection.
20                   THE WITNESS:    That's true.
21           Q.      (BY MS. SAULINO)      You don't
22     provide the question that you were looking to
23     answer; right?
24           A.      That comes under the assignment

Golkow Litigation Services                             Page 289
Highly Confidential - Subject to Further Confidentiality Review

 1     question generally, so that's -- that's where
 2     that question is.
 3           Q.      Well, you didn't provide the
 4     assignment question in your report either,
 5     did you?
 6           A.      That's correct.
 7           Q.      Okay.
 8                   You don't show us any
 9     re-evaluation from other data or documents in
10     this opinion; right?
11           A.      No.     There are other documents
12     that relate to this situation.
13           Q.      But you don't list them here;
14     right?
15           A.      They're not listed in B.21, but
16     they are otherwise in the report, including
17     reference to Jupiter Walgreens.
18                   I cite the Walgreens
19     $80 million payment for violating DEA rules
20     on selling and a variety of other documents.
21           Q.      You don't cite that here?      In
22     Exhibit B.21?
23           A.      I do not cite those other
24     opinions that relate to this opinion in this

Golkow Litigation Services                               Page 290
Highly Confidential - Subject to Further Confidentiality Review

 1     agreement.   That is correct.
 2           Q.      Nowhere do you tell us that
 3     those other opinions relate to this opinion,
 4     explicitly in your report.     Right?
 5           A.      That's correct.
 6           Q.      You don't cite any deposition
 7     testimony here; right?
 8           A.      Correct.
 9           Q.      Okay.   And this single document
10     that we're looking at right here, that you
11     provide here, as support for your opinion,
12     doesn't even mention anywhere in it SOM
13     procedures; right?
14           A.      By name, correct.
15                   MS. SAULINO:    Okay.   We can go
16           off the record.
17                   THE VIDEOGRAPHER:     Off the
18           record.   4:13.
19                   (Recess taken, 4:12 p.m. to
20           4:25 p.m.)
21                   THE VIDEOGRAPHER:     We are back
22           on the record at 4:26.
23           Q.      (BY MS. SAULINO)     Okay.
24     Dr. Egilman, a number of your opinions in

Golkow Litigation Services                             Page 291
Highly Confidential - Subject to Further Confidentiality Review

 1     your report pertain to what you call "the
 2     venture."   Correct?
 3           A.       Yes.
 4           Q.       And on page 51 of your report,
 5     you define the venture at 4.4; right?
 6           A.       Correct.
 7           Q.       And you say, "As referred to
 8     herein, 'the venture' refers to all
 9     defendants in the opiate litigation,
10     including their associated individuals and/or
11     organizations acting in a concerted fashion
12     separately or together to effect a particular
13     objective"; right?
14           A.       Correct.
15           Q.       That's a definition that you
16     came up with; right?
17           A.       I'm sure I discussed it with
18     the lawyers.
19           Q.       Okay.   Do you remember when
20     that was?
21           A.       Over the last two or three
22     months.
23           Q.       And was that a definition that
24     you came up with or that they gave you?

Golkow Litigation Services                             Page 292
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      It was a discussed definition
 2     between the two of us.     I don't know -- I
 3     can't tell you which words came from whom.
 4           Q.      Okay.   So this definition is
 5     not something that was the result of your
 6     iterative process of research?
 7           A.      Well, that's not necessarily
 8     true, no.
 9           Q.      Well, you just said that it
10     came from a discussion with the plaintiffs'
11     lawyers; right?
12           A.      Yeah, but it also -- my part of
13     that came from reading the documents and
14     trying to figure out what had gone on.
15           Q.      Are discussions with
16     plaintiffs' lawyers typically a part of your
17     expert process?
18           A.      Certainly they are.     Depends on
19     what the issues are.    For example, I was
20     asking for depositions --
21           Q.      Okay.
22           A.      -- to be taken.     I was asking
23     for further discovery to be taken.
24           Q.      You've answered my question,

Golkow Litigation Services                              Page 293
Highly Confidential - Subject to Further Confidentiality Review

 1     sir.    You said, "Certainly they are."
 2             A.     Yeah, but I have to -- it's not
 3     everything.    It's limited to certain areas.
 4             Q.     Okay.
 5             A.     So it's just "Certainly they
 6     are" is a misleading little snippet.        Which I
 7     prefer not to leave on the record alone.
 8             Q.     Well, sir, I asked you:      "Are
 9     discussions with plaintiffs' lawyers
10     typically a part of your expert process?"
11                    And your answer was, "Certainly
12     they are.    Depends on what the issues are,"
13     and then you started giving examples.
14                    I don't think we need any
15     further examples.      I understand your answer.
16     Okay?
17             A.     No.    But go right ahead.
18             Q.     My next question for you,
19     though, is --
20             A.     Just let my put on the record
21     my answer is incomplete.      Now go ahead.
22             Q.     My question for you, sir, is
23     your definition for "the venture," do you
24     document anywhere here the iterative process

Golkow Litigation Services                                Page 294
Highly Confidential - Subject to Further Confidentiality Review

 1     that you went through to come up with this
 2     definition?
 3           A.      No.     And there's -- there's, I
 4     think there are at least three different
 5     times when I discussed the venture in the
 6     report, and it's expanded on in at least one
 7     of those times.
 8           Q.      Okay.     So looking at the
 9     definitions that you provide on page 51, we
10     can't rely on that definition?
11                   MS. CONROY:     Objection.
12                   THE WITNESS:     No, you can rely
13           on that definition.      There's an
14           expanded version of this definition --
15           well, first of all, let me see
16           Exhibit 473.      Maybe we're talking
17           about the same thing.
18           Q.      (BY MS. SAULINO)     We will get
19     to Exhibit 473.     I'm just looking at the
20     definition that you put here in your report
21     here, sir, under the section called
22     "Definitions."
23           A.      Okay.     Well, hold on one
24     second.

Golkow Litigation Services                              Page 295
Highly Confidential - Subject to Further Confidentiality Review

 1            Q.     I have a copy if you need it.
 2            A.     Sure.
 3            Q.     I've handed you Exhibit 12 to
 4     your deposition, Dr. Egilman.
 5                   (Whereupon, Deposition Exhibit
 6            Egilman 12, Definition - "Venture"
 7            refers to all defendants (including
 8            their associated individuals and/or
 9            organizations) and covers all aspects
10            of marketing, distribution, and supply
11            they engaged in, was marked for
12            identification.)
13                   THE WITNESS:    Right.    So this
14            is exactly what I was referring to.
15            This is -- the opinion's not limited
16            to the definition in 4.4, but there's
17            an expanded basis for the opinion
18            which elaborates more -- elaborates on
19            what that means.
20            Q.     (BY MS. SAULINO)     I see that,
21     sir.
22                   This does not provide us any
23     information about how you came to the
24     opinion; correct?

Golkow Litigation Services                               Page 296
Highly Confidential - Subject to Further Confidentiality Review

 1             A.    You mean came to the
 2     definition?   Or the opinion?
 3                   It's not an opinion; it's a
 4     definition.
 5             Q.    Okay.   Actually, sir, it is
 6     both.    If you look at page 133 of your report
 7     at 7.473?
 8             A.    What page?
 9                   What page?
10             Q.    133.
11             A.    Okay.   Where?
12             Q.    I'm looking at 7.473, which
13     also refers to Exhibit B.473, which is the
14     exhibit that we're looking at right now which
15     is Exhibit 12 to your deposition.
16             A.    This is a different issue.
17             Q.    Okay.
18             A.    This is -- this is called
19     "Opinion definitions."     It's really a
20     definition.   I mean, so you could call that
21     an error or a typo.
22                   This should be "Definition."
23             Q.    Well, it's listed in your
24     Opinions section as 473, right?

Golkow Litigation Services                             Page 297
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      Yeah, it's listed as 473 as an
 2     opinion, but if you'll look at the actual
 3     opinion, it's listed as a definition.
 4           Q.      Okay.   So this is not an
 5     opinion?
 6           A.      It's a definition.      If you want
 7     to call it an opinion, I'm not offended.
 8           Q.      Sir, I'm looking at what you
 9     put in your report, which says that it was an
10     opinion, and it's in the opinion section, and
11     it cites the very same document that is cited
12     in the "Definitions" section.
13           A.      Well, the same document is --
14     has two different headings to it.       In the
15     summary of opinions, it's listed as an
16     opinion.   But if you look at 473, the word
17     "opinion" doesn't appear.     Okay?   Whereas
18     most of my opinions actually have the word
19     "opinion."   Here, it calls it -- it says
20     "Definition."
21                   So I would say that what you
22     see on 133, the word "opinion" -- I mean, it
23     doesn't really matter, to tell you the truth.
24     You can call it an opinion.      You can call it

Golkow Litigation Services                              Page 298
Highly Confidential - Subject to Further Confidentiality Review

 1     a definition.    Because the definition is
 2     probably an opinion.     But it's definitely --
 3     I meant it to frame what I was referring to
 4     when I used the word "venture."
 5           Q.      Okay.   Well, as you noted,
 6     these two definitions on page 133 and on
 7     page 51 actually say different things; right?
 8           A.      Not really.    I mean, because
 9     one says "Opinion-Definition" and the other
10     says "Definition" without "Opinion."
11           Q.      I'm referring to what happens
12     after the word "Definition."
13           A.      Yeah, there's a modifying
14     sentence in 473 that doesn't appear in --
15     that appears in 473 that was not typed into
16     the same opinion when it was typed that
17     appears on page 133.
18           Q.      Did you do that typing
19     yourself, sir?
20           A.      I don't think I did that
21     typing.
22           Q.      Who did?
23           A.      I don't know.    Probably one of
24     my staff did the typing.

Golkow Litigation Services                             Page 299
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      Okay.   And so you're saying now
 2     that you did not intend 7.473 to be an
 3     opinion in your report?
 4           A.      No, I intended 473 to be what
 5     473 says.
 6           Q.      Which is a definition?
 7           A.      Which is a definition.
 8                   I also intended 473, the
 9     summary of 473 to be identical to the actual
10     opinion -- the actual definition 473, so
11     what's in this summary of opinions is missing
12     the last sentence.
13           Q.      Okay.
14                   And then under -- and then you
15     provide a basis; right?     For the definition?
16           A.      Correct.
17           Q.      Okay.   And the basis for the
18     definition is -- you provide two sentences,
19     and then the second sentence has an A, B, and
20     C; right?
21           A.      Correct.
22           Q.      Okay.   You don't cite any
23     documents; right?
24           A.      Not in this definition,

Golkow Litigation Services                             Page 300
Highly Confidential - Subject to Further Confidentiality Review

 1     correct.
 2           Q.      Well, not in -- not on page 51
 3     in the "Definitions" sections; right?
 4           A.      Correct.
 5           Q.      Well, except for Exhibit B.473.
 6           A.      Correct.
 7           Q.      And not on page 132 under
 8     opinion -- I'm sorry, and not on page 133,
 9     under Opinion 7.473; right?
10           A.      Correct.
11           Q.      Except for Exhibit B.473;
12     right?
13           A.      Correct.
14           Q.      And then if we look at
15     Exhibit B.473, there are no documents cited
16     here either; right?
17           A.      Correct.
18           Q.      Okay.    You also don't cite to
19     any deposition testimony; right?
20           A.      Correct.
21           Q.      You also don't cite to any
22     literature; right?
23           A.      Not here.
24           Q.      Right.    You don't cite to any

Golkow Litigation Services                             Page 301
Highly Confidential - Subject to Further Confidentiality Review

 1     literature here, right?
 2            A.     Not in this opinion, not in
 3     473.   There's other literature cited to that
 4     describes the same activity by Saper.
 5     Saper's speech.
 6            Q.     Okay.
 7            A.     He didn't call it a venture.
 8     He called it a narco pharma.
 9            Q.     Okay.   And you don't link that
10     citation to this definition; right?
11            A.     I didn't use "narco pharma."
12            Q.     So you don't link that citation
13     to this definition in your report; right?
14            A.     Correct.    But he describes the
15     same activities in his 2008-2009 talk, where
16     he calls what I call the venture, narco
17     pharma.
18            Q.     So you don't provide anywhere
19     in either of the places where you cite the
20     definition nor in Exhibit B.473, anywhere to
21     look to see how you came to the conclusion
22     that this was the definition for venture;
23     right?
24            A.     No, it's my definition for

Golkow Litigation Services                             Page 302
Highly Confidential - Subject to Further Confidentiality Review

 1     venture.
 2             Q.     Well, it's yours and the
 3     plaintiffs' lawyers; right?
 4             A.     Yeah, they agreed with this
 5     definition of venture.
 6             Q.     And if they had disagreed, you
 7     would have changed it?
 8             A.     No.    You don't know me very
 9     well.
10             Q.     Well, you told me just a couple
11     of minutes ago that this was a definition
12     that was created in combination with them;
13     right?
14             A.     In conversation with them, but
15     if they disagreed with something that I
16     thought should be here, I wouldn't change it.
17                    MS. SAULINO:    Whoever is on the
18             phone, can you mute, please?
19             Q.     (BY MS. SAULINO)    Well, now,
20     let's look at --
21             A.     Are you done with this one?
22             Q.     For now, but don't give it
23     away.    Keep it nearby.
24                    MS. SAULINO:    And, Debbie,

Golkow Litigation Services                             Page 303
Highly Confidential - Subject to Further Confidentiality Review

 1     we're out of stickers.
 2             Q.       (BY MS. SAULINO)   If you could
 3     look at page 135 of your report.
 4             A.       Sure.
 5             Q.       The very last opinion on that
 6     page.
 7             A.       Yeah.
 8             Q.       Are you there?
 9             A.       I just want to -- these --
10     these things are all being named Egilman?
11     All of these exhibits?
12                      MS. SAULINO:   Oh, I hadn't
13             noticed that.
14                      THE WITNESS:   Yeah, I did
15             notice that.     Is that how you want it
16             to be?
17                      MS. SAULINO:   We probably
18             should correct it to just Egilman.
19                      THE WITNESS:   That would be my
20             thought, but I'm not thinking here.
21                      MS. SAULINO:   Okay.   Well,
22             thank you for that.
23                      (Discussion off the record.)
24                      MS. SAULINO:   Thank you.    We'll

Golkow Litigation Services                              Page 304
Highly Confidential - Subject to Further Confidentiality Review

 1           discuss it with the court reporter at
 2           the next break and we'll work it out.
 3           Thank you.
 4                    THE WITNESS:    No problem.
 5           Sorry to interrupt.
 6           Q.       (BY MS. SAULINO)    So last
 7     opinion on page 135.      7.488.
 8                    "Opinion, these are the members
 9     of the venture."      Do you see that?
10           A.       Correct.
11           Q.       Okay.    I have a copy of
12     Exhibit B.488.    If you'd like it.
13           A.       Right.    You've got to include
14     489, because that also includes additional
15     members of the venture.
16           Q.       Well, you don't cross-reference
17     those two --
18           A.       No, they're just sequential.
19           Q.       Okay.    But you told me earlier
20     that they weren't necessarily sequential when
21     they went together; right?
22           A.       They aren't.    In this case
23     they're sequential.
24           Q.       And so there was no way for us

Golkow Litigation Services                              Page 305
Highly Confidential - Subject to Further Confidentiality Review

 1     to know that those two were supposed to be
 2     read together except that they were
 3     sequential?
 4           A.      No.
 5           Q.      You don't say anywhere in your
 6     report that those two opinions are supposed
 7     to be read together; right?
 8           A.      Explicitly in those words?      No.
 9           Q.      Okay.
10                   Well, let's look at 4.88 first.
11                   Do you want it or do you have
12     your own copy?
13           A.      I don't think it matters.      I'll
14     have this one.
15           Q.      Okay.
16                   MS. SAULINO:    It's marked as
17           Exhibit 14.
18                   (Whereupon, Deposition Exhibit
19           Egilman 14, Opinion - these are the
20           members on the "venture" with two
21           Redweld folders", was marked for
22           identification.)
23                   MS. SAULINO:    I think we
24           realized that we were missing a 13.

Golkow Litigation Services                             Page 306
Highly Confidential - Subject to Further Confidentiality Review

 1                    THE WITNESS:   13 is always good
 2           to be left out.
 3           Q.       (BY MS. SAULINO)    If you look
 4     at Exhibit 4.88 under "Basis," you provide a
 5     spreadsheet with colors; right?
 6           A.       Correct.
 7           Q.       And it is four pages long and
 8     then you provide some citations on page 5;
 9     right?
10           A.       Right.
11           Q.       Okay.    So these are the members
12     of the venture; is that right?
13           A.       Across the top.
14           Q.       Across the top of what?
15           A.       Across the top.    Name, type.
16     The companies across the top are the members
17     of the venture.    And they were also in red.
18           Q.       And where do you explain that
19     in your report or in this exhibit?
20           A.       I don't.
21           Q.       So there was --
22           A.       Except elsewhere where I name
23     the defendants in the case as the members of
24     the venture.

Golkow Litigation Services                              Page 307
Highly Confidential - Subject to Further Confidentiality Review

 1                   So it's -- they're here, by the
 2     same name that they're in the case.
 3            Q.     Do you believe that these are
 4     the only defendants in the case?
 5            A.     No.     They're also in 489.
 6            Q.     Okay.     So when you say, in
 7     Opinion 4.88, "These are the members of the
 8     venture," you don't actually mean that?
 9            A.     No, I mean it.     You've got
10     names across the top, and then you've got in
11     red.   And what I said explicitly elsewhere
12     is -- and we've read that already -- that the
13     defendants in the case -- we read that
14     several times during this deposition -- are
15     members of the venture.
16            Q.     Well, I understand that you say
17     different things in different places about
18     who makes up the venture, Dr. Egilman, which
19     is why I'm asking you these questions,
20     because it's unclear to me from your report
21     who makes up the venture.
22            A.     Okay.     Do you want to ask that
23     question?
24            Q.     From looking at Document 7.488,

Golkow Litigation Services                             Page 308
Highly Confidential - Subject to Further Confidentiality Review

 1     when you say, "These are the members of the
 2     venture," you're now telling me that this is
 3     not -- that that opinion is incomplete?
 4           A.      Well, I said you had to
 5     conclude -- you had to include 4.89, for one
 6     thing.
 7           Q.      All right.
 8           A.      And I've already said elsewhere
 9     that the members of the venture were the
10     manufacturers and distributors in the case.
11           Q.      But you don't say that in
12     Opinion 7.488; right?
13           A.      I don't say that in
14     Opinion 4.88 explicitly, that's right.
15           Q.      But you don't say it
16     explicitly, nor do you say it implicitly,
17     sir; right?   You say "These are the members
18     of the venture," not "These are some of the
19     members of the venture"; right?
20           A.      That's correct.
21           Q.      Okay.
22           A.      That one should have been
23     clear.
24                   This had a different purpose

Golkow Litigation Services                             Page 309
Highly Confidential - Subject to Further Confidentiality Review

 1     originally, this document.
 2           Q.      All right.    Dr. Egilman, I'm
 3     trying to get you Exhibit 489.      We seem not
 4     to have it in our little box here.
 5           A.      Do you want me to see if I have
 6     it in my box?
 7           Q.      Oh, it is in the binder that is
 8     Exhibit 1.   And there may be other copies
 9     your counsel have.    But I won't be able to
10     provide Ms. Conroy a copy from me.
11                   MS. SAULINO:    Okay.   Let's go
12           off the record for about a minute.
13                   THE VIDEOGRAPHER:     Off the
14           record.   4:46.
15                   (Recess taken, 4:45 p.m. to
16           4:47 p.m.)
17                   THE VIDEOGRAPHER:     Back on the
18           record at 4:48.
19           Q.      (BY MS. SAULINO)     Okay.
20     Dr. Egilman, I'm going to give you an exhibit
21     sticker, or I can put it on if you'd like.
22                   So we're marking as Exhibit 15,
23     Exhibit 4.89 to your report?
24                   (Whereupon, Deposition Exhibit

Golkow Litigation Services                              Page 310
Highly Confidential - Subject to Further Confidentiality Review

 1           Egilman 15, Opinion B.489 Redweld
 2           folder, was marked for
 3           identification.)
 4           Q.      (BY MS. SAULINO)     Which is --
 5           A.      4.89 is actually this and that.
 6           Q.      I'm sorry, when you say "this
 7     and that," I have one page that is 4.89.
 8     That was what was produced to us.       You have
 9     something else?
10           A.      Yeah.   I think you were
11     supplied all these underlying documents.
12                   MS. CONROY:    I don't think the
13           notebooks have all of the underlying
14           documents.
15                   THE WITNESS:    You don't have
16           the underlying documents.      You weren't
17           given all of this.
18           Q.      (BY MS. SAULINO)     Dr. Egilman,
19     I'm just looking at the one page that we've
20     marked as Exhibit 15.     I want to work through
21     this, so let me figure this out.
22                   So Exhibit 15 in front of you
23     is one page; right?
24           A.      Yeah, that's correct.

Golkow Litigation Services                              Page 311
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      So -- and you'd agree with me
 2     that there are no documents cited here;
 3     right?
 4           A.      That's correct.     They were
 5     provided separately as attached to
 6     Exhibit 15.
 7           Q.      But that's not indicated
 8     anywhere here on --
 9           A.      They were provided with the
10     opinion, digitally.
11                   MS. CONROY:    They're attached
12           electronically to the document.
13           Q.      (BY MS. SAULINO)     So it's your
14     testimony that there were supposed to be
15     documents that went along with opinion 4.89,
16     Exhibit B.489?
17           A.      Yeah.   All of these.
18           Q.      But that they're not cited on
19     the page that is the basis for your opinion?
20           A.      Well, that's the index,
21     basically, to these documents.
22           Q.      I see what you're saying, sir,
23     but I'm trying to figure out what you relied
24     on here.   Because we didn't have those

Golkow Litigation Services                             Page 312
Highly Confidential - Subject to Further Confidentiality Review

 1     documents as being associated with your
 2     opinion.
 3                   MS. CONROY:    Objection.
 4                   THE WITNESS:    Well, I don't
 5           know that that's the case or not.
 6           Q.      (BY MS. SAULINO)     Okay.
 7           A.      I'm telling you that the way
 8     the report was delivered by me, it included
 9     the documents in my hands.
10           Q.      All right.    Can I see those
11     documents?
12           A.      Sure.
13           Q.      Can I have the little Redweld
14     so I don't --
15           A.      Sure.
16           Q.      All right.    So let's make
17     Exhibit 15 to your deposition what you are
18     calling Exhibit 4.89, which is the one
19     page -- I think it's in that blue folder.
20           A.      Right.
21           Q.      Okay.    Which is the one page
22     that you're calling an index, plus the
23     Redweld that you're saying is the backup?
24                   We'll make that all Exhibit 15

Golkow Litigation Services                             Page 313
Highly Confidential - Subject to Further Confidentiality Review

 1     to your deposition.
 2           A.      Sure.
 3           Q.      Okay.
 4           A.      Do you want to put the sticker
 5     on the folder?
 6           Q.      Yeah.   That's what I'm going to
 7     do.
 8                   Okay.   And your Opinion 4.89 is
 9     "Members of the venture entered agreements
10     with the DEA and DOJ for violating the law";
11     right?
12           A.      Correct.
13           Q.      And you say that -- you say now
14     that this opinion was supposed to be read in
15     combination with Opinion 4.88 as comprising
16     all of the members of the venture?
17           A.      Yes.
18           Q.      Okay.   But, again, the Redweld
19     that you just handed me still doesn't tell us
20     that, does it?
21                   MS. CONROY:    Objection.
22                   THE WITNESS:    This says
23           "Members of the venture entered
24           agreements with the DEA and DOJ for

Golkow Litigation Services                             Page 314
Highly Confidential - Subject to Further Confidentiality Review

 1           violating the law," so I think it does
 2           say that.
 3           Q.      (BY MS. SAULINO)     Well, I agree
 4     that you read what the opinion says, but it
 5     doesn't say that it should be read together
 6     with 4.88 to comprise the members of the
 7     venture; right?
 8           A.      That's correct.
 9           Q.      Okay.
10                   Now, do you still have B.473
11     that I asked you to hang on to?
12                   I believe it's Exhibit 12.
13           A.      Yes, I do.
14           Q.      Okay.
15                   Exhibit 12 to your deposition?
16           A.      Yes.
17           Q.      So I'm still trying to figure
18     out what the basis is for your determining
19     who made up the venture other than the words
20     that you use here on Exhibit 12.
21                   You don't cite any documents in
22     Exhibit 12, as we've already agreed; right?
23           A.      That's correct.
24           Q.      Okay.   We've already agreed you

Golkow Litigation Services                             Page 315
Highly Confidential - Subject to Further Confidentiality Review

 1     don't cite any kind of evidence; right?
 2           A.       For the definition.    Correct.
 3           Q.       Okay.
 4                    And so there's no way for us to
 5     reconstruct from your written opinion or the
 6     exhibits to your written opinion how you came
 7     to determine who the members of the venture
 8     were; right?
 9           A.       No.
10           Q.       There is a way for us to
11     reconstruct that?
12           A.       Yes.
13           Q.       From your written materials?
14           A.       Yes.
15           Q.       And what is that method?
16           A.       Well, first I named them
17     "Members of the venture."     And then if you
18     want to know how they got to be members of
19     the venture, you look at the definition.
20     They relied on each other's lies about
21     addiction and treating mild pain to push the
22     drugs.   They worked together to influence
23     public perceptions of the class of narcotic
24     drugs with respect to drug toxicity, quote

Golkow Litigation Services                              Page 316
Highly Confidential - Subject to Further Confidentiality Review

 1     untreated pain, closed quote, and they
 2     encouraged the use of narcotics instead of
 3     non-medication treatments or less addictive
 4     drugs.
 5                   So that -- that's the main
 6     activities.
 7                   Now, you know, elsewhere, I --
 8           Q.      So I think --
 9           A.      I think elsewhere --
10           Q.      I think we're good there, sir.
11                   So you started with saying,
12     "First, I named the members of the venture."
13     And as we've just seen, you named them
14     differently in different places; right?
15           A.      I'm just saying my answer is
16     incomplete.   Now go ahead.
17           Q.      You named them differently in
18     different places; right?
19           A.      That's correct.
20           Q.      And here, the basis that you
21     just read to us doesn't have any citation of
22     any kind of support; right?
23           A.      The basis for the definition
24     doesn't have any cites.

Golkow Litigation Services                             Page 317
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.       So there are no --
 2           A.       But the -- but there are lots
 3     of citations, examples, et cetera, for how
 4     various members of the venture met the
 5     definition I laid out here.
 6           Q.       Well, I realize that you are
 7     testifying to that, sir, but there's no way
 8     for us to see how you came to that conclusion
 9     by looking at the definition of the venture
10     presented in B.473; right?
11           A.       Wrong.
12           Q.       And why do you say that's
13     wrong?
14           A.       Well, because we could start
15     with B7.    If you look at B7 --
16           Q.       Sir, my question was about
17     B.473.
18           A.       You asked, "Why do you say
19     that's wrong?"    Okay?   That's a wide
20     question.    That is not a yes-or-no question,
21     as far as I can determine it.
22           Q.       Respectfully --
23           A.       I cannot answer that question
24     "yes" or "no."

Golkow Litigation Services                             Page 318
Highly Confidential - Subject to Further Confidentiality Review

 1            Q.     Respectfully, sir --
 2            A.     If I cannot answer the
 3     question, then no problem.     So I have no
 4     answer that's not -- because it's not a
 5     yes-or-no question.     I can't answer the
 6     question.   Go ahead.
 7            Q.     Respectfully, sir, my question
 8     was:   "There's no way for us to see how you
 9     came to that conclusion by looking at the
10     definition of venture presented in B.473;
11     right?"
12                   And your answer to that was
13     "Wrong."
14                   We were looking at B.473 --
15            A.     Well, now you have like four
16     questions above.
17            Q.     Looking at --
18            A.     Go ahead.
19            Q.     Looking at --
20            A.     Start again.
21            Q.     Looking at B.473 --
22            A.     Right.
23            Q.     -- there's no way for us to
24     know how you came to the conclusions listed

Golkow Litigation Services                             Page 319
Highly Confidential - Subject to Further Confidentiality Review

 1     in B.473 by looking at the definition of the
 2     venture presented in B.473; right?
 3                    MS. CONROY:    Objection.
 4                    THE WITNESS:    There's no
 5             conclusions in B.473, so I don't
 6             understand the question.
 7             Q.     (BY MS. SAULINO)    Okay.    And
 8     what you said just prior to that is "There
 9     are lots of citations, examples, et cetera
10     for how various members of the venture met
11     the definition I laid out here."
12                    But we don't see those
13     citations, examples, et cetera, listed in
14     your definitions for venture where they
15     appear in your report; right?
16             A.     You don't see those examples in
17     4.73?    Correct.
18             Q.     Or 4.88?
19             A.     Or --
20                    Well, no, 4.88's got examples.
21     Okay?
22                    4.88's got examples.     It has a
23     Redweld folder full of legal violations where
24     the members of the venture paid fines for

Golkow Litigation Services                               Page 320
Highly Confidential - Subject to Further Confidentiality Review

 1     violating the law.
 2            Q.      Respectfully, sir, that was
 3     4.89, but --
 4            A.      Oh, I'm sorry.
 5            Q.      -- I take your point.
 6            A.      4.89.   Sorry.
 7            Q.      Sitting here today, can you
 8     name each member of the venture?
 9            A.      Not without looking at the
10     notes, without making a mistake, no.
11                    Maybe I can.     Let me see.   I
12     had two card stocks.
13            Q.      What are you looking at right
14     now?
15            A.      Looking at the members of the
16     venture.
17            Q.      I'm just asking you whether,
18     without looking at your notes and other lists
19     that you have there, whether you can name the
20     members of the venture.     It's a yes-or-no
21     question.
22            A.      Do you mean as a closed -- as a
23     closed-book test?
24                    Maybe I can, maybe I can't.        I

Golkow Litigation Services                               Page 321
Highly Confidential - Subject to Further Confidentiality Review

 1     don't know.    But I'm not going to guess.
 2           Q.       All right.   So looking back at
 3     B.473, which is Exhibit 12, number 1, you
 4     say, "They relied on each other's lies about
 5     addiction and treating mild pain to push the
 6     drugs."
 7           A.       Correct.
 8           Q.       That's a conclusion; right?
 9           A.       No, that's not a conclusion.
10     That's how you qualify for the membership.
11           Q.       And you don't provide any way
12     for us to know how you came to that
13     conclusion that that is how you qualify for
14     membership; right?
15           A.       I do not explain why that is
16     part of the definition for venture, that's
17     correct.    But I do provide examples or
18     evidence that the venture lied about
19     addiction and treating mild pain to push the
20     drugs.    That's what the whole report is
21     about, more or less.
22           Q.       You don't lay out here any way
23     for the defendants to pick up your report,
24     take your definition, reconstruct the work

Golkow Litigation Services                             Page 322
Highly Confidential - Subject to Further Confidentiality Review

 1     that got you to your conclusion; right?
 2           A.       Wrong.
 3           Q.       You don't explicitly in writing
 4     provide any way to do that, do you?
 5           A.       No, that's not exactly true
 6     either.    I gave you the methodology.     If you
 7     look at the grounded method, there's the
 8     methodology there, there's the beginning of
 9     search terms.    You could then do the same
10     iterative process I did.
11           Q.       Absolutely, sir.    You and I
12     have talked at length today about the
13     processes that you used and how you didn't
14     document many steps of those processes;
15     right?
16           A.       Right.
17           Q.       Okay.
18                    So there's no way for us to
19     pick up your report and recreate what brought
20     you to this conclusion.
21           A.       Well, it's an iterative
22     process.    It's never going to be the same.
23                    We do it two or three times,
24     and there will be certainly minor differences

Golkow Litigation Services                             Page 323
Highly Confidential - Subject to Further Confidentiality Review

 1     in what search terms you come up with and
 2     what you pursue.
 3                   So you know, there's -- there's
 4     no way to have a -- you can reproduce the
 5     method.    You can reproduce the search terms,
 6     and you can then look at the documents and
 7     then do other iterative searches.
 8           Q.      By my count, more than a third
 9     of your 489 or 490 opinions pertain to the
10     venture.   Do you have any reason to disagree
11     with that?
12           A.      No reason to agree or disagree.
13           Q.      Is it your view that each and
14     every one of the opinions that is cited for
15     the venture applies to each and every
16     defendant in the opiate MDL?
17           A.      I'm not sure.
18                   In the aggregate, yes.      I don't
19     know about each --
20                   Well, here's a situation.
21     Depends how you define "applied to."
22                   I can give you a definition
23     where I think the answer would be yes, and if
24     that's the definition you accept, the answer

Golkow Litigation Services                             Page 324
Highly Confidential - Subject to Further Confidentiality Review

 1     is yes.
 2           Q.       Why don't we start with my
 3     first question.    Is it your view that each
 4     and every one of the opinions that is cited
 5     for the venture applies to each and every
 6     defendant in the opiate MDL?
 7           A.       Based on my understanding of
 8     membership in the venture, participation in
 9     the venture, yes.
10           Q.       So if we look at any one
11     opinion about the venture, we should be able
12     to find support for every defendant in the
13     opiate MDL for that opinion?
14           A.       Oh, no.   Not necessarily.
15     That's not how it works.
16           Q.       Well, so how is there any way
17     for us to understand how you applied that
18     opinion to every member of the venture?
19           A.       Works like a bank robbery.     One
20     person -- or a series -- a bank robbery
21     network.
22                    So you have lots of different
23     people.    You have the guy outside watching.
24     You've got the guy inside with the gun.

Golkow Litigation Services                             Page 325
Highly Confidential - Subject to Further Confidentiality Review

 1     You've got the teller who may be complicit.
 2     You've got the guys in the car, the getaway
 3     car, and you've got some people looking out
 4     for the cops.    Okay?
 5                    So they're all 100 percent
 6     responsible for robbing that bank.       And in
 7     this case, that means destroying these
 8     communities, costing them misery and some
 9     money.
10                    And then it goes forward and
11     back.    So in other words, that bank -- that
12     group of bank robbers, okay?      One of those
13     guys was robbing banks since 1984, okay?
14                    But the other bank robbers
15     joined 1996, 1997.    Once they agree to the
16     same purpose of continuing to rob banks,
17     they're also responsible for the bank
18     robberies that go back to 1994.      And the same
19     thing going forward.
20                    So by that definition of
21     concerted action, they're all participants.
22     They all don't have to hold a gun to the
23     teller's head.    They didn't all have to be
24     the guard.    They're all 100 percent

Golkow Litigation Services                               Page 326
Highly Confidential - Subject to Further Confidentiality Review

 1     responsible.
 2             Q.     The definition of concerted
 3     action that you just laid out in your
 4     testimony is not stated anywhere in your
 5     report, is it?
 6             A.     Correct.
 7             Q.     And you haven't provided
 8     anywhere in your report your basis for
 9     believing that that definition applies to the
10     defendants in the opiate MDL; right?
11             A.     That's correct.
12             Q.     I'd like to look at some of
13     your venture opinions.
14                    Let's look at Opinion 81 which
15     is on page 75 of your report.
16             A.     Why don't you wait a second
17     while he yanks the whole opinion.
18             Q.     Well, I can give you a copy of
19     the whole exhibit.
20             A.     Yeah.   But the exhibit books
21     have got --
22             Q.     This is the exhibit.     It's one
23     page.    Would you like it?
24             A.     I don't think so.

Golkow Litigation Services                             Page 327
Highly Confidential - Subject to Further Confidentiality Review

 1                   MS. CONROY:    Objection.
 2                   THE WITNESS:      But we'll see.
 3                   Okay.    You're correct.
 4           Q.      (BY MS. SAULINO)      What made you
 5     think that this exhibit should be more than
 6     one page, Dr. Egilman?
 7           A.      First, it's two pages.
 8           Q.      I was only given one page,
 9     Dr. Egilman, so could I see what you have?
10           A.      Sure.
11           Q.      I'm looking at what was
12     produced to us two days ago.
13           A.      Well, I'm looking at my opinion
14     that should have been produced to you.
15           Q.      Right.    Okay.    What you have
16     here, Dr. Egilman, the second page that you
17     have here is what was originally produced to
18     us which was cut off.     And so the first page
19     is what was reproduced to us.       Both were
20     represented to be the same document.
21                   Is that your understanding?
22           A.      I don't have any understanding
23     about that.
24           Q.      Okay.    Well, looking at

Golkow Litigation Services                              Page 328
Highly Confidential - Subject to Further Confidentiality Review

 1     Exhibit B.81, is that the basis for your
 2     opinion, "The venture should have known that
 3     higher doses kill and warned about this"?
 4           A.      Correct.
 5           Q.      Okay.    And let's mark that as
 6     Exhibit 16 to your deposition.
 7                   (Whereupon, Deposition Exhibit
 8           Egilman 16, The "venture" should have
 9           known that higher doses kill and
10           warned about this, was marked for
11           identification.)
12           Q.      (BY MS. SAULINO)     You can mark
13     both pages.   And so as I just explained, the
14     first page was what was reproduced to us.
15     The second page is what we originally got,
16     which was cut off.
17                   It's my understanding those
18     were supposed to be the same.
19           A.      Yes.    Okay.   I'm not fighting.
20           Q.      Okay.    So what we have here as
21     the basis for Opinion 81, first, let's look
22     at what Opinion 81 is, and that is "The
23     venture should have known that higher doses
24     kill and warned about this"; right?

Golkow Litigation Services                             Page 329
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      Right.
 2           Q.      And here you have a screenshot
 3     of the first page of an article; right?
 4           A.      Correct.
 5           Q.      And that's all you provide as
 6     the basis for this opinion.      Right?
 7           A.      Correct.
 8           Q.      Okay.     You don't actually
 9     attach the full article; right?
10           A.      That's apparently correct.
11           Q.      Okay.     And your opinion here,
12     the way that you have phrased it said "The
13     venture should have known that higher doses
14     kill and warned about this"; right?
15           A.      Correct.
16           Q.      You don't give a date at which
17     they should have known; right?
18           A.      No.     This is known for a long
19     period of time.
20           Q.      Okay.
21           A.      This is -- I mean, this is
22     known since, you know, probably 3500 in the
23     Greek scrolls, in the Greek, you know,
24     writing.

Golkow Litigation Services                              Page 330
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      You would agree with me,
 2     Dr. Egilman, that the bottom of the first
 3     page of this article is cut off; right?
 4           A.      Correct.
 5           Q.      Okay.   Would you have any
 6     reason to doubt me if I told you that this
 7     article that you screenshotted here was
 8     published in 2016?
 9           A.      No.
10           Q.      And that is the only basis that
11     you provide for Opinion 81?
12           A.      That's the only basis listed in
13     this opinion.
14           Q.      And you don't --
15           A.      This is -- I mean, this is just
16     documenting in numbers what's been known
17     forever.
18           Q.      Well, you don't provide any
19     detail about what you believe has been known
20     forever here in Opinion 81; right?
21           A.      That's correct.
22           Q.      You don't provide any roadmap
23     to where we should look to find what you
24     believe has been known forever; right?

Golkow Litigation Services                             Page 331
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      That's correct.
 2           Q.      You don't provide any original
 3     hypothesis that you used in order to come to
 4     this opinion; right?
 5           A.      Correct.
 6           Q.      You don't provide us any
 7     roadmap of how you tested that hypothesis;
 8     right?
 9           A.      Correct.
10           Q.      You don't cite to any
11     deposition testimony that discusses this
12     opinion; right?
13           A.      That's correct.
14           Q.      So other than this screenshot
15     of the first page of an article from 2016, we
16     have nothing written in your report that
17     shows us how you came to the opinion in
18     Opinion 81?
19           A.      That's correct.
20           Q.      All right.
21                   All right.    So let's look at
22     Opinion No. 8, which is at page 63 of your
23     report.
24                   Do you have your report?

Golkow Litigation Services                             Page 332
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      I have the index to the report.
 2           Q.      I'm sorry?
 3           A.      I have the index to the report.
 4           Q.      What do you mean, sir?
 5           A.      Well, you keep referring to
 6     this as "the report."     I think this is -- the
 7     report is 35, 400 pages, I think.       So as
 8     we've been going through things, you can see
 9     this is not the entire report.
10           Q.      So what you are looking at in
11     front of you -- I just want to make sure on
12     the record we have -- so what's it been
13     marked as for your deposition?
14           A.      It's been marked as "Report of
15     David S. Egilman, M.D. MPH."
16           Q.      For your deposition, sir.
17     Exhibit 1F?
18           A.      Exhibit 1F.
19           Q.      So Exhibit 1F, which you were
20     handed this morning --
21           A.      Right.
22           Q.      -- which is named on the title
23     page "Report of David S. Egilman, M.D. MPH."
24           A.      Right.

Golkow Litigation Services                             Page 333
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.       You're telling me that that's
 2     not a report.    That's just an index?
 3           A.       This is the -- this is the
 4     beginning of a report that's 3,200,
 5     3,300 pages; correct.     With all the
 6     associated documents which have even more
 7     pages.
 8                    That's the whole report.     Do
 9     you see that?    All these boxes?    That's the
10     report.    That's what was shipped to you.
11           Q.       Actually, sir, nothing was
12     shipped to us.
13           A.       That was what was digitally
14     transmitted to you.
15           Q.       I understand what you're trying
16     to say here.    Is there any way that we would
17     know from looking at this document that is
18     titled "Report of David S. Egilman," that
19     this is not actually your report?
20                    MS. CONROY:    Objection.
21                    THE WITNESS:    It's part of the
22           report.    Do you want the whole report?
23                    Well, one way would be to say
24           oh, there's all these exhibits listed.

Golkow Litigation Services                              Page 334
Highly Confidential - Subject to Further Confidentiality Review

 1           Okay?   In there.
 2                   And so those are obviously --
 3                   I'm sorry.
 4                   MS. SAULINO:    We need to take a
 5           time out.
 6                   THE VIDEOGRAPHER:     Off the
 7           record.   5:12.
 8                   (Recess taken, 5:11 p.m. to
 9           5:17 p.m.)
10                   THE VIDEOGRAPHER:     We're back
11           on the record at 5:18.
12                   THE WITNESS:    Do you want me to
13           keep going with the answer?
14                   MS. SAULINO:    Do you remember
15           where you were?
16                   THE WITNESS:    I think so.
17                   MS. SAULINO:    Okay.   Well --
18                   THE WITNESS:    The question was
19           how would someone know that this was
20           not the entire report?
21                   The answer that I gave already
22           was well, there's exhibit numbers
23           attached under -- cited in each of the
24           opinions.    So you'd know there'd be

Golkow Litigation Services                              Page 335
Highly Confidential - Subject to Further Confidentiality Review

 1           that.   And that's number one reason.
 2                   Number 2A is, I think that's
 3           how it was transmitted digitally,
 4           although I didn't do the transmission.
 5           Q.      (BY MS. SAULINO)     Okay.   So I
 6     just want to clarify, Dr. Egilman.       You've
 7     referred to this document that we have marked
 8     as Exhibit 1F to your deposition as the index
 9     to your report.
10                   And I'm trying --
11           A.      It's the introduction and index
12     to the opinions.
13           Q.      And so then we need to add
14     everything in B1 through 4.89, Exhibits B1
15     through 4.89.
16           A.      And the attached documents
17     which were also submitted, that in many cases
18     are supplemental to the few pages that are in
19     the "opinion" opinion.
20           Q.      Okay.
21           A.      Like we went through on that
22     Exhibit 15 that's marked here.
23           Q.      I'm following you.
24                   And so if we look at what

Golkow Litigation Services                               Page 336
Highly Confidential - Subject to Further Confidentiality Review

 1     you're now calling the index to your
 2     opinions, we see the name of the opinion, and
 3     then we go to the exhibit that matches that
 4     number, and we see the support for the
 5     opinion; right?
 6           A.       Well, first, I don't agree with
 7     the predicate.
 8           Q.       I'm sorry, which predicate?
 9           A.       What you're now calling the
10     index to your opinions.
11           Q.       Dr. Egilman, that was something
12     you said just before the break.
13           A.       And I just corrected it and
14     said it's the introductory materials and the
15     index.
16                    And so -- next question.
17           Q.       Your report is the opinions
18     that you list in Deposition Exhibit 1F plus
19     all of the exhibits in Exhibit B1 through
20     4.89 and their attached documents.       That's
21     your report?
22           A.       No.
23           Q.       What else is a part of your
24     report?

Golkow Litigation Services                               Page 337
Highly Confidential - Subject to Further Confidentiality Review

 1            A.      The methodology sections and
 2     the other sections in Exhibit 1F.
 3            Q.      Right.    Those are already in
 4     1F; right?
 5            A.      Yeah, but you didn't say it
 6     that way.    When you gave your question, you
 7     limited it to things called opinions.       And I
 8     wanted to make sure that the record was clear
 9     that it was everything in 1F.
10            Q.      I appreciate that, Dr. Egilman.
11                    Is there anything else that you
12     consider to be part of your report that is
13     not Exhibit 1F or all of the exhibits
14     attached to Exhibit B and their attached
15     documents?
16            A.      No.
17            Q.      Okay.    Let's look at page 63,
18     Opinion 7.8.
19            A.      Okay.
20            Q.      Opinion 7.8 is "All for one and
21     one for all.    The venture knew collective
22     marketing increased the size of the opioid
23     pie.   Similarly, had any venture member
24     broken ranks, the opioid market would have

Golkow Litigation Services                              Page 338
Highly Confidential - Subject to Further Confidentiality Review

 1     slowed or if the complete truth was told, no
 2     efficacy and high addiction risk, the market
 3     would have crashed."
 4                   Right?
 5           A.      Yes.
 6           Q.      You wrote that opinion?
 7           A.      I did.
 8           Q.      Before we even get to
 9     Exhibit B8, you hold the opinion that opioids
10     have no efficacy?
11           A.      No efficacy for chronic
12     non-malignant pain.
13           Q.      I see.    You don't say that
14     here, though; right?
15           A.      I left that part out.
16           Q.      All right.    Now let's look at
17     Exhibit B8.   I have a copy here if you need
18     it.
19                   Do you want --
20                   Okay.    I didn't know if you
21     wanted to use your own copy.
22                   THE WITNESS:    Jayne, do you
23           want to see if I've got marks on mine.
24           Q.      (BY MS. SAULINO)     So I'm

Golkow Litigation Services                             Page 339
Highly Confidential - Subject to Further Confidentiality Review

 1     marking this as Exhibit 17 to your --
 2                   MS. SAULINO:    There's a
 3           different version?
 4                   MS. CONROY:    There's an arrow
 5           on this one.
 6                   (Whereupon, Deposition Exhibit
 7           Egilman 17, All for one and one for
 8           all - the "venture" knew collective
 9           marketing increased the size of the
10           opioid pie.     Similarly had any
11           "venture" member broken ranks, the
12           opioid market would have slowed or if
13           the complete truth was told (no
14           efficacy and high addiction risk) the
15           market would have crashed, was marked
16           for identification.)
17           Q.      (BY MS. SAULINO)     Okay.   So
18     I've marked as Exhibit 17 to your deposition,
19     our copy of Exhibit B8.     Your copy that
20     Ms. Conroy just handed you has an arrow
21     pointing at the far left -- the far right,
22     sorry.   I had to reverse myself --
23     description under the far right green box; is
24     that right?

Golkow Litigation Services                             Page 340
Highly Confidential - Subject to Further Confidentiality Review

 1             A.    Right.
 2             Q.    And otherwise, they're the
 3     same?
 4             A.    Right.    But the whole document,
 5     I think, is provided.     So here's the whole
 6     opinion, I think.     Maybe not.   The whole
 7     opinion is the whole document.      Apparently,
 8     that wasn't sent, but this is enough.
 9             Q.    So Dr. Egilman, your basis for
10     this opinion is again one document; right?
11             A.    Correct.
12             Q.    You don't identify any
13     deposition testimony; right?
14             A.    Correct.
15             Q.    You don't identify any other
16     documents that led to this opinion; right?
17             A.    Correct.
18                   The basis for my opinion as
19     stated in this opinion is one document.
20     There is other bases elsewhere in the report.
21                   But go ahead.
22             Q.    Okay.    But you don't state any
23     of those other bases here under your opinion;
24     right?

Golkow Litigation Services                             Page 341
Highly Confidential - Subject to Further Confidentiality Review

 1             A.    Correct.
 2             Q.    You don't provide us any kind
 3     of cross-reference that would allow us to
 4     know where else in your report you provide
 5     bases for this opinion; right?
 6                   MS. CONROY:    Objection.
 7                   THE WITNESS:    Correct.
 8             Q.    (BY MS. SAULINO)     Now, breaking
 9     this opinion down, because it seems to have
10     several parts.    Would you agree with me on
11     that?
12             A.    Sure.
13             Q.    Okay.   You first say, "The
14     venture knew collective marketing increased
15     the size of the opioid pie"; right?
16             A.    Correct.
17             Q.    And we've just established you
18     cite one document for that; right?
19             A.    In this opinion, correct.
20             Q.    Okay.   And this document
21     doesn't actually name any members of the
22     venture; right?
23             A.    Well, it's a Janssen document.
24             Q.    Well, it's simply --

Golkow Litigation Services                             Page 342
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      And the name's OxyContin, which
 2     is a Purdue product.
 3           Q.      Well, sir, when you say it's a
 4     Janssen document, all you know is that it was
 5     produced by Janssen; right?
 6           A.      No, I think it's a Janssen
 7     document.    If you look at the document, it's
 8     a Janssen document.
 9           Q.      Okay.   I'm looking at your
10     Exhibit 8.
11           A.      Yeah.   I say if you look at
12     the -- if you look at the Bates numbered
13     actual document, it's a Janssen document.
14     That's my recollection.
15           Q.      A document that was produced by
16     Janssen?
17           A.      Written -- yeah.     It's not an
18     FDA document produced by Janssen.       It's a
19     Janssen document produced by Janssen.
20           Q.      Do you have any basis for that
21     knowledge?
22           A.      I think it says it on the
23     document.
24           Q.      Did you see any deposition

Golkow Litigation Services                              Page 343
Highly Confidential - Subject to Further Confidentiality Review

 1     testimony to that effect?
 2           A.      No.
 3           Q.      Did you do any research to that
 4     effect?
 5           A.      No.
 6           Q.      And you say similar -- your
 7     next piece of your opinion is "Similarly, had
 8     any venture members broken ranks, the"
 9     opinion marked -- I'm sorry -- "Had any
10     venture member broken ranks, the opioid
11     market would have slowed or if the complete
12     truth was told, no efficacy and high
13     addiction risk, the market would have
14     crashed."   Right?
15           A.      Right.
16           Q.      And you base that again on this
17     one screenshotted document that you have here
18     on B8?
19           A.      No.     There's other documents
20     that --
21                   MS. CONROY:     Objection.
22                   THE WITNESS:     There's other
23           documents that support that as well
24           elsewhere in the report.      But the --

Golkow Litigation Services                              Page 344
Highly Confidential - Subject to Further Confidentiality Review

 1                   So there's other documents.
 2           There's other bases for that opinion.
 3           Q.      (BY MS. SAULINO)     Nothing
 4     listed here; right?
 5           A.      Correct.
 6                   Not in this opinion.
 7           Q.      And there's nothing on this
 8     document that talks about breaking ranks, is
 9     there?
10           A.      That's correct.
11           Q.      Okay.   And you don't cite to
12     any deposition testimony that leads to that
13     conclusion; right?
14           A.      Correct.
15           Q.      Okay.   Let's look at
16     Opinion 62, which is on page 71.
17           A.      Okay.
18           Q.      In Opinion 62 you say,
19     "Opinion.   When the FDA tried to limit use in
20     2001 by changing the label from more than a
21     few days to extended period of time, the
22     venture used this language to increase the
23     market"; right?
24           A.      Correct.

Golkow Litigation Services                             Page 345
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.       Okay.
 2                    And if you then look at
 3     Exhibit B62 -- I can hand it to you.
 4                    Oh.    What do you have there?
 5           A.       B62.
 6           Q.       All right.    Well, let me make
 7     sure that your B62 and mine are the same.
 8                    You have a Redweld as well?
 9                    MS. CONROY:    Of the Bates
10           documents.
11                    THE WITNESS:    This is the
12           online Bates document.
13           Q.       (BY MS. SAULINO)    Okay.   Let
14     me -- I will hand you the exhibit,
15     Dr. Egilman.    I'm just trying to make sure I
16     understand what you have here.
17           A.       I think I've got a mark on
18     mine, so.
19           Q.       I'm sorry?
20           A.       I've got -- this is the one I
21     read and marked.
22           Q.       Okay.
23                    Would you like a sticker?
24           A.       Sure.

Golkow Litigation Services                              Page 346
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      You have it for 18?
 2                   (Whereupon, Deposition Exhibit
 3           Egilman 18, Opinion - When the FDA
 4           tried to limit use in 2001 by changing
 5           the label from "more than a few days"
 6           to "extended period of time," the
 7           "venture" used this language to
 8           increase the market, was marked for
 9           identification.)
10           Q.      (BY MS. SAULINO)     Can you show
11     me what you've marked?
12           A.      Okay.
13           Q.      All right.     So looking at
14     Exhibit 62 --
15                   MS. CONROY:     Exhibit 18.    B62.
16                   MS. SAULINO:     Sorry,
17           Exhibit 18.     B62.
18           Q.      (BY MS. SAULINO)     On the first
19     page of Exhibit 18, you quote from a CBS News
20     article; right?
21                   It's the "60 Minutes."
22           A.      Correct, the "60 Minutes"
23     piece.
24           Q.      Right, a "60 Minutes" piece,

Golkow Litigation Services                             Page 347
Highly Confidential - Subject to Further Confidentiality Review

 1     but it's from cbsnews.com; right?
 2           A.      Correct.    It's a transcript of
 3     the "60 Minutes" TV show.
 4           Q.      Well, it's a portion of a
 5     transcript; right?
 6           A.      Correct.
 7           Q.      There's no Bates number listed
 8     there; right?
 9           A.      Correct.
10           Q.      Okay.
11                   And then, you then attach a --
12     one single e-mail chain; right?
13           A.      Correct.
14           Q.      That's an internal e-mail chain
15     from Purdue; right?
16           A.      Correct.
17           Q.      Those are the two pieces of
18     evidence that you cite for saying that the
19     venture used this language to increase the
20     market.
21           A.      Correct.
22           Q.      You don't cite to any other
23     documents; right?
24           A.      Not in this opinion.

Golkow Litigation Services                             Page 348
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      And you don't cite to any
 2     deposition testimony; right?
 3           A.      Correct.
 4           Q.      And you don't provide us the
 5     question that you were seeking to answer;
 6     right?
 7           A.      Well, that's again the
 8     assignment.
 9           Q.      You don't provide us the
10     question that resulted in this opinion;
11     right?
12           A.      Not the specific question that
13     resulted in this opinion.     I gave you the
14     methodology that resulted in this opinion.
15           Q.      Well, sir, you actually haven't
16     given us the methodology that resulted in
17     this opinion.   That's not written here, is
18     it?
19           A.      It's not on the opinion.
20           Q.      And you agreed with me earlier
21     that you used different types of methodology
22     for different opinions; right?
23           A.      No.     It's the same methodology.
24     It's the same search techniques and review of

Golkow Litigation Services                             Page 349
Highly Confidential - Subject to Further Confidentiality Review

 1     documents for all of the non, say, medical
 2     opinions.   The medical opinions are based on
 3     evidence-based medicine to the extent
 4     possible.   That's mostly the efficacy, other
 5     things like that.
 6                   And the non-medical opinions --
 7     non-medical drug efficacy opinions are based
 8     on grounded method theory.
 9           Q.      Well, okay.    So that's a bit
10     different than what you told me earlier.
11                   So where in your report have
12     you indicated which are the medical opinions
13     based on evidence-based medicine and which
14     are the other opinions that are based on
15     grounded method theory?
16                   MS. CONROY:    Objection.
17                   THE WITNESS:    First, I don't
18           think that's different from what I
19           told you before.     I think I told you
20           that specifically before.      And you
21           need to obviously -- when I'm talking
22           about EERW, I'm talking about medical
23           opinions.    If I'm talking about the
24           Roth paper, I'm talking about medical

Golkow Litigation Services                             Page 350
Highly Confidential - Subject to Further Confidentiality Review

 1           evidence.
 2                   If I'm talking about the
 3           efficacy of opioids for chronic
 4           non-malignant pain, I'm talking about
 5           medical opinions.
 6           Q.      (BY MS. SAULINO)     Let's just
 7     talk --
 8           A.      If I'm talking about policy
 9     issues of how the companies marketed, took
10     advantage of FDA language, that's a grounded
11     theory opinion.
12           Q.      And this breakdown appears
13     nowhere in your report; correct?
14           A.      I think it's pretty clear if we
15     look at the methodology.     Evidence-based
16     medicine deals with medical questions.       If
17     you look at the rest of that section, it
18     deals with cause-effect relationships,
19     choice-of-treatment modalities, efficacy,
20     side effects, et cetera.
21                   I think it's clear that
22     marketing and other related, over --
23     overselling, things like that, that's not
24     based on a similar kind of evidence base that

Golkow Litigation Services                               Page 351
Highly Confidential - Subject to Further Confidentiality Review

 1     will determine whether or not you use opioids
 2     for chronic non-malignant pain.
 3           Q.      The explanation you just gave
 4     does not appear in your report; correct?
 5                   MS. CONROY:    Objection.
 6                   THE WITNESS:    Those words do
 7           not appear, but I think it's clear if
 8           you read the introduction to the
 9           report, that that's a distinction.         It
10           doesn't need an explicit definition
11           since evidence-based medicine is
12           titled evidence-based medicine.
13                   And I gave you examples.      If
14           you look at the grounded theory of
15           five or six papers that I published on
16           grounded theory, and if you look at
17           just the titles of those papers, you
18           see that they're dealing with other
19           issues, similar ones I deal with here.
20           Off-label marketing.     Promotion.
21           Illegal promotion.     False and
22           misleading advertising.      That kind of
23           activity.    That's all grounded
24           theory-based.    And there's examples in

Golkow Litigation Services                              Page 352
Highly Confidential - Subject to Further Confidentiality Review

 1            the introduction that -- for both.
 2            Q.      (BY MS. SAULINO)      So if we
 3     wanted to figure out which methodology you
 4     used for which opinion, we'd have to guess
 5     whether it was a medical opinion or a
 6     marketing opinion.
 7            A.      If you think that's a guess,
 8     then I guess you could call it a guess.         I
 9     wouldn't call it a guess.      I think it's
10     obvious.
11            Q.      Okay.    Let's look at the one --
12     let's look at Exhibit 15 to your deposition,
13     the one we were just looking at, No. 8.
14            A.      Right.
15            Q.      You'd agree with me that
16     that --
17            A.      Wait a minute.    15, did you
18     say?
19                    MS. CONROY:    17.
20                    MS. SAULINO:    17.    Sorry.
21            Exhibit 17.     It's getting a little
22            late.   I apologize.
23                    THE WITNESS:    You did say 15.
24                    MS. SAULINO:    I'm sure I did,

Golkow Litigation Services                                 Page 353
Highly Confidential - Subject to Further Confidentiality Review

 1             sir.   I apologize.    I misspoke.
 2                     THE WITNESS:    I'm on 17.
 3             Q.      (BY MS. SAULINO)    17, Opinion
 4     No. 8.
 5             A.      Okay, right.
 6                     This is obviously a grounded
 7     theory-based issue.     There's no math modeling
 8     here.    There's no data that was collected by
 9     anybody that I know that shows, quote,
10     business expansion is driven by OxyContin.
11             Q.      Dr. Egilman, I haven't asked my
12     question yet.     Could I ask my question?
13             A.      Go ahead.
14             Q.      You would agree with me that
15     this opinion discusses efficacy and high
16     addiction risks; right?
17             A.      Correct.
18             Q.      An opinion that you hold based
19     on your medical experience; right?
20             A.      No.   This is dealing with those
21     that -- those efficacy and high addiction
22     risks as it should have been told by the
23     companies.     This is a breaking ranks opinion.
24             Q.      But your belief that it should

Golkow Litigation Services                               Page 354
Highly Confidential - Subject to Further Confidentiality Review

 1     have been told that way by the companies is
 2     based on your medical opinion; correct?
 3             A.     Probably true.
 4             Q.     Okay.
 5             A.     Okay.   But -- but that --
 6             Q.     So for this opinion, you would
 7     have --
 8                    MS. CONROY:    Let him finish his
 9             answer.
10                    MS. SAULINO:    He did answer.
11                    THE WITNESS:    Go ahead.    My
12             answer is incomplete.    Go ahead.
13             Q.     (BY MS. SAULINO)      So for this
14     opinion, we would have to guess whether you
15     used the grounded theory approach or the
16     evidence-based medicine opinion; right?
17                    MS. CONROY:    Objection.
18                    THE WITNESS:    No.    Not at all.
19             Q.     (BY MS. SAULINO)      You think
20     it's obvious?
21             A.     I think it's obvious.
22             Q.     But you don't list it anywhere
23     here?
24             A.     Because it's obvious.

Golkow Litigation Services                                Page 355
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      You don't list, for any
 2     opinion, which approach you took; correct?
 3           A.      Explicitly, no.      But I think
 4     it's obvious.
 5           Q.      So earlier when you testified
 6     that you were actually using a combination of
 7     the two, that was inaccurate?
 8           A.      No, that was for the whole
 9     report.
10           Q.      When I was asking you questions
11     about the evidence-based medicine approach
12     and you were bringing in part of the grounded
13     theory approach, and I asked you why you were
14     doing that, and you said because you used
15     them in combination, that's not actually what
16     happened?
17                   MS. CONROY:      Objection.
18                   THE WITNESS:      The only
19           combination would be if -- what you
20           just did with this opinion, right, the
21           evidence-based medicine leads to
22           the -- to the conclusion that the
23           drugs are not efficacious and they're
24           addictive.      Right?

Golkow Litigation Services                              Page 356
Highly Confidential - Subject to Further Confidentiality Review

 1                   So to the extent that you're --
 2           to the extent that you're correct,
 3           that that's an evidence-based medical
 4           derived opinion, which it probably is,
 5           okay? -- that's a component of this
 6           grounded theory opinion, but for the
 7           most part, this is basically a
 8           grounded theory opinion.
 9           Q.      (BY MS. SAULINO)     Okay.   So
10     your testimony earlier when you were
11     explaining to me how you combined the two
12     methodologies was not accurate?
13                   MS. CONROY:    Objection.
14                   THE WITNESS:    I don't recall it
15           completely.     I just told you an
16           example of where it would be accurate.
17                   It doesn't -- I didn't use them
18           in combination all the time.       Okay?
19           And I didn't even think about the
20           example you just pointed out so
21           deftly, and where they were used in
22           combination.
23           Q.      (BY MS. SAULINO)     Well, about
24     five minutes ago, you told me it was obvious

Golkow Litigation Services                              Page 357
Highly Confidential - Subject to Further Confidentiality Review

 1     this was the grounded theory approach.        So
 2     that's not true either; right?
 3           A.       Sure it is.    This is obviously
 4     a grounded theory approach.      The small
 5     component of this is that there's a high
 6     addiction risk.    You don't need to do
 7     evidence-based medicine for that.       Okay?
 8     That -- that's -- that's -- that was obvious,
 9     I think, to the -- to the venture members for
10     a long time.
11           Q.       Efficacy is also a medical
12     opinion; right?
13           A.       No efficacy?    Yeah, that's
14     true, and that was also known to them.
15     That's an easy one.    There's no studies to
16     date that show that these drugs worked for
17     chronic, non-malignant pain.
18           Q.       The fact of the matter is,
19     Dr. Egilman, there is no way for us to look
20     at your report and by reading your report
21     know which theory you used to come to which
22     opinion; right?
23                    MS. CONROY:    Objection.
24                    THE WITNESS:    Wrong.

Golkow Litigation Services                                Page 358
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.      (BY MS. SAULINO)     We'd have to
 2     assume?
 3           A.      No.
 4                   MS. CONROY:    Objection.
 5                   THE WITNESS:    It's obvious.     If
 6           I'm giving an opinion about EERW or
 7           technical epidemiologic analysis, or
 8           criticizing the methodology used to
 9           come up with 100 million untreated
10           pain patients, that's -- that's an
11           epidemiologic evidence-based medical
12           criticism.
13           Q.      (BY MS. SAULINO)     You don't say
14     that in your report, do you?
15           A.      If I'm giving an opinion like
16     I -- like this one that -- that the business,
17     that is, the opioid business was driven by
18     OxyContin sales, that's based on grounded
19     theory and these documents.
20                   It's not based on any
21     epidemiologic study.
22           Q.      You don't say any of that in
23     your report, do you?
24           A.      Not explicitly.     You would have

Golkow Litigation Services                             Page 359
Highly Confidential - Subject to Further Confidentiality Review

 1     to actually read the introduction and apply
 2     the correct theory to what's the obvious
 3     correct opinion.
 4           Q.      All right.    Let's look at
 5     Opinion 69, which is on page --
 6           A.      72.
 7           Q.      Thank you.    And you have a
 8     different 69 than I do for Exhibit B69?
 9           A.      I do.   And this is also
10     incomplete.
11                   But it's one I corrected the
12     opinion on.
13           Q.      Okay.   Well, let's just break
14     this down.
15                   So can I see what you are
16     looking at right now?
17                   Okay.   So what you are looking
18     at -- okay -- is Exhibit B69 with your
19     handwriting on it, which is a copy of what we
20     were given as Exhibit B69, which you have
21     changed.   Correct?
22           A.      Correct.
23           Q.      So let's mark that.
24           A.      But also the entire article was

Golkow Litigation Services                             Page 360
Highly Confidential - Subject to Further Confidentiality Review

 1     given to you and is in my right hand.
 2           Q.       Okay.
 3                    Sir, I don't know what you
 4     think was given to us, but the one page that
 5     has just been marked as Exhibit 19 to your
 6     deposition is what the defendants received as
 7     Exhibit B69.
 8                    (Whereupon, Deposition Exhibit
 9           Egilman 19, Opinion - the "venture"
10           corrupted the FDA and Salem --
11           News.com FDA Corruption Worsens as
12           Death Toll Mounts in Drug Epidemic!
13           article, was marked for
14           identification.)
15                    MS. CONROY:    Can I see
16           Exhibit 19?
17           Q.       (BY MS. SAULINO)    And you've
18     now written over that and changed the
19     opinion; is that right?
20           A.       Right.
21           Q.       Okay.    What have you changed
22     the opinion to say?
23           A.       I changed it to the FDA was --
24     in -- in -- over -- it should be overworked,

Golkow Litigation Services                             Page 361
Highly Confidential - Subject to Further Confidentiality Review

 1     understaffed, underpaid, and had a revolving
 2     door.
 3             Q.     Okay.    And you've not disclosed
 4     that new opinion to the defendants until just
 5     this moment when I asked about it?
 6             A.     Right.    I changed it last
 7     night.
 8                    MS. CONROY:    Objection.
 9             Q.     (BY MS. SAULINO)    You changed
10     it last night?
11             A.     Yes.
12             Q.     Did you change any of your
13     other opinions yesterday?
14             A.     Did I change any of them?     I
15     don't think so.    I mean, I wrote notes on a
16     lot of them.
17             Q.     So to your recollection, this
18     is the only opinion that you have changed?
19             A.     Correct.
20             Q.     Okay.    And there's no way for
21     us to know -- if you've changed any others,
22     there's no way for us to know except that you
23     don't currently recall changing any others?
24             A.     No. I've got them all in this

Golkow Litigation Services                              Page 362
Highly Confidential - Subject to Further Confidentiality Review

 1     box.    You can mark the box.     You've been
 2     going through the box during some of the
 3     breaks.      I don't think there's any others.
 4             Q.       Okay.   And your original
 5     opinion here was that the venture corrupted
 6     the FDA --
 7             A.       Correct.
 8             Q.       -- right?
 9                      And you now don't believe that
10     that opinion holds?
11             A.       Let's say it's -- it depends
12     how you define "revolving door" and what went
13     on in the revolving door.
14             Q.       I --
15             A.       So --
16             Q.       How did we get to a revolving
17     door?    I was looking at your original
18     opinion.
19             A.       Okay.   But you didn't ask that.
20             Q.       Yeah, I did.
21             A.       No, you said -- you just -- you
22     didn't --
23                      Your original opinion [sic] was
24     that the venture corrupted the FDA?

Golkow Litigation Services                              Page 363
Highly Confidential - Subject to Further Confidentiality Review

 1                    Right.
 2                    And now you don't believe that
 3     opinion holds was your question.
 4            Q.      Correct.
 5            A.      That was not a reference to
 6     this opinion.    That was a general question
 7     about what my opinion was now.
 8            Q.      Okay.    Well, I apologize if you
 9     found that unclear in some way.
10                    You no longer --
11            A.      I didn't find it unclear at
12     all.   I was answering it.
13            Q.      Let me change the question,
14     Dr. Egilman.
15                    You no longer believe the
16     venture corrupted the FDA?
17            A.      No longer willing to say that
18     this evidence is complete support for that
19     opinion.
20            Q.      Okay.    But the evidence that is
21     cited on B69, you believe is complete support
22     for your new opinion that the FDA was
23     overworked, understaffed, underpaid, and had
24     a revolving door --

Golkow Litigation Services                             Page 364
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      Correct.
 2           Q.      -- is that right?
 3                   Okay.    And your complete
 4     support for that is found in Exhibit B69?
 5           A.      Correct.
 6           Q.      No deposition testimony in
 7     addition to this?     Right?
 8           A.      No, there's other --
 9                   Well, no.    I have a lot of
10     other support for this with respect to --
11     this all refers to -- this refers to
12     Rappaport and Curtis Wright.      So there's a
13     lot of other evidence for this.      It's not in
14     the opinion, but there's a lot of other
15     evidence in other opinions, particularly
16     about Rappaport.
17           Q.      When you say "This refers to
18     Rappaport and Curtis" Knight --
19           A.      Curtis Wright, right.
20           Q.      Right.    What do you mean
21     "this"?
22           A.      This opinion.    It cites them.
23           Q.      The opinion cites a single
24     Salem News article, sir; right?

Golkow Litigation Services                              Page 365
Highly Confidential - Subject to Further Confidentiality Review

 1           A.       The single Salem News article
 2     describes what happened with the approval of
 3     Zohydro, and it also talks about
 4     Curtis Wright.    And the revolving door with
 5     Curtis Wright.
 6           Q.       Okay.   But you don't cite to
 7     anything else besides this single Salem News
 8     article; right?
 9           A.       Those things are in here.
10     That's correct.
11           Q.       In the news article?
12           A.       That's correct.
13           Q.       Written by someone at the Salem
14     News; right?
15           A.       Correct.
16           Q.       Not written by you?
17           A.       Correct.   I didn't write the
18     article.
19                    What do you want me to do with
20     the complete article that was supposed to be
21     attached?
22           Q.       Okay.   When you say "the
23     complete article that was supposed to be
24     attached," what are you handing me right now?

Golkow Litigation Services                             Page 366
Highly Confidential - Subject to Further Confidentiality Review

 1                   MS. CONROY:     It's the link.
 2            It's the printout of the link that is
 3            on the exhibit.
 4            Q.     (BY MS. SAULINO)     So rather
 5     than a third-page snippet that's on
 6     Exhibit B69, you actually meant for the whole
 7     page in a third article to be included on
 8     B69?
 9            A.     That's why I gave you the link.
10            Q.     Okay.     So why don't we attach
11     that to Exhibit 19.
12            A.     I did.
13            Q.     But there's nothing else that
14     you intended to attach to Exhibit 19; right?
15            A.     No.     There's other opinions
16     that relate to that opinion.
17            Q.     And you don't cross-reference
18     other opinions in that opinion; right?
19            A.     Correct.
20            Q.     And when we say "that opinion,"
21     we mean Opinion 69; right?      Which has now
22     been rewritten?
23            A.     Correct.
24            Q.     And you don't provide any

Golkow Litigation Services                              Page 367
Highly Confidential - Subject to Further Confidentiality Review

 1     roadmap in your report that would show us
 2     what other opinions support Opinion 69;
 3     right?
 4                    MS. CONROY:    Objection.
 5                    THE WITNESS:    I don't have a
 6             roadmap, but the Zohydro story with
 7             Rappaport is in other documents that
 8             are in my opinions.
 9             Q.     (BY MS. SAULINO)    There's no
10     way for us to look at your opinions and know
11     which other opinions relate to this opinion;
12     right?
13             A.     You'd have to search for
14     Rappaport and Zohydro and then you'd find
15     them.
16             Q.     In all of the 23 boxes that are
17     behind me, that's what we'd have to do?
18             A.     No, you'd do it digitally
19     pretty quickly.
20             Q.     But the digital version of the
21     23 boxes that are behind me --
22             A.     Yes.
23             Q.     -- we'd have to search for
24     those two names in the 23 boxes that are

Golkow Litigation Services                             Page 368
Highly Confidential - Subject to Further Confidentiality Review

 1     behind me, and then we would know the other
 2     basis for your opinion?
 3           A.      Well, then you'd know other
 4     supporting evidence, right.
 5           Q.      But not any -- but not all of
 6     the other bases for your opinion?
 7           A.      No.     Not all of the other bases
 8     for my opinion.     I reviewed a lot of other
 9     documents.   There's a lot of other support
10     for that opinion.     I mean, I've read
11     Curtis Wright's depositions.      I've read a lot
12     of Purdue documents.
13                   Some of them -- some of those
14     are included in the introductory materials on
15     Purdue with respect to Curtis Wright,
16     Curtis Wright's approvals, Curtis Wright's
17     actions at the FDA in approving OxyContin
18     initially.   So that's all -- a lot of that is
19     in there and pretty obvious.
20           Q.      None of what you just said is
21     in your report; right?
22                   MS. CONROY:    Objection.
23                   THE WITNESS:    No.
24                   MS. SAULINO:    I know our

Golkow Litigation Services                             Page 369
Highly Confidential - Subject to Further Confidentiality Review

 1           Special Master needs to leave soon,
 2           and wanted to put something on the
 3           record.
 4                   SPECIAL MASTER COHEN:      Do you
 5           want to take a moment to do that now?
 6                   MS. SAULINO:    Yeah.    Why don't
 7           we take a moment to do that.
 8                   SPECIAL MASTER COHEN:      Okay.
 9                   I'm here just today.      I'm not
10           here tomorrow.    I have very
11           purposefully tried not to insert
12           myself into this deposition unless I
13           was either asked to or it became very
14           clear I needed to because I won't be
15           here tomorrow, and so I won't be in a
16           position to assert myself.
17                   What I want to do now is just
18           make a little speech so that hopefully
19           I won't get a lot of phone calls
20           tomorrow because I'm going to be in
21           another deposition doing the same
22           thing in Washington, D.C.       And what I
23           want to remind everybody is, first of
24           all, I'm going to turn to you,

Golkow Litigation Services                               Page 370
Highly Confidential - Subject to Further Confidentiality Review

 1           Dr. Egilman, and ask you to remember
 2           tomorrow all the things that I said
 3           today.    That your answers can and
 4           should be succinct.      If you were to do
 5           a review of all of your answers today,
 6           the longest one was probably a minute,
 7           and most of them were probably about
 8           20 seconds or less.
 9                    That's how it should be
10           tomorrow, the same way.
11                    There's no reason to interrupt
12           each other.      I think it will help if
13           everybody just lets everybody answer
14           the question.      And so it's my hope
15           that I don't receive any calls for
16           help tomorrow in settling disputes.
17           It's clear that you can do this
18           without me.
19                    Any questions?
20                    Okay.    And I'm going to leave
21           in about 15 minutes because I have to
22           get to the airport to go to D.C. That
23           doesn't mean you all have to stop.
24           And thank you for buying me lunch, and

Golkow Litigation Services                              Page 371
Highly Confidential - Subject to Further Confidentiality Review

 1           I'll see you again soon, I'm sure.
 2                    MS. CONROY:    Thank you.
 3                    MS. SAULINO:    Thank you.
 4                    (Discussion off the record.)
 5                    MS. SAULINO:    There have been a
 6           few minutes that were used for
 7           plaintiffs.
 8                    MS. CONROY:    I think two
 9           minutes is an exaggeration.
10                    THE WITNESS:    You can have an
11           extra two minutes.
12           Q.       (BY MS. SAULINO)    Let's look at
13     Opinion 129.
14           A.       Let me just tell you what my
15     desire is, while the Special Master is here,
16     is to go to seven hours today, to take a
17     dinner break, and then come back and do
18     another two or three hours.
19                    MS. SAULINO:    Okay.   We can
20           talk about that at the next break.
21                    I appreciate you telling me,
22           but I'd like to -- for not to eat up
23           time right now figuring that out.
24                    SPECIAL MASTER COHEN:     That's

Golkow Litigation Services                               Page 372
Highly Confidential - Subject to Further Confidentiality Review

 1           not my call.
 2                   THE WITNESS:    Okay.




Golkow Litigation Services                             Page 373
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 374
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 376
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 377
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 378
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 379
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 380
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 381
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 382
Highly Confidential - Subject to Further Confidentiality Review




13     McKesson Connect web page?
14           A.      I think so.
15           Q.      Okay.
16                   Handing you what's been marked
17     as Exhibit 21 to your deposition.
18                   (Whereupon, Deposition Exhibit
19           Egilman 21, Login to McKesson Connect,
20           was marked for identification.)
21           Q.      (BY MS. SAULINO)     Which is the
22     log-in page for McKesson Connect.
23           A.      Okay.
24           Q.      Is this what you saw?

Golkow Litigation Services                             Page 383
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      I think so.
 2           Q.      Okay.   And you couldn't get
 3     access; right?
 4           A.      Correct.    Because I don't have
 5     Jones Day's skills.
 6           Q.      Because this site is for
 7     McKesson partners and customers only; right?
 8     As it says here?
 9           A.      Correct.
10           Q.      And physicians are not McKesson
11     customers; right?
12                   MS. CONROY:    Objection.
13                   THE WITNESS:    Depends how you
14           define "customer."
15           Q.      (BY MS. SAULINO)     You as a
16     physician could not get access to this web
17     portal; correct?
18           A.      Correct.
19           Q.      You don't know any physician
20     who could get access to this web portal;
21     correct?
22                   MS. CONROY:    Objection.
23                   THE WITNESS:    I don't know any
24           who have tried.

Golkow Litigation Services                             Page 384
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.       (BY MS. SAULINO)    And
 2     physicians are not McKesson partners;
 3     correct?
 4                    MS. CONROY:    Objection.
 5                    THE WITNESS:    Do you mean as
 6           defined in your -- on your web portal?
 7           Q.       (BY MS. SAULINO)    Yes,
 8     Dr. Egilman.
 9           A.       That's my understanding.




Golkow Litigation Services                             Page 385
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 386
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 387
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 388
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 389
Highly Confidential - Subject to Further Confidentiality Review




19           Q.      And the McKesson Redweld that
20     you're talking about is actually a stack of
21     Redwelds; right?
22           A.      Right.
23           Q.      Okay.    And we're going to mark
24     that stack as Exhibit 23.

Golkow Litigation Services                             Page 390
Highly Confidential - Subject to Further Confidentiality Review

 1             A.     There was one Redweld for all
 2     of these.    No?
 3                    (Whereupon, Deposition Exhibit
 4             Egilman 23, compilation of Redweld
 5             folders, was marked for
 6             identification.)
 7             Q.     (BY MS. SAULINO)    There was?
 8             A.     I thought so, but maybe I'm
 9     wrong.    I didn't do this part.
10             Q.     Well, we'll mark that stack
11     as --
12             A.     The lawyers did this part.
13             Q.     We'll mark that stack as
14     Exhibit 23.




22                    (Reporter asked for
23     clarification.)
24                    THE WITNESS:   That McKesson was

Golkow Litigation Services                             Page 391
Highly Confidential - Subject to Further Confidentiality Review

 1             marketing opioids for manufacturers of
 2             opioids.
 3             Q.     (BY MS. SAULINO)    Okay.   And
 4     you don't provide that stack -- that listing
 5     of that stack in your report anywhere; right?
 6             A.     The listing of the stack is not
 7     here.    Each of the individual documents and
 8     opinions is in the report.
 9             Q.     All right.    Let me ask you
10     this, Dr. Egilman.
11                    You've not ever seen any
12     talking points that McKesson used to market
13     directly to doctors, have you?
14             A.     No.
15                    Just an administrative
16     question.    Did you want this Exhibit 22 to
17     include the entire Redweld or just this
18     document?
19             Q.     Yes.   Let's make Exhibit 22
20     include the entire Redweld, which you're now
21     saying is your complete Exhibit 22 -- the
22     complete version of Exhibit 22; right?
23                    MS. CONROY:    Objection.
24                    (Whereupon, Deposition Exhibit

Golkow Litigation Services                              Page 392
Highly Confidential - Subject to Further Confidentiality Review

 1           Egilman 22, Opinion B.385, was marked
 2           for identification.)
 3                    THE WITNESS:   No problem.    Just
 4           asking.
 5           Q.       (BY MS. SAULINO)    Now,
 6     Dr. Egilman, do you hold yourself out to be
 7     an expert in FDA regulations?
 8           A.       Based on my definition of
 9     "expert," yes.
10           Q.       Okay.   Have you ever been
11     qualified by a court as an expert in FDA
12     regulations?
13           A.       I've testified in court on FDA
14     regulations.
15           Q.       Have you ever been qualified by
16     a court as an expert in FDA regulations?
17           A.       I assume if I testified, I was
18     qualified.
19           Q.       Okay.   So you don't know?
20           A.       Well, normally -- I don't
21     recall -- I'm not -- not usually there when
22     the motions in limine are made.      And so I
23     assume if I come to court and I testify about
24     FDA regulations, that that's all been dealt

Golkow Litigation Services                             Page 393
Highly Confidential - Subject to Further Confidentiality Review

 1     with before, that a judge has approved my
 2     testimony about FDA regulations.
 3             Q.     You would agree with me that
 4     pharmaceutical manufacturers have to follow
 5     FDA regulations; right?
 6             A.     What do you mean by "have to"?
 7             Q.     You find the question
 8     ambiguous?
 9             A.     I do.
10                    You know, there's lots of cases
11     where manufacturers have not followed FDA
12     regulations.    Right?    I've got -- or
13     distributors.    I've got all kinds of examples
14     here.
15                    So when you say "have to," I
16     know that there are laws that say they should
17     or shall, and I know that generally when they
18     don't, there's no penalty.
19             Q.     You would agree with me that
20     FDA regulations hold the force of law for
21     pharmaceutical manufacturers; right?
22             A.     Some do.
23             Q.     And since you are holding
24     yourself out as an expert in FDA regulations,

Golkow Litigation Services                             Page 394
Highly Confidential - Subject to Further Confidentiality Review

 1     you would agree with me that the message --
 2     the marketing messaging that pharmaceutical
 3     manufacturers use is something that has to be
 4     approved by the FDA; right?
 5                    MS. CONROY:    Objection.
 6                    THE WITNESS:    No, not exactly.
 7             Q.     (BY MS. SAULINO)    What is your
 8     disagreement with that statement?
 9             A.     That's not what happens.
10                    Marketing messages get sent to
11     the FDA.     The FDA reviews a small percentage
12     of them, but they never send an approval
13     letter out for the ones they don't look at.
14     So marketing for the most part, the FDA works
15     on a snitch system where one company snitches
16     on another company, and that's how they find
17     out that somebody's violating the off-label
18     rules generally, and then they may clamp
19     down.
20                    But the FDA, by itself, has
21     very little staff, and they certainly don't
22     review all of the marketing messages and
23     approve them.    They get them.
24             Q.     What's the basis for what you

Golkow Litigation Services                             Page 395
Highly Confidential - Subject to Further Confidentiality Review

 1     just said?
 2             A.       Well, I was at a conference
 3     where the FDA people spoke, and I sat at a
 4     table with the people from DDMAC who told me
 5     what the process was.       That was around 2003,
 6     2004.
 7             Q.       And the officials from DDMAC
 8     told you --
 9             A.       Excuse me, I'm not done with
10     that answer.      You said what's the basis for
11     that.    Okay?
12             Q.       I'd like to know what the
13     officials from DDMAC told you.
14             A.       Do you want the incomplete
15     answer, I'm done with the answer.       No
16     problem.     Just it's incomplete.
17                      If you want to cut me off, no
18     problem.
19             Q.       The officials from DDMAC told
20     you that the FDA process is based on a snitch
21     system?
22             A.       They said that that was -- that
23     generated most of their actions.
24             Q.       Okay.   And they told you --

Golkow Litigation Services                              Page 396
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      And they told me they had six
 2     staff to review all of the marketing messages
 3     that were submitted annually at that time,
 4     and they didn't -- they didn't review them.
 5           Q.      So your --
 6           A.      They didn't review nearly all
 7     of them.
 8           Q.      So you're basing this expertise
 9     on one conversation you had at a dinner?
10                   MS. CONROY:     Objection.
11                   THE WITNESS:     No.    There was a
12           whole conference on this issue.        It
13           was discussed at the conference.
14           Abrams was speaking at the conference,
15           and a lot of people -- because of the
16           lunch, I had a lot of time to have
17           side conversations and more detailed
18           conversations about the process than
19           just what was in the lecture series.
20           Q.      (BY MS. SAULINO)       So you're
21     basing this opinion on one conference that
22     you went to several years ago?
23           A.      No.     I've read other things
24     about this process.      I've read documents

Golkow Litigation Services                               Page 397
Highly Confidential - Subject to Further Confidentiality Review

 1     about this process in the Vioxx litigation,
 2     the Actos litigation, in the Zyprexa
 3     litigation, in the Purdue litigation.
 4                   So, I mean, I've seen how the
 5     FDA doesn't regulate marketing over time.
 6           Q.      Okay.    Your opinion at
 7     page 126, 7.430?
 8           A.      7 which?
 9           Q.      430.    Bottom of page 126.
10           A.      Okay.




Golkow Litigation Services                             Page 398
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 404
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 405
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 406
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 407
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 408
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 409
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 410
Highly Confidential - Subject to Further Confidentiality Review




19           Q.      Okay.   Dr. Egilman, before we
20     conclude today, I want to make sure to mark a
21     number of things.
22           A.      Are we concluding today?
23           Q.      Well, at least concluding
24     before the break and then we can talk about

Golkow Litigation Services                             Page 411
Highly Confidential - Subject to Further Confidentiality Review

 1     your request for coming back after dinner.
 2                   So first, you have a number of
 3     colored folders that have numbers on them
 4     that you have sat in front of you here today;
 5     right?
 6           A.      I do.   I also have some notes.
 7           Q.      Some notes.    Okay.
 8                   And you brought those intending
 9     to use these colored folders and notes during
10     your deposition today?
11                   MS. CONROY:    Objection.
12                   THE WITNESS:    No.    Not
13           necessarily.
14           Q.      (BY MS. SAULINO)      Well, you've
15     laid them out very carefully, taken up a good
16     amount of our precious space here at the
17     table.   So you brought them for a reason;
18     right?
19           A.      I thought they would be helpful
20     from time to time, yes.
21           Q.      Okay.
22           A.      They have been helpful from
23     time to time.   But I can't predict what the
24     question is, so I brought things that I

Golkow Litigation Services                             Page 412
Highly Confidential - Subject to Further Confidentiality Review

 1     thought you might ask about that might be
 2     helpful as answers.
 3           Q.       And you've numbered them 1
 4     through -- it looks like 32; is that right?
 5     Is new bias?
 6           A.       I don't know.
 7           Q.       Okay.    Can we move your
 8     McKesson Redweld?
 9           A.       Sure.
10           Q.       Okay.    And I think this is part
11     of your McKesson Redweld.
12                    All right.    And I think that
13     was Exhibit B62.
14           A.       Well, it's empty now.
15           Q.       I'm looking at the title of the
16     blue folder.
17                    MS. CONROY:    Give it to me.
18           Q.       (BY MS. SAULINO)    Okay.   So
19     these colored folders, you had intended to
20     rely on these in your deposition?
21           A.       I did rely on them.
22           Q.       Okay.    I'd like to mark these
23     as an exhibit to your deposition.
24                    And --

Golkow Litigation Services                              Page 413
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      Fine with me.
 2           Q.      We can mark them as one
 3     exhibit.   I'm guessing you want to leave them
 4     laid out here until you're done testifying
 5     tomorrow; is that right?
 6           A.      That would be my preference.
 7           Q.      Okay.    So why don't we mark
 8     these colored folders collectively as 26?
 9                   (Whereupon, Deposition Exhibit
10           Egilman 26, Dr. Egilman's reference
11           folders, was marked for
12           identification.)
13           Q.      (BY MS. SAULINO)     And what is
14     that sort of technicolor folder there?
15           A.      That's the one with five bad
16     acts and limitations.
17           Q.      Okay.
18                   So --
19           A.      Here's my notes.     Do you want
20     my notes too?
21           Q.      Yes.    Why don't we mark those
22     as Exhibit 27.   So let's give our court
23     reporter a minute to give us the numbers.
24                   I just wanted to mark the notes

Golkow Litigation Services                              Page 414
Highly Confidential - Subject to Further Confidentiality Review

 1     as 27.
 2                   So the notes are 27.
 3                   (Whereupon, Deposition Exhibit
 4           Egilman 27, Dr. Egilman's notes, was
 5           marked for identification.)
 6                   MS. SAULINO:    And we'll figure
 7           out where to put the sticker for 26 at
 8           the break.
 9                   So Exhibit 28, then, I'd like
10           to mark your box of your copies of the
11           exhibits that you have been
12           referencing.
13                   MS. CONROY:    I put the folders
14           back in it.
15                   (Whereupon, Deposition Exhibit
16           Egilman 28, Dr. Egilman's opinion
17           folders with stickies and notations,
18           was marked for identification.)
19                   MS. SAULINO:    Okay.
20                   Okay.   Now, the colored folders
21           in front of you we've made Exhibit 26.
22           Your box with your notes on some
23           exhibits is 28.
24                   Your notes are Exhibit 27.

Golkow Litigation Services                             Page 415
Highly Confidential - Subject to Further Confidentiality Review

 1                    Is there anything else that you
 2             have in your vicinity here that you
 3             intended to use today to testify?
 4                    THE WITNESS:    No.
 5             Q.     (BY MS. SAULINO)      Okay.   Now,
 6     the posters behind you --
 7             A.     Oh, yeah, the posters.
 8             Q.     You have a number of posters
 9     there.
10             A.     Yeah, the posters.
11             Q.     You brought a number of posters
12     here?
13             A.     Yeah.    About 15 posters.
14             Q.     Why did you bring 15 posters?
15             A.     No reason for 15, but you saw
16     we used one that was relevant.
17                    These are some of the more
18     important documents in my view.        So.
19             Q.     I see.    So the poster boards
20     behind you are some of the more important
21     documents?
22             A.     And also the poster that was
23     presented on Saturday wasn't given to you.
24     So we can't read it on a small copy.         So I

Golkow Litigation Services                                 Page 416
Highly Confidential - Subject to Further Confidentiality Review

 1     brought that.
 2             Q.     Are any of the other posters
 3     representing something that wasn't given to
 4     us?
 5             A.     I don't think so.
 6             Q.     So we're going to ask at the
 7     break or overnight to get paper copies of the
 8     posters so that we can mark them.       Okay?
 9             A.     They all have Bates numbers on
10     them.
11             Q.     Okay.   Well, then we can mark
12     them.
13                    All right.
14                    MS. SAULINO:   I think this is a
15             good time for a break.
16                    THE WITNESS:   Okay.
17                    THE VIDEOGRAPHER:    We're off
18             the record at 6:40.
19                    (Recess taken, 6:39 p.m. to
20             7:05 p.m.)
21                    THE VIDEOGRAPHER:    We are back
22             on the record at 7:06.
23                    (Whereupon, Deposition Exhibit
24             Egilman 29, USA Oxycodone consumption

Golkow Litigation Services                             Page 417
Highly Confidential - Subject to Further Confidentiality Review

 1           (mg/capita) 1980 -- 2015, was marked
 2           for identification.)
 3           Q.      (BY MS. SAULINO)     Dr. Egilman,
 4     we have marked as Exhibit 29 what I
 5     understand from your counsel to be a
 6     compilation of paper copies of the posters
 7     that you brought with you today.
 8           A.      She's not my counsel, but
 9     that's terrific.      These are copies of the
10     posters.
11           Q.      Those are the copies of the
12     posters, you agree?
13           A.      But Ms. Conroy is not my
14     counsel.
15           Q.      So you agree that's what
16     Exhibit 29 is, though?
17           A.      Right.
18           Q.      Dr. Egilman, you said earlier
19     that there is not anything else that you
20     consider to be a part of your report other
21     than Exhibit 1F and Exhibits B1 through B489,
22     and all of their attached documents; right?
23           A.      Right.     And cited documents.
24           Q.      In B1 to B489; right?

Golkow Litigation Services                             Page 418
Highly Confidential - Subject to Further Confidentiality Review

 1            A.     Correct.
 2            Q.     Okay.
 3            A.     You've attached all of this
 4     material, some of which is included there.
 5     Some of which is, as I stated earlier,
 6     supplemental bases to opinions and some of
 7     which would be -- and that would be a
 8     category.   Some of the articles, for example,
 9     came out this week.
10                   So I don't know whether you
11     were going to call this part of the report or
12     not.   But it's here.    It's marked at the
13     deposition.
14            Q.     So for the record what you are
15     pointing at and saying is "this," is
16     Exhibit 26, which are the colored folders
17     that you brought with you today?
18            A.     Yes.    I would say the material
19     in the folders, yes.
20            Q.     And you previously had
21     testified to additional bases that you had in
22     one of the folders; right?
23            A.     No, I think I went through
24     three or four folders of additional bases.

Golkow Litigation Services                             Page 419
Highly Confidential - Subject to Further Confidentiality Review

 1     There was the -- remember, I -- you took me
 2     on -- you put me on plaintiff time, so there
 3     were two plaintiff time breaks.      So there
 4     were additional bases one, and there was
 5     plaintiff time break two.     That was
 6     additional bases.     And plaintiff time two
 7     which is additional bases.
 8           Q.      Okay.
 9                   Other than those additional
10     bases that we talked about earlier today, do
11     you have more additional bases sitting here
12     in front of us?
13           A.      No.
14           Q.      So your complete report and
15     bases are found in Exhibit 1F, Exhibits B1
16     through B489, the documents cited in
17     Exhibits B1 through B489, and the two
18     additional bases packets that you showed us
19     today; right?
20           A.      Three additional bases packets.
21                   MS. CONROY:    That are reflected
22           in the transcript.     They were already
23           gone through the transcript this
24           morning.

Golkow Litigation Services                             Page 420
Highly Confidential - Subject to Further Confidentiality Review

 1                   MS. SAULINO:    So we've --
 2             Q.    (BY MS. SAULINO)     So
 3     Exhibit 1F, Exhibits B1 through B489, the
 4     exhibits -- the documents cited in Exhibits
 5     B1 through B4.89, and the three additional
 6     bases pieces that you cited earlier today
 7     constitute your complete report; right?
 8             A.    Correct.
 9             Q.    Now, does the report,
10     Deposition Exhibit 1F and the attached
11     Exhibits B1 through B14 reflect a complete
12     set of the opinions you will express in this
13     case?
14             A.    Those are a complete set of the
15     opinions that I'm expressing now at this
16     deposition.
17                   I don't know what anybody else
18     is going to ask.      For example, I think other
19     opinions have been elicited during this
20     deposition, during questioning.      So I can't
21     predict what any of the defendants might ask
22     that might elicit other opinions.
23             Q.    Dr. Egilman, as an expert in
24     this case, the opinions that you are offering

Golkow Litigation Services                             Page 421
Highly Confidential - Subject to Further Confidentiality Review

 1     as opinions that you are offering under your
 2     expertise are contained in Deposition
 3     Exhibit 1F and the attached Exhibits B1
 4     through B489; correct?
 5           A.      Right.    These are the opinions
 6     I'm offering today.
 7           Q.      And you intend to offer
 8     additional opinions at trial that you are not
 9     disclosing today?
10                   MS. CONROY:    Objection.
11                   THE WITNESS:    No.
12           Q.      (BY MS. SAULINO)      Do the
13     documents and other evidence that you cite in
14     Exhibits B1 through B489 to your report
15     constitute a complete list of all of the
16     bases and reasons for your opinions?
17           A.      And now you left things out.
18     If you go back to the original summary that I
19     agreed to, yes.
20           Q.      Okay.    Fair enough.    Do the
21     documents and other evidence that you cite in
22     Exhibits B1 through B489 plus the three
23     additional bases that we discussed earlier
24     today constitute a complete list of all of

Golkow Litigation Services                             Page 422
Highly Confidential - Subject to Further Confidentiality Review

 1     the bases and reasons for your opinions?
 2           A.      Yes.
 3                   MS. SAULINO:    Okay.   All right.
 4           I'm handing over the mic.
 5                        EXAMINATION
 6     BY MR. MCGARRIGLE:
 7           Q.      Good evening, Doctor.
 8           A.      How are you doing?
 9           Q.      I'm doing fine.     My name is
10     Tom McGarrigle.    I work with Reed Smith, and
11     we represent Amerisource in this deposition.
12     I'm going to have a few questions.       And I'm
13     going to hope that you are succinct in giving
14     us your answers.
15                   When you were assigning your
16     office and your staff and your students, were
17     they assigned to any particular defendant?
18     So were there certain students and certain
19     staff members that were designated to focus
20     solely on one particular or group of
21     defendants?
22           A.      Well, do you know what?      I
23     forgot one student.    Lena Milton.     And she
24     worked on a couple of things, but she also

Golkow Litigation Services                               Page 423
Highly Confidential - Subject to Further Confidentiality Review

 1     particularly worked on, I think, Allergan.
 2             Q.     Okay.
 3             A.     But otherwise, no.
 4             Q.     Was your staff or students
 5     assigned to any particular issue?
 6             A.     Well, sure over the time,
 7     different staff worked on different issues.
 8             Q.     Okay.   Did you rely on your
 9     staff to review deposition transcripts?
10             A.     I think some, yes.
11             Q.     Did you personally review every
12     deposition transcript in this litigation?
13             A.     Oh, no.
14             Q.     I want to direct your attention
15     to your report, page 110 of your report.        Our
16     7.324.
17                    Do you have that in front of
18     you?    Do you have a copy of -- can we get it?
19             A.     It was here.
20                    MS. CONROY:    Yeah, where did it
21     go?    With the actual report itself.     We had
22     that.
23                    It was 1F.    Is it in the
24     exhibits, then?

Golkow Litigation Services                             Page 424
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.       (BY MR. MCGARRIGLE)    Doctor,
 2     while you're looking at that you might want
 3     to look to see if you have a copy of the
 4     corresponding exhibit and whether it has been
 5     changed or whether it has any notes on it.
 6                    MS. CONROY:    324?
 7                    MR. MCGARRIGLE:    Yes.
 8                    THE WITNESS:    Do you have the
 9           324?
10                    Okay.
11                    Oh, she's looking at that.
12                    MS. CONROY:    I'm going to tell
13           you.
14                    Yeah.   You've got writing on
15           it.
16           Q.       (BY MR. MCGARRIGLE)    Let's get
17     this on the record.
18                    Doctor, in opinion offered on
19     page 110 of your report, 7.3.24, it says
20     "AmerisourceBergen (ABC) was light on order
21     monitoring.    The ABC focuses only on rapid
22     growth, not steady sales, and the focus on
23     big accounts only for suspicious order
24     monitoring."

Golkow Litigation Services                              Page 425
Highly Confidential - Subject to Further Confidentiality Review

 1                   Did I read that correctly?
 2           A.      You did.
 3           Q.      And it's a reference to
 4     Exhibit D324 hereto attached; right?
 5           A.      Correct.
 6           Q.      I'm going to have marked as an
 7     exhibit, Exhibit No. 30, that report --
 8     excuse me, that Exhibit B324.
 9           A.      Do you want the one with my
10     handwritten notes?
11           Q.      And did you put some
12     handwriting on it?
13                   Let me ask you, first of all,
14     did you -- have you changed your opinion?
15           A.      No.
16           Q.      Okay.   And have you noted --
17     made notes on the exhibit?
18           A.      Yes.
19           Q.      May I see it?
20           A.      Sure.
21           Q.      Can you read for me the notes
22     that you wrote at the bottom?
23           A.      Yeah.   Walgreens --
24           Q.      Of the exhibit?

Golkow Litigation Services                             Page 426
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      "Walgreens had data on all
 2     store sales."
 3           Q.      Now, in support of the opinion
 4     offered in your report, the only support that
 5     you cite is this Exhibit B324; is that
 6     correct?
 7           A.      The only opinion -- the only
 8     support for this particular opinion cited in
 9     this opinion is the one document.       There are
10     other documents, the Cardinal back-and-forth
11     with Walgreens, and AmerisourceBergen
12     stepping in, for example, that also relates
13     to this.
14           Q.      Well, there's no reference in
15     this to any cross-referencing to any other
16     documents.   Is that fair to say?
17           A.      Correct.
18           Q.      Is it also fair to say that
19     there's no indication that you looked at any
20     deposition testimony to support this opinion;
21     correct?
22           A.      Correct.
23           Q.      There is no indication that you
24     looked at any other documents?

Golkow Litigation Services                             Page 427
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      On this opinion?
 2           Q.      On this opinion.
 3           A.      Written on the opinion?      That's
 4     correct.
 5           Q.      So the only thing that you
 6     relied upon in coming up with this opinion is
 7     this e-mail from Tasha Polster of Walgreens
 8     dated October the 31st, 2013; is that
 9     correct?
10           A.      No.
11           Q.      In addition to that, what else
12     have you relied upon in reaching this
13     opinion?
14           A.      Do you want give to me the
15     AmerisourceBergen section?
16                   There are other documents, but
17     the main narrative here is when Walgreens got
18     hit with the $80 million penalty for
19     overselling, they went to Cardinal to take
20     over the Jupiter and supply and also the
21     other six.   Cardinal basically refused to do
22     that, and they said it's not just six
23     pharmacies that have problems.      It's 374
24     pharmacies that have problems.

Golkow Litigation Services                             Page 428
Highly Confidential - Subject to Further Confidentiality Review

 1                   And since Cardinal refused to
 2     step in, Walgreens went to AmerisourceBergen,
 3     and Bergen stepped in and agreed to supply
 4     all of those stores and take over the Jupiter
 5     facility for Walgreens.
 6                   Notwithstanding Cardinal's
 7     evaluation of the fact that those orders from
 8     those pharmacies were not proper.       And
 9     subsequent to that, Walgreens bought
10     26 percent of Amerisource.     So that's the
11     gist of it.   That's in the other documents.
12           Q.      And I note that the
13     Special Master has gone, and ever since he's
14     gone, your answers are getting longer and
15     more nonresponsive, so I'm going to ask you
16     to focus on my questions.
17                   This opinion that you're
18     offering is an opinion about the Amerisource
19     Order Monitoring Program; isn't that correct?
20           A.      Correct.
21           Q.      And your opinion about that
22     program is that it was late on order
23     monitoring, that it focused only on rapid
24     growth, not steady sales.     And your only

Golkow Litigation Services                             Page 429
Highly Confidential - Subject to Further Confidentiality Review

 1     basis for those opinions on the Order
 2     Monitoring Program is based on this e-mail.
 3     This is the only thing that you put in your
 4     report that allowed to us figure out what is
 5     the doctor relying on.     Is that fair?
 6           A.      No.
 7           Q.      Is there anything in your
 8     report with respect to this opinion that
 9     allows us to know what the -- what the
10     hypotheses that you started with?       The
11     question that you asked?     Is there anything
12     that I missed when I read your report and
13     when I read your exhibit that tells me what
14     the beginning hypotheses was?
15           A.      Well, the hypotheses -- is it
16     explicitly stated here?     No.
17           Q.      Okay.   And is there anything in
18     this report that tells me whether or not you
19     revised your hypotheses during the course of
20     your investigation and your study?
21           A.      No.
22           Q.      Okay.
23                   Is it fair to say that the
24     basis for the statement that ABC focuses only

Golkow Litigation Services                             Page 430
Highly Confidential - Subject to Further Confidentiality Review

 1     on rapid growth is in -- is based upon the
 2     second paragraph of Tasha Polster's e-mail,
 3     where it states "Investigators look at rapid
 4     growth for a location and whether the order
 5     triggers a threshold."
 6                    Do you see that?
 7                    The second sentence.
 8           A.       I see that.   You asked a
 9     question.
10           Q.       Yeah.
11           A.       Do you want me to answer
12     that did you read it correctly or do you want
13     me to answer the question?
14           Q.       You can answer the question.
15           A.       No.
16           Q.       Okay.   The e-mail that you
17     cited as support refers to rapid growth.
18     Your opinion, however, adds the word "only";
19     correct?
20           A.       Correct.
21           Q.       So Walgreens wasn't saying that
22     Amerisource's program only focused on rapid
23     growth.    That's something that you came up
24     with; correct?

Golkow Litigation Services                             Page 431
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      No.
 2           Q.      Okay.   Is it fair to say that
 3     in the Walgreen e-mail, they do not limit the
 4     rapid growth by the word "only"?
 5           A.      Yes.
 6           Q.      Is it also fair to say that
 7     the -- that the basis for your opinion that
 8     the focus of the Amerisource Order Monitoring
 9     Program is on big accounts only is the
10     statement that is highlighted on your exhibit
11     that they really only focus on heavy hitters?
12           A.      Yes.
13           Q.      Okay.   And is it -- did you
14     write this or did one of your students write
15     this or did one of your staff members write
16     this opinion?
17           A.      I wrote this.
18                   MS. CONROY:    Objection.
19           Q.      (BY MR. MCGARRIGLE)     And when
20     you were writing this opinion, did you
21     attempt to be very careful and be very
22     accurate?
23           A.      I tried to be as accurate as
24     possible.

Golkow Litigation Services                              Page 432
Highly Confidential - Subject to Further Confidentiality Review

 1             Q.    Okay.   Is it fair to say that
 2     you took the sentence, "They really only
 3     focus on heavy hitters" to mean a reference
 4     to a customer?
 5                   Is that how you interpreted
 6     this?
 7             A.    Yes.
 8             Q.    Yeah, because -- I want you to
 9     be really careful here, because this opinion
10     is based on double hearsay, isn't it?
11                   This is -- this is
12     Tasha Polster writing something based on a
13     discussion that she had with a Joe Tomkiewicz
14     of Amerisource; isn't that right?
15                   MS. CONROY:    Objection.
16                   THE WITNESS:    No.
17             Q.    (BY MR. MCGARRIGLE)     Okay.
18     This isn't a case where Ms. Polster is
19     talking -- is reporting back of her meeting
20     with Joe Tomkiewicz at Amerisource and
21     talking about the Order Monitoring Program?
22             A.    Not only, no.
23             Q.    With respect to the sentence
24     that you have highlighted in red, right after

Golkow Litigation Services                             Page 433
Highly Confidential - Subject to Further Confidentiality Review

 1     the sentence "They really only focus on the
 2     heavy hitters" that you interpreted to mean
 3     the customers, the next sentence says "OxyIR
 4     30 MK combinations of cocktails with
 5     hydrocodone and/or oxycodone advantage of our
 6     system that we monitor CS or controlled
 7     substance."
 8                    Are you familiar with opioid
 9     cocktails?    Are you familiar with opioid
10     cocktails?
11           A.       Mixtures?   Yes.
12           Q.       What's a Trinity?
13           A.       That, I don't know.
14           Q.       What's a Las Vegas?
15           A.       That, I don't know.
16           Q.       Did you ever hear that a
17     Trinity opioid cocktail was a combination of
18     a mixture of either hydrocodone or oxycodone
19     and benzodiazepine and a muscle relaxer?
20           A.       No.
21                    MS. CONROY:   Objection.
22           Q.       (BY MR. MCGARRIGLE)    You don't
23     know anything about that.     How about a Las
24     Vegas being a mixture of either hydrocodone

Golkow Litigation Services                             Page 434
Highly Confidential - Subject to Further Confidentiality Review

 1     or oxycodone and benzodiazepine?        Did you
 2     ever hear that?
 3                   MS. CONROY:     Objection.
 4                   THE WITNESS:       No.
 5           Q.      (BY MR. MCGARRIGLE)       Do you
 6     think there's anything wrong with an order
 7     monitoring system that takes opioid cocktails
 8     that are used out on the street and looks at
 9     combinations when orders are coming in of
10     both an opioid with benzo?        Do you think
11     there's anything wrong with a system that
12     looks at that?
13                   MS. CONROY:     Objection.
14                   THE WITNESS:       That's certainly
15           something that should be looked at.
16           Q.      (BY MR. MCGARRIGLE)       So you're
17     not being critical of the ABC Order
18     Monitoring Program that is focusing and
19     looking at cocktail combinations, are you?
20           A.      I'm not criticizing that part
21     of the sentence.      Correct.    I'm criticizing
22     the first part of the sentence.
23           Q.      Right.     And that's because you
24     misunderstood what Ms. Polster was talking

Golkow Litigation Services                               Page 435
Highly Confidential - Subject to Further Confidentiality Review

 1     about when she was talking about the heavy
 2     hitters.   She's not talking about customers.
 3     She's talking about drugs and drug
 4     combinations, oxy, hydro, Trinities.
 5           A.       No, that's exactly what I
 6     interpreted.
 7                    MS. CONROY:    Objection.
 8           Q.       (BY MR. MCGARRIGLE)    Oh.   Okay.
 9     So now you agree with me that the heavy
10     hitter reference that's being made is not to
11     heavy hitter customers, not big customers,
12     not major customers, but in fact is a
13     reference to the drugs that are -- that are
14     the more powerful opioids that have been
15     abused; is that your testimony?
16           A.       No.    This reference to heavy
17     hitters is to OxyIR, a combination of
18     cocktails with hydrocodone, and/or oxycodone.
19           Q.       Okay.    So you agree with me
20     that the reference to heavy hitters refers to
21     the drug; correct?
22           A.       In that section, that's
23     correct.
24           Q.       Okay.    And you've inserted the

Golkow Litigation Services                             Page 436
Highly Confidential - Subject to Further Confidentiality Review

 1     word, in your opinion, "only rapid growth."
 2     Isn't that correct?
 3                    MS. CONROY:    Objection, asked
 4             and answered.
 5             Q.     (BY MR. MCGARRIGLE)    I'm happy
 6     with the answer.
 7                    Let's talk to -- in coming up
 8     with this opinion, being critical of ABC's
 9     Order Monitoring Program, did you -- can you
10     tell me what the OMP is for ABC?
11             A.     No.
12             Q.     Is that just too many letters
13     to deal with?    Do you want me to break it
14     down?
15             A.     Go ahead.
16             Q.     All right.    Order Monitoring
17     Program.
18             A.     Right.
19             Q.     Do you know Amerisource's Order
20     Monitoring Program?
21             A.     Do I know how --
22             Q.     Do you know -- can you give me
23     the details of it?
24             A.     They do it.

Golkow Litigation Services                              Page 437
Highly Confidential - Subject to Further Confidentiality Review

 1             Q.    Yes.
 2             A.    No.
 3             Q.    Do you --
 4             A.    It's changed over time.      So
 5     you've got to give me a time.      But I don't
 6     know what -- as I sit here today without
 7     reviewing it for any period of time.
 8             Q.    For any of the periods of time.
 9     Do you know how they -- how the Amerisource
10     Order Monitoring Program calculates
11     thresholds?
12                   That's a yes, no?
13             A.    Do you mean at any point in
14     time?
15             Q.    Now.    Can you tell me that?
16             A.    No.
17             Q.    Can you tell me, Doctor, can
18     you tell me if you are aware that under the
19     Order Monitoring Program, the focus is on
20     looking at all sales, whether the sales come
21     from a small, a medium, or a large customer?
22     Do you know that?
23             A.    That's not what this says.
24             Q.    Well, this is coming from

Golkow Litigation Services                              Page 438
Highly Confidential - Subject to Further Confidentiality Review

 1     Walgreens, right?
 2           A.      That's a Walgreens memo based
 3     on a meeting with Amerisource.
 4           Q.      Now, I want you to take a look
 5     at another document.
 6                   This will be -- looking at your
 7     report --
 8           A.      Did you mark this?
 9           Q.      That was -- that was marked and
10     given --
11                   MR. MCGARRIGLE:     Let's make
12           that 30 and that 30A.
13                   (Whereupon, Deposition Exhibit
14           Egilman 30, Opinion- AmerisourceBergen
15           ("ABC") was light on order monitoring.
16           The ABC focus is only on rapid growth,
17           not steady sales     Focus on big
18           accounts only for suspicious order
19           monitoring, was marked for
20           identification.)
21                   (Whereupon, Deposition Exhibit
22           Egilman 30A, Opinion-
23           AmerisourceBergen ("ABC") was light on
24           order monitoring.     The ABC focus is

Golkow Litigation Services                             Page 439
Highly Confidential - Subject to Further Confidentiality Review

 1           only on rapid growth, not steady sales
 2           Focus on big accounts only for
 3           suspicious order monitoring, with
 4           revisions, was marked for
 5           identification.)
 6           Q.      (BY MR. MCGARRIGLE)     All right.
 7     Doctor, look at your report, page 80,
 8     paragraph 7121.    "Opinion.   Amerisource
 9     Bergen wanted to low key" -- in
10     parenthesis -- "hide its association with
11     pain care forum, PCF."
12                   Do you see that?
13           A.      I do.
14           Q.      And in support of that, you
15     cite us to Exhibit B121.     I'll have that
16     marked as Exhibit 31.
17                   (Whereupon, Deposition Exhibit
18           Egilman 31, Opinion-AmerisourceBergen
19           ("ABC") wanted to 'low key' (HIDE) its
20           association with Pain Care Forum
21           ("PCF") with attachments
22           PPLP004210521-4210523,
23           PPLP004279424-4279425, PPLP004303453,
24           PPLP004303456-4303457,

Golkow Litigation Services                             Page 440
Highly Confidential - Subject to Further Confidentiality Review

 1           PPLPC018001477198-1477200,
 2           PPLPC022000926958-22000926959, was
 3           marked for identification.)
 4           Q.      (BY MR. MCGARRIGLE)     Did either
 5     your student or your staff member write this
 6     opinion?
 7           A.      No.
 8                   MS. CONROY:    Objection.
 9           Q.      (BY MR. MCGARRIGLE) Do you have
10     a corresponding exhibit and has it changed or
11     does it have any notes or modifications on
12     it?
13                   MS. CONROY:    There are no notes
14           or modifications.
15           Q.      (BY MR. MCGARRIGLE)     Okay.    So
16     it's clean, and you haven't changed your
17     opinion; correct?
18           A.      No.
19           Q.      And in this, you're actually --
20     is this one or two opinions?      Is this an
21     opinion, 1, that AmerisourceBergen is
22     associated with a pain care forum, and 2,
23     it's trying to hide that association?
24                   MS. CONROY:    Do you have a copy

Golkow Litigation Services                             Page 441
Highly Confidential - Subject to Further Confidentiality Review

 1           of the exhibit for me?
 2                   MR. MCGARRIGLE:     Probably not.
 3                   There you go.
 4                   MS. CONROY:    Thank you.
 5                   THE WITNESS:    Two --
 6                   I think --
 7           Q.      (BY MR. MCGARRIGLE)      The
 8     question is --
 9           A.      I think it could be either 1 or
10     2.
11           Q.      Okay.




18           Q.      (BY MR. MCGARRIGLE)      Do you
19     know if either Mr. Rosen or Ms. Norton were
20     deposed in this litigation?
21           A.      I think Rosen was.
22           Q.      Did you read his deposition?
23           A.      I can't recall.     It's possible.



Golkow Litigation Services                             Page 442
Highly Confidential - Subject to Further Confidentiality Review




 5           Q.      Do you know if Ms. Norton was
 6     deposed in that case?
 7           A.      That, I don't know.




13                   THE WITNESS:    I was pretty sure
14           they weren't deposed on it.
15           Q.      (BY MR. MCGARRIGLE)     Well,
16     whatever, Mr. -- I will tell you, and I'll
17     represent to you that -- I want you to assume
18     that Ms. Norton was in fact deposed.
19           A.      That, I understand.     But
20     whether she was deposed on this topic, I
21     don't think so.
22           Q.      Did you ever ask your students
23     or your staff members to go review
24     Mr. Rosen's deposition testimony or

Golkow Litigation Services                             Page 443
Highly Confidential - Subject to Further Confidentiality Review

 1     Ms. Norton's deposition testimony before you
 2     came up with the opinion that ABC was
 3     associated with the pain care forum and
 4     really wanted to hide that association?
 5                    Did you do that?
 6           A.       Rosen, I think I read.     Not
 7     Norton.
 8           Q.       Okay.   Not Norton.
 9                    In fact, a large part of your
10     opinion to hide is based on the fact that
11     Ms. Norton used the word "low key"; correct?
12           A.       Correct.
13           Q.       Among your many specialties and
14     areas of expertise, do you include the
15     English language?
16                    It's not meant to be a joke.
17     Do you include the English language as an
18     area where you're an expert.
19           A.       I think I'm fluent in English.
20           Q.       All right.   What definition did
21     you use to equate the word "low key" with the
22     word "hide"?
23           A.       I didn't get a dictionary
24     definition.

Golkow Litigation Services                             Page 444
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.       Why did you use the word
 2     "hide"?    "Hide" sounds sinister.    It sounds
 3     like you did something wrong and you're
 4     trying to hide something.      Is that what you
 5     were trying to imply in your opinion?
 6           A.       Something sinister?
 7           Q.       Yeah.
 8           A.       No.    Just stating a fact.
 9           Q.       People that hide usually are
10     trying to cover up something, aren't they?
11           A.       Not necessarily.
12           Q.       Do you know the definition of
13     low key means laid back?      It means not
14     elaborate, not showy, not intense,
15     restrained.    Low profile.    Relaxed.
16     Easygoing.    Calm.
17                    Do you accept those definitions
18     of the word "laid back"?
19                    Do you accept those
20     definitions --
21           A.       Sure.
22           Q.       -- of the word "laid back"?
23           A.       Sure.
24           Q.       What I don't see as the

Golkow Litigation Services                             Page 445
Highly Confidential - Subject to Further Confidentiality Review

 1     definition of laid back, however, is the word
 2     "hide."
 3           A.      I don't know.    I haven't
 4     looked.




Golkow Litigation Services                             Page 446
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                             Page 447
Highly Confidential - Subject to Further Confidentiality Review




19           Q.      What about in your folders back
20     there because I'm sure they have this in
21     there.
22           A.      Let's see that.
23           Q.      Could you -- did you have a
24     chance to look at those?

Golkow Litigation Services                             Page 448
Highly Confidential - Subject to Further Confidentiality Review

 1           A.      I've got it.
 2           Q.      They should be the exhibits.
 3           A.      I've got it.
 4           Q.      So in support of this opinion
 5     that in 2008, ABDC was associated with the
 6     pain care forum and was trying to hide it,
 7     you say six documents dated July 2010, two
 8     years after this e-mail, 2012, four years
 9     after the e-mail, three of them dated 2016,
10     which was eight years after the e-mail, and
11     2017, nine -- almost nine years after the
12     e-mail, how desperate were you to support
13     this opinion by using documents that occurred
14     almost a decade after this supposed event?
15                   MS. CONROY:    Objection.
16                   THE WITNESS:    Not at all.
17           Q.      (BY MR. MCGARRIGLE)     Do any of
18     those documents, any of those six documents
19     even have the name "Amerisource" on them?
20           A.      Let's see.
21                   MS. WELCH:    Counsel, if you're
22     not done, we need to take a break.
23                   MS. CONROY:    We're in the
24           middle of an answer here.

Golkow Litigation Services                             Page 449
Highly Confidential - Subject to Further Confidentiality Review

 1                   MS. WELCH:    Sorry, I thought he
 2            had answered it.
 3            Q.     (BY MR. MCGARRIGLE)     I want you
 4     to assume, Doctor -- I'll help you out a
 5     little bit because we're pressed for time.
 6     There's 110 names on that e-mail, not one
 7     from Amerisource.
 8            A.     On the cover, you mean?
 9            Q.     Yes.
10            A.     Well, I'm looking.
11                   [Document review.]
12                   THE WITNESS:    Well, this is
13            a -- first of all, it's an HDMA.net
14            document.   So it's an HDMA document of
15            which Amerisource was a member.
16                   The side e-mail also refers to
17            HDMA testimony, of which
18            AmerisourceBergen was a member.
19            Q.     (BY MR. MCGARRIGLE)     Well,
20     that's not your opinion.     Your opinion isn't
21     that HDMA was trying to hide their
22     association with the forum, that Amerisource
23     was.   Correct?
24            A.     Let me just see what the

Golkow Litigation Services                             Page 450
Highly Confidential - Subject to Further Confidentiality Review

 1     question was before you interrupted the
 2     answer.
 3                   [Document review.]
 4                   THE WITNESS:    Well, this says
 5           HDMA -- this is referring to McKesson
 6           joining the pain care forum.
 7                   Bert Rosen says, if you're a
 8           member of HDMA, you're already a
 9           member of the pain care forum.
10           AmerisourceBergen was a member of
11           HDMA, so according to Bert Rosen, they
12           were members of the pain care forum
13           through their membership in HDMA.       And
14           AmerisourceBergen is on the next
15           document in an e-mail; Norton, in
16           fact.
17           Q.      (BY MR. MCGARRIGLE)     And that's
18     dated what date?
19           A.      2017.
20                   And this is -- I think
21     Bert Rosen acting in his role as the pain
22     care forum lobbyist.
23                   [Document review.]
24                   That's it.

Golkow Litigation Services                             Page 451
Highly Confidential - Subject to Further Confidentiality Review

 1                   MR. MCGARRIGLE:     And that's it
 2           for me.   Thanks.
 3                   THE VIDEOGRAPHER:     Going off
 4           the record.     The time is 7:43 p.m.
 5                   (Proceedings recessed at
 6           7:43 p.m.)
 7                           --o0o--
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Golkow Litigation Services                             Page 452
Highly Confidential - Subject to Further Confidentiality Review

 1                      CERTIFICATE
 2                I, DEBRA A. DIBBLE, Registered
       Diplomate Reporter, Certified Realtime
 3     Reporter, Certified Realtime Captioner,
       Certified Court Reporter and Notary Public,
 4     do hereby certify that prior to the
       commencement of the examination, DR. DAVID
 5     EGILMAN was duly sworn by me to testify to
       the truth, the whole truth and nothing but
 6     the truth.
 7                I DO FURTHER CERTIFY that the
       foregoing is a verbatim transcript of the
 8     testimony as taken stenographically by and
       before me at the time, place and on the date
 9     hereinbefore set forth, to the best of my
       ability.
10
                  I DO FURTHER CERTIFY that pursuant
11     to FRCP Rule 30, signature of the witness was
       not requested by the witness or other party
12     before the conclusion of the deposition.
13                I DO FURTHER CERTIFY that I am
       neither a relative nor employee nor attorney
14     nor counsel of any of the parties to this
       action, and that I am neither a relative nor
15     employee of such attorney or counsel, and
       that I am not financially interested in the
16     action.
17
18
19     __________________________________
       DEBRA A. DIBBLE, RDR, CRR, CRC
20     NCRA Registered Diplomate Reporter
       NCRA Certified Realtime Reporter
21     Certified Court Reporter
22
       Dated: 1 May 2019
23
24

Golkow Litigation Services                             Page 453
Highly Confidential - Subject to Further Confidentiality Review

 1                 INSTRUCTIONS TO WITNESS
 2

 3                 Please read your deposition over
 4     carefully and make any necessary corrections.
 5     You should state the reason in the
 6     appropriate space on the errata sheet for any
 7     corrections that are made.
 8                 After doing so, please sign the
 9     errata sheet and date it.
10                 You are signing same subject to
11     the changes you have noted on the errata
12     sheet, which will be attached to your
13     deposition.
14                 It is imperative that you return
15     the original errata sheet to the deposing
16     attorney within thirty (30) days of receipt
17     of the deposition transcript by you.       If you
18     fail to do so, the deposition transcript may
19     be deemed to be accurate and may be used in
20     court.
21

22

23

24

Golkow Litigation Services                             Page 454
Highly Confidential - Subject to Further Confidentiality Review

 1                            ERRATA
 2     Page   LINE   CHANGE
 3     ____   ____   _________________________________
 4            REASON: _______________________________
 5     ____   ____   _________________________________
 6            REASON: _______________________________
 7     ____   ____   _________________________________
 8            REASON: _______________________________
 9     ____   ____   _________________________________
10            REASON: _______________________________
11     ____   ____   _________________________________
12            REASON: _______________________________
13     ____   ____   _________________________________
14            REASON: _______________________________
15     ____   ____   _________________________________
16            REASON: _______________________________
17     ____   ____   _________________________________
18            REASON: _______________________________
19     ____   ____   _________________________________
20            REASON: _______________________________
21     ____   ____   _________________________________
22            REASON: _______________________________
23     ____   ____   _________________________________
24            REASON: _______________________________

Golkow Litigation Services                             Page 455
Highly Confidential - Subject to Further Confidentiality Review

 1               ACKNOWLEDGMENT OF DEPONENT
 2

 3

 4                 I, DAVID S. EGILMAN, M.D., MPH, do
       hereby certify that I have read the foregoing
 5     pages and that the same is a correct
       transcription of the answers given by me to
 6     the questions therein propounded, except for
       the corrections or changes in form or
 7     substance, if any, noted in the attached
       Errata Sheet.
 8

 9

10

11

12     ___________________________________________
        DAVID S. EGILMAN, M.D., MPH               DATE
13

14

15     Subscribed and sworn to before me this
16     _______ day of _______________, 20 _____.
17     My commission expires: _______________
18

19     _______________________________
20     Notary Public
21

22

23

24

Golkow Litigation Services                               Page 456
Highly Confidential - Subject to Further Confidentiality Review

 1                     LAWYER'S NOTES
 2

 3     page    LINE
 4     ____    ____     _____________________________
 5     ____    ____     _____________________________
 6     ____    ____     _____________________________
 7     ____    ____     _____________________________
 8     ____    ____     _____________________________
 9     ____    ____     _____________________________
10     ____    ____     _____________________________
11     ____    ____     _____________________________
12     ____    ____     _____________________________
13     ____    ____     _____________________________
14     ____    ____     _____________________________
15     ____    ____     _____________________________
16     ____    ____     _____________________________
17     ____    ____     _____________________________
18     ____    ____     _____________________________
19     ____    ____     _____________________________
20     ____    ____     _____________________________
21     ____    ____     _____________________________
22     ____    ____     _____________________________
23     ____    ____     _____________________________
24     ____    ____     _____________________________

Golkow Litigation Services                             Page 457
